0001-FSB
   FEDERAL SUBSISTENCE BOARD                       7/16/2020          WORK SESSION




                                    FEDERAL SUBSISTENCE BOARD

                                         WORK SESSION MEETING


                                      TELECONFERENCE - ALASKA
                                           JULY 16, 2020




            MEMBERS PRESENT:

            Anthony Christianson, Chairman
            Rhonda Pitka, Public Member
            Chad Padgett, Bureau of Land Management
            Greg Siekaniec, U.S. Fish and Wildlife Service
            Donald Striker, National Park Service
            Gene Peltola, Bureau of Indian Affairs
            David Schmid, U.S. Forest Service



            Ken Lord, Solicitor's Office




            Recorded and transcribed by:
            Computer Matrix Court Reporters, LLC
            135 Christensen Drive, Second Floor
            Anchorage, AK 99501
            907-243-0668; sahile@gci.net




   Computer Matrix, LLC                        Phone: 907-243-0668
   135 Christensen Dr., Ste. 2., Anch. AK 99501 Fax: 907-243-1473
       Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                              Document32-3
                                       49-1 Filed
                                            Filed10/23/20
                                                  07/02/21 Page
                                                           Page11of
                                                                  of232
                                                                     76 0001-FSB
0002-FSB
   FEDERAL SUBSISTENCE BOARD                       7/16/2020          WORK SESSION


                                                                         Page 2
      1                                P R O C E E D I N G S
      2
      3                           (Teleconference - 7/16/2020)
      4
      5                               (On record)
      6
      7                               (Operator instructions)
      8
      9                     CHAIRMAN CHRISTIANSON: Thank you,
     10     Operator. Welcome everybody to this Thursday, July
     11     16th work session for the Federal Subsistence Board,
     12     and I thank everybody for taking their time to call in
     13     and work on these special actions that we have before
     14     us today.
     15
     16                     With that, you know, we, prior to the
     17     meeting had executive session and just were looking at,
     18     you know, just getting a brief overview of some legal
     19     issues that -- to brief us and give us a short update
     20     because some of us are all new Board members and just
     21     to make sure that we're all on the same page as we look
     22     at our agenda before us and start to make actions, and
     23     so I appreciated that session there.
     24
     25                     So with that I'm going to go ahead and
     26     open up the floor to review and adopt the agenda.
     27
     28                     MS. DETWILER: Mr. Chair, this is Sue.
     29     Do you want me to quickly go over what's in the agenda?
     30
     31                     CHAIRMAN CHRISTIANSON: Yeah, Sue, if
     32     you wouldn't mind, you can go ahead and just review the
     33     agenda and then after we do review the agenda there we
     34     can entertain a motion to adopt.
     35
     36                     MS. DETWILER: Okay, thank you. So
     37     today's agenda we have five special actions and the
     38     order that they're currently on the agenda, I will go
     39     -- just briefly touch on each of those.
     40
     41                     The first one is Wildlife Special
     42     Action 20-05 pertaining to moose in Unit 18.
     43
     44                     Next agenda item is Wildlife Special
     45     Action 20-04 pertaining to caribou in Units 9, 17, 18
     46     and 19.
     47
     48                     Next is Wildlife Special Action 20-01
     49     pertaining to caribou in Unit 13.
     50

   Computer Matrix, LLC                        Phone: 907-243-0668
   135 Christensen Dr., Ste. 2., Anch. AK 99501 Fax: 907-243-1473
       Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                              Document32-3
                                       49-1 Filed
                                            Filed10/23/20
                                                  07/02/21 Page
                                                           Page22of
                                                                  of232
                                                                     76 0002-FSB
0043-FSB
   FEDERAL SUBSISTENCE BOARD                       7/16/2020                       WORK SESSION


                                                                                       Page 43
      1                               MS. DETWILER:            Okay.
      2
      3                               Anthony Christianson, Chair.
      4
      5                               CHAIRMAN CHRISTIANSON:             Yes, I support
      6     as stated.
      7
      8                               MS. DETWILER:            Okay.   Motion passes
      9     seven to zero.
     10
     11                     And that will bring us to Wildlife
     12     Special Action 20-03 pertaining to moose and caribou in
     13     Unit 13 and, again, that's Lisa Maas.
     14
     15                     CHAIRMAN CHRISTIANSON: We'll call on
     16     Lisa to provide the analysis, thank you.
     17
     18                     MS. MAAS: All right, thank you, Mr.
     19     Chair. Again, for the record my name is Lisa Maas and
     20     I'll be presenting a summary of the analysis for
     21     Temporary Wildlife Special Action WSA20-03.
     22
     23                     WSA20-03 was submitted by Kirk Wilson
     24     of Glennallen and requests that the Federal Subsistence
     25     Board close Federal public lands in Unit 13 to the
     26     hunting of moose and caribou by non-Federally-qualified
     27     users for the 2020/21 season.
     28
     29                     The proponent states that this closures
     30     is necessary due to extreme hunting competition from
     31     high numbers of non-Federally-qualified users which
     32     precludes a rural subsistence priority and results in
     33     low harvest success by Federally-qualified subsistence
     34     users. Because of this, the proponent states: action
     35     is necessary to ensure the continuation of Federal
     36     subsistence uses of moose and caribou in Unit 13 and
     37     for reasons of public safety because there are too many
     38     non-Federally-qualified users to safely hunt and pass
     39     on customary and traditional harvest practices.
     40
     41                     The proponent further states that this
     42     request could serve as an experiment to evaluate the
     43     potential of a Federal lands closure as a long-term
     44     solution to increasing harvest success rates and
     45     providing for the subsistence uses of Federally-
     46     qualified subsistence users.
     47
     48                     In 2002 the Board rejected Proposal
     49     WP02-17 which requested closure of Federal lands in
     50

   Computer Matrix, LLC                        Phone: 907-243-0668
   135 Christensen Dr., Ste. 2., Anch. AK 99501 Fax: 907-243-1473
      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page43
                                                                   3 of 232
                                                                        76 0043-FSB
0044-FSB
   FEDERAL SUBSISTENCE BOARD                       7/16/2020              WORK SESSION


                                                                             Page 44
      1     Units 13A and 13B to moose and caribou hunting by non-
      2     Federally-qualified users. The Board, Southcentral
      3     Regional Advisory Council, InterAgency Staff Committee
      4     and the Alaska Department of Fish and Game all opposed
      5     this closure because it would not result in
      6     conservation benefit due to the limited amount of
      7     Federal public land in Unit 13 because additional
      8     opportunity existed for Federal subsistence users to
      9     hunt on Federal public lands after the State season
     10     closed and because of the more liberal Federal harvest
     11     limit and longer season.
     12
     13                     In 2019 the Board rejected Temporary
     14     Wildlife Special Action WSA19-03 which requested
     15     closure of the Federal public land in Unit 13 to
     16     caribou and moose hunting by non-Federally-qualified
     17     users for the 2019/20 season. The Board determined the
     18     requested closure was not warranted for conservation,
     19     continuation of subsistence uses or safety reasons.
     20     Federally-qualified subsistence users annual harvest
     21     rates have remained fairly consistent in comparison to
     22     the annual harvest rates by non-Federally-qualified
     23     users. In addition the closure would not have
     24     alleviated public safety concerns as non-Federally-
     25     qualified users would still have been able to cross
     26     Federal public lands to access State and private lands.
     27
     28                     In September of 2019, ADF&G issued an
     29     emergency order to extend the closing date for all
     30     State caribou hunts in Unit 13 by 10 days to September
     31     30th to help reduce the size of the Nelchina Herd.
     32
     33                     Resident Hunters of Alaska submitted
     34     written comments in opposition of WSA20-03 stating the
     35     closure is not needed because the Nelchina is above
     36     population objectives, additional harvest is needed and
     37     ample opportunity exists for all hunters. A member of
     38     the public also submitted written comments in
     39     opposition to the request stating that public lands are
     40     for all members of the public, not just some, and
     41     plenty of hunting opportunity already exists. ADF&G
     42     submitted written comments on WSA20-03 stating no
     43     conservation concerns exists for either moose or
     44     caribou in Unit 13 and hunting pressure has not been
     45     shown to displace moose or caribou from traditional
     46     migration corridors. ADF&G further commented that a
     47     closure would not likely affect hunting success of
     48     Federally-qualified users or address public safety
     49     concerns.
     50

   Computer Matrix, LLC                        Phone: 907-243-0668
   135 Christensen Dr., Ste. 2., Anch. AK 99501 Fax: 907-243-1473     Email: sahilnet
      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page44
                                                                   4 of 232
                                                                        76 0044-FSB
0045-FSB
   FEDERAL SUBSISTENCE BOARD                       7/16/2020             WORK SESSION


                                                                           Page 45
      1                     During the public hearing for WSA20-03
      2     13 people testified, five in opposition, and seven in
      3     support. Opposition to the request included a lack of
      4     need because no conservation concerns exist and that
      5     public lands should be open to everyone. Several
      6     supporters of the request referenced Title VIII of
      7     ANILCA calling for a rural subsistence priority. One
      8     testifier pointed out that ADF&G has extended the
      9     State's fall caribou season in recent years precluding
     10     a rural priority from a longer fall season. Other
     11     testifiers mentioned that Federal lands in Unit 13 only
     12     compromise a small portion of the unit and State
     13     hunters have plenty of other areas to hunt while other
     14     Federal lands in the area are difficult to access.
     15     Another testifier stated that law enforcement was a
     16     major reason the Board rejected WSA19-03, however,
     17     enforcement is an agency issue and not a reason for the
     18     Board to reject or approve a request under ANILCA.
     19
     20                     The proponent of this request testified
     21     that the influx of caribou hunters during moose season
     22     takes away moose hunting opportunity from Federally-
     23     qualified subsistence users.   He further stated that
     24     the area is too crowded to safely hunt as people aim
     25     guns at one another and shoot over people's heads.
     26
     27                     Several other testifiers echoed these
     28     safety and overcrowding concerns. One stated he no
     29     longer hunts in the area because of the terrible
     30     overcrowding.
     31
     32                     The relevant caribou biology was just
     33     presented as part of WSA20-01 so I will move on to
     34     moose.
     35
     36                     Moose populations in Unit 13 have grown
     37     since 2001. Since 2008 the Unit 13 moose population
     38     has been within State management objectives. In 2019
     39     the unit-wide population estimate was 19,000 moose.
     40     However, the Unit 13 moose population dropped below
     41     subunit population objectives in 2013 where it has
     42     remained. Fall bull/cow ratios have been above State
     43     management objectives since 2004, however, the lowest
     44     bull/cow ratios have been found in the most accessible
     45     portions of each subunit. Calf/cow ratios have been
     46     below State management objectives since 2001 only
     47     averaging 20 calves per 100 cows, however, despite
     48     these low ratios population estimates demonstrate a
     49     gradually increasing population trend.
     50

   Computer Matrix, LLC                        Phone: 907-243-0668
   135 Christensen Dr., Ste. 2., Anch. AK 99501 Fax: 907-243-1473
      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page45
                                                                   5 of 232
                                                                        76 0045-FSB
0048-FSB
   FEDERAL SUBSISTENCE BOARD                       7/16/2020                    WORK SESSION


                                                                                     Page 48
      1     hunts, and unsafe shooting practices have been
      2     repeatedly stated by all user groups. While these
      3     concerns may be better addressed through increased law
      4     enforcement or restrictions along road sides, these
      5     options have not been implemented and are outside of
      6     the Board's authority. These safety concerns have been
      7     an issue for decades and have resulted in displacement
      8     of Federally-qualified subsistence users who do not
      9     feel safe hunting in the area.
     10
     11                     The OSM conclusion is to support
     12     Temporary Special Action WSA20-03 with modification to
     13     close Federal public lands to moose and caribou hunting
     14     by non-Federally-qualified users in Units 13A and 13B
     15     only for the 2020/22 regulatory cycle. Extending this
     16     request to the 2021/22 regulatory year will reduce the
     17     administrative burden associated with processing
     18     special action requests. A proposal for this closure
     19     could not take effect until July 1st, 2022, and that
     20     this has been an issue for decades, no change in the
     21     situation are expected between this year and next year.
     22
     23                               Thank you, Mr. Chair.
     24
     25                               I'd be happy to answer any questions.
     26
     27                     CHAIRMAN CHRISTIANSON: Thank you for
     28     the analysis, Lisa. Any questions for Lisa.
     29
     30                               MR. PELTOLA:          Mr. Chair, BIA.
     31
     32                               CHAIRMAN CHRISTIANSON:          You have the
     33     floor.
     34
     35                     MR. PELTOLA: Thank you, Mr. Chair.
     36     So, Lisa, I was looking back through the analysis for
     37     our previous special action that the Board addressed
     38     and going to this one and I couldn't find anything in
     39     the analysis for this so I was wondering if you could
     40     answer some questions for me.
     41
     42                     With regard to caribou harvest in GMU
     43     23, if I look at the State reg books it says we have
     44     RC561, RC562, we have a community harvest system CC001
     45     permit that we have a drawing, VC485, could you tell me
     46     how many permits have been issued for caribou under
     47     those various scenarios?
     48
     49                               MS. MAAS:        Gene, I don't think I --
     50

   Computer Matrix, LLC                        Phone: 907-243-0668
   135 Christensen Dr., Ste. 2., Anch. AK 99501 Fax: 907-243-1473
      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page48
                                                                   6 of 232
                                                                        76 0048-FSB
0049-FSB
   FEDERAL SUBSISTENCE BOARD                       7/16/2020             WORK SESSION


                                                                           Page 49
      1     hold on, I don't think I have that information offhand,
      2     like just by permit, so under Federal -- I mean Federal
      3     harvest is by FC1302.
      4
      5                               MR. PELTOLA:          Correct.
      6
      7                     MS. MAAS: And so I can give you
      8     numbers for Federal harvest under FC1302 and then I can
      9     give you numbers for like total state harvest, but I
     10     don't have numbers, you know, offhand for different
     11     State hunts.
     12
     13                     MR. PELTOLA: So what I was looking at
     14     was that so during the analysis you gave the history
     15     about -- I'm sorry, you gave the history of GMU13,
     16     sorry about that, and then part of that history was the
     17     Board addressed a similar proposal 19-03 which was
     18     rejected by the Board, so over the years the Board has
     19     been exposed to heavy competition, and heavy
     20     competition can be reflective of then, because this is
     21     a regular -- a permit hunt in different capacities, the
     22     competition could be regulated or addressed via permit
     23     issuance, if there is a perception of, or realized
     24     heavy competition, then a reduction of permits could be
     25     utilized to reduce that potential competition. Safety
     26     per the terms, the place is flooded, a lot of
     27     competition, people aren't hunting there because
     28     there's so many people, a safety aspect could be
     29     addressed by a reduction in permits. So what I'm
     30     trying to get at is there are permits issued for this
     31     hunt in GMU13 from the Federal program and the State
     32     program, so I was trying to find something with regard
     33     to how many permits are issued in the Federal program
     34     and the State program to see if there's actually been a
     35     reduction in permits, therefore, a potential reduction
     36     in the competition or safety concern. And the reason I
     37     ask that is in the State's correspondence in the
     38     previous, in the May 20th letter from the Department,
     39     under Unit 13 caribou hunt structure for regulatory 18
     40     -- RC561 had 4,586 permits, a quota of 500; RC562 had
     41     4,181 permits, a quota of 500, CC01 had 838 permits for
     42     a quota of 400, VC45 had 5,000 permits for a quota of
     43     250.
     44
     45                     And so I was, you know, quickly adding
     46     up, that's eight, nine, 14, 17 -- roughly 17,000
     47     permits issued so I was just trying to see if the trend
     48     had been increasing, decreasing, or remaining the same
     49     with regard to those permit issuances.
     50

   Computer Matrix, LLC                        Phone: 907-243-0668
   135 Christensen Dr., Ste. 2., Anch. AK 99501 Fax: 907-243-1473
      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page49
                                                                   7 of 232
                                                                        76 0049-FSB
0050-FSB
   FEDERAL SUBSISTENCE BOARD                       7/16/2020                        WORK SESSION


                                                                                     Page 50
      1                               Thank you much.
      2
      3                               Mr. Chair.
      4
      5                     MS. MAAS: Through the Chair. I can
      6     give you numbers of hunters, which is kind of a
      7     reflection on numbers of permits and, I mean, you may
      8     be aware that the RC permits, I mean they are a
      9     registration permit but there's some limitations on
     10     there like if you get that permit through the State you
     11     can only hunt caribou in Unit 13 and nowhere else in
     12     the state, whereas, if you get that draw permit you can
     13     hunt caribou in Unit 13 and anywhere else. So it's
     14     just, you know, kind of a benefit, you know, if people
     15     are able to get that draw permit, it gives them more
     16     flexibility and opportunity.
     17
     18                     So for the Federal caribou hunt, hunter
     19     numbers has only slightly increased. Between 2001 and
     20     2009, the number of hunters under Federal regulations
     21     was 1,322 and between 2010 and 2018 hunter numbers
     22     averaged 1,469 hunters. So that was just a slight
     23     increase under Federal regulations.
     24
     25                     And then, again, I mean State -- yeah,
     26     I could probably get you the State hunter numbers but
     27     it's going to take me a moment.
     28
     29                     MR. PELTOLA: Yeah, Mr. Chair, if I
     30     may, BIA again. Under that same letter dated May 20th,
     31     2020, under GMU13, at least regard to regulatory 18,
     32     for those hunts I cited a number of permits issued,
     33     they also have number of hunted permits and that's kind
     34     of reflective of, you know, those that received a
     35     permit, did not hunt, so RC561 is 1,7(indiscernible)
     36     hunted, RC562 is 2,080 hunted, CC001 was 376 hunted,
     37     VC45 was 1,233 and so that comes up with a total just
     38     shy of 5,500 hunters.
     39
     40                               Thank you, Mr. Chair.
     41
     42                     CHAIRMAN CHRISTIANSON:                     Any other
     43     questions for the Staff.
     44
     45                               MR. SIEKANIEC:           Mr. Chair, this is
     46     Greg.
     47
     48                               CHAIRMAN CHRISTIANSON:           Greg, go ahead.
     49
     50

   Computer Matrix, LLC                        Phone: 907-243-0668
   135 Christensen Dr., Ste. 2., Anch. AK 99501 Fax: 907-243-1473
      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page50
                                                                   8 of 232
                                                                        76 0050-FSB
0051-FSB
   FEDERAL SUBSISTENCE BOARD                       7/16/2020                 WORK SESSION


                                                                              Page 51
      1                     MR. SIEKANIEC: Thank you. Lisa,
      2     thanks for the analysis and the reminder on kind of
      3     this necessary portion of it and unnecessary
      4     restrictions on non-subsistence users. So I think,
      5     like Gene has been doing, I'm looking for, well, we
      6     said in '19, no, we didn't think it was appropriate to
      7     close this so -- and I think I heard you say that
      8     earlier we had -- the Board had passed an additional
      9     window of time, I think September 21 to the 30th, for
     10     Federally-qualified users but that has been since
     11     matched by the State, probably because of what caribou
     12     are doing and probably additional opportunity due to
     13     the herd, is that, in your opinion, another option that
     14     if we limited to Federally-qualified -- or we closed it
     15     to non-Federally-qualified users during September 21 to
     16     the 30th, would that provide that additional
     17     opportunity that people are looking for in this
     18     particular area of 13A and B?
     19
     20                               CHAIRMAN CHRISTIANSON:         Lisa.
     21
     22                     MS. MAAS: Yes, thanks for that
     23     question. Sorry, I'm just finding that spot in the
     24     analysis. So, yeah, Member Siekaniec pointed out
     25     another alternative considered was to close Federal
     26     public lands in Unit 13 to non-Federally-qualified
     27     users only from September 21st to 30th, the State
     28     caribou season usually ends on September 20th, whereas
     29     the Federal caribou season ends September 30th; however
     30     in recent years ADF&G has extended the State caribou
     31     season until September 30th precluding the Federal
     32     subsistence priority from that longer season. Closing
     33     Federal public lands during this time period would help
     34     preserve a Federal subsistence priority even if the
     35     State extends its season, however, this alternative
     36     would not address the immense competition and safety
     37     concerns occurring earlier in the season for both moose
     38     and caribou. So, yeah, I think that would probably
     39     help the issue but it wouldn't be a complete solution
     40     addressing the local subsistence users concern for that
     41     immense competition and safety. And, again, I mean
     42     that's only considering the caribou season and the
     43     moose season, which also experiences a lot of
     44     overcrowding competition ends September 20th, so that
     45     alternative would not really address the moose hunt at
     46     all, it would just partially address the caribou hunt.
     47
     48                     MR. SIEKANIEC: Thank you, Lisa. Other
     49     than, you know, the moose season as I think I've been
     50

   Computer Matrix, LLC                        Phone: 907-243-0668
   135 Christensen Dr., Ste. 2., Anch. AK 99501 Fax: 907-243-1473
      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page51
                                                                   9 of 232
                                                                        76 0051-FSB
0052-FSB
   FEDERAL SUBSISTENCE BOARD                       7/16/2020                        WORK SESSION


                                                                                     Page 52
      1     told by many of our managers is that, you know, the
      2     real key time window, though, a lot of people like to
      3     be hunting moose is about the September 19th through
      4     the end of the month, so I think there is some
      5     consideration that would be significant overlap there
      6     that could take some of the pressure off of this
      7     particular area.
      8
      9                     My concern, Lisa, as I'm -- you know,
     10     I'm not hearing anything being recommended different
     11     than what we had dealt with in '19, other than maybe we
     12     reduce size of the units to just A and B.
     13
     14                     So, anyway, thank you, Mr. Chair and
     15     Lisa for your comments.
     16
     17                     MS. MAAS:                  Through the Chair, if I
     18     could respond to that.
     19
     20                               CHAIRMAN CHRISTIANSON:           Go ahead, Lisa.
     21
     22                     MS. MAAS: Yeah, thank you, Mr. Chair.
     23     So just a clarification Member Siekaniec. Both the
     24     Federal and State moose seasons in Unit 13 end
     25     September 20th.
     26
     27                               MR. SIEKANIEC:           Oh, they do, okay,
     28     thank you.
     29
     30                     MS. MAAS: yeah, and just in Unit -- in
     31     2019 the OSM recommendation was to close the entire
     32     unit, whereas this year we really honed in to the
     33     problem area and so instead of closing all of Unit 13,
     34     we're recommending closing, you know, only the BLM
     35     lands in Units 13A and 13B where most of the conflicts
     36     occur. So that's one difference between 2019 and 2020.
     37     And during the Board's deliberation in 2019 there were
     38     some questions from Board Members about the possibility
     39     of a targeted closure and so that helped, you know,
     40     lead or define the OSM analysis this time around, was
     41     that thought or desire for, you know, a possible
     42     targeted closure when it might not be necessary to
     43     close the entire unit.
     44
     45                               Thank you.
     46
     47                               MR. SIEKANIEC:           Mr. Chair, this is Greg
     48     again.
     49
     50

   Computer Matrix, LLC                        Phone: 907-243-0668
   135 Christensen Dr., Ste. 2., Anch. AK 99501 Fax: 907-243-1473
      Case
      Case3:20-cv-00195-SLG
           3:20-cv-00195-SLG Document
                             Document32-3
                                      49-1 Filed
                                           Filed10/23/20
                                                 07/02/21 Page
                                                          Page52
                                                               10of
                                                                  of232
                                                                     760052-FSB
0055-FSB
   FEDERAL SUBSISTENCE BOARD                       7/16/2020                   WORK SESSION


                                                                                    Page 55
      1     So, Lisa, when I'm going through this, if I understand
      2     this correctly, the general request was that the
      3     Federal Subsistence Board close Federal public lands in
      4     GMU 13 to the hunting of moose and caribou by non-
      5     Federally-qualified users for the 20/21 season...and
      6     the OSM recommendation is to close Federal public lands
      7     to the hunting of caribou and moose, as opposed to the
      8     whole unit, if I read that correctly then can you
      9     articulate what is the difference with regard to
     10     percentile of Federal lands in comparison to the whole
     11     GMU?
     12
     13                     MS. MAAS: Yeah, thanks Member Peltola.
     14     So the BLM lands in Unit -- or sorry, Federal public
     15     lands comprise 12.4 percent of Unit 13, although six
     16     percent of these are part of Denali National Park so
     17     they're already essentially closed to non-Federally-
     18     qualified users, so we're talking about 6.4 percent of
     19     Unit 13 that would be closed if this special action was
     20     approved as submitted. And the OSM modification is
     21     talking about closing 2.7 percent of the land so that's
     22     a difference of, you know, 3.5 percent, you know, from
     23     6.4 to 3 -- to 2.7 percent.
     24
     25                     So we're not closing any lands in Units
     26     13E, 13C, or 13C.
     27
     28                     MR. PELTOLA: Okay, thank you.                    And,
     29     Mr. Chair, if I may for a followup.
     30
     31                               CHAIRMAN CHRISTIANSON:         Go ahead, Gene.
     32
     33                     MR. PELTOLA: Thank you, Mr. Chair.
     34     So, Lisa, if -- and I'm saying this just to make sure
     35     that I am thinking properly, so if the Board was to act
     36     upon this, there'd be roughly three to six percent of
     37     the lands within the Game Management Unit, which would
     38     not be available to Federally-qualified users, although
     39     those are the most accessible lands, and then with that
     40     being said, a closure to all but Federally-qualified
     41     users would not preclude a non-Federally-qualified user
     42     from camping on that land, transitioning to that land,
     43     through that land, similar to like Haul Road on the
     44     Slope, there's a five mile buffer on each side, there's
     45     nothing that precludes you from camping it,
     46     transitioning through it, going to non-Federal lands,
     47     and in this case with the proposal we're looking at, an
     48     individual would have to transition through those lands
     49     to get to lands which are open, so there still would be
     50

   Computer Matrix, LLC                        Phone: 907-243-0668
   135 Christensen Dr., Ste. 2., Anch. AK 99501 Fax: 907-243-1473
      Case
      Case3:20-cv-00195-SLG
           3:20-cv-00195-SLG Document
                             Document32-3
                                      49-1 Filed
                                           Filed10/23/20
                                                 07/02/21 Page
                                                          Page55
                                                               11of
                                                                  of232
                                                                     760055-FSB
0057-FSB
   FEDERAL SUBSISTENCE BOARD                       7/16/2020                         WORK SESSION


                                                                                      Page 57
      1     and provide for a meaningful subsistence priority.
      2     Modifying the request to extend the closure for the
      3     entire 2020/2022 regulatory cycle will help to reduce
      4     the administrative burden associated with repeated
      5     requests.
      6
      7                     The Board may want to consider adding
      8     some criteria that should be measured to determine if
      9     the closure is successful. Examples might include
     10     harvest success of Federally-qualified users,
     11     congestion at parking areas, and along roads, et
     12     cetera. Issues related to unsafe shooting practices
     13     and other user conflicts may be alleviated by this
     14     closure when coupled with law enforcement efforts.
     15     However, it is unclear how effective a closure may be
     16     in the area. Such a closure would not prevent non-
     17     Federally-qualified users from accessing BLM lands in
     18     order to travel from the road to State managed lands in
     19     order to attempt to harvest moose and caribou.
     20     Additionally boundaries between State and Federal lands
     21     in Unit 13 are ill-defined, which makes navigating such
     22     a closure potentially difficult.
     23
     24                               Thank you, Mr. Chair.
     25
     26                         CHAIRMAN CHRISTIANSON:                  Thank you,
     27     Lisa.      Any questions for the ISC.
     28
     29                               (No comments)
     30
     31                     CHAIRMAN CHRISTIANSON: All right,
     32     hearing none, we'll move on. RAC discussions.
     33
     34                     MS. MAAS: Yeah, Mr. Chair, there were
     35     no Council recommendations for this special action.
     36
     37                               CHAIRMAN CHRISTIANSON:            Thank you.
     38     Orville.
     39
     40                     MS. DETWILER: Yeah, Mr. Chair, my
     41     understanding is they may not -- the Councils may not
     42     have had a chance to comment on these, I could be
     43     wrong, but I just didn't want to get past that stage of
     44     our review without making sure that they -- even though
     45     they didn't have a recommendation, that they have
     46     subsequently reviewed it and may have something to say.
     47
     48                     MS. STICKWAN:                      May I say something, Mr.
     49     Chair, this is Gloria.
     50

   Computer Matrix, LLC                        Phone: 907-243-0668
   135 Christensen Dr., Ste. 2., Anch. AK 99501 Fax: 907-243-1473
      Case
      Case3:20-cv-00195-SLG
           3:20-cv-00195-SLG Document
                             Document32-3
                                      49-1 Filed
                                           Filed10/23/20
                                                 07/02/21 Page
                                                          Page57
                                                               12of
                                                                  of232
                                                                     760057-FSB
        0130-FSB


Mckinney, Kayla T

From:                              Maas, Lisa <Lisa_Maas@fws.gov>
Sent:                              Wednesday, June 24, 2020 5:14 PM
To:                                Mckee, Caron A
Subject:                           Re: News Release: Federal Subsistence Board takes action on Emergency Fisheries and
                                   Wildlife Special Action Requests FSA20-04 (Copper River salmon), FSA20-05
                                   (Kuskokwim River salmon) and WSA19-14 (Unit 3 moose and deer)



Thanks so much, Caron!

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
Lisa Maas
Acting Policy Coordinator/Wildlife Biologist
Office of Subsistence Management
U.S. Fish and Wildlife Service
Anchorage, AK
907-786-3357

From: Mckee, Caron A <caron_mckee@fws.gov>
Sent: Wednesday, June 24, 2020 4:56 PM
To: FW7 Subsistence <FW7_Subsistence@fws.gov>
Cc: Clark, Karen <karen_clark@fws.gov>; Boario, Sara D <sara_boario@fws.gov>
Subject: News Release: Federal Subsistence Board takes action on Emergency Fisheries and Wildlife Special Action
Requests FSA20-04 (Copper River salmon), FSA20-05 (Kuskokwim River salmon) and WSA19-14 (Unit 3 moose and deer)

For Immediate Release:
June 24, 2020

  Federal Subsistence Board takes action on Emergency Fisheries and Wildlife Special
Action Requests FSA20-04 (Copper River salmon), FSA20-05 (Kuskokwim River salmon)
                       and WSA19-14 (Unit 3 moose and deer)
In a June 22, 2020 teleconference, the Federal Subsistence Board (Board) discussed and took action on three Emergency
Special Action Requests. The Board rejected FSA20-04 and FSA20-05, and approved WSA19-14.

The Board rejected FSA20-04, requesting a dipnet, and rod and reel fishery on the lower Copper River, citing opposition
from the two affected Federally recognized Tribes and the Cordova City Council. The Board noted that there is a similar
Fisheries proposal currently being considered, and that this proposal will provide more public process on this issue before
a decision is made.

The Board rejected FSA20-05, requesting closure of Federal public waters of the Kuskokwim River drainage to the
harvest of Chum and Sockeye Salmon by non-Federally qualified subsistence users. The Board considered the closure to
be an unnecessary restriction on non-Federally qualified users because no conservation concerns exist for either Chum or
Sockeye Salmon in the Kuskokwim River drainage. Conservation measures to conserve Chinook Salmon, such as early
season closures, windowed harvest opportunities, and restricted net requirements, will continue to be implemented, in
close coordination with the requests of the Kuskokwim River Inter-Tribal Fish Commission, the Alaska Department of
Fish and Game, and other users. These efforts continue to afford pre-cautionary and conservative Chinook Salmon harvest
opportunities that allow for the continuation of subsistence uses, and align with current in-season indicators.

                                                             1
              Case
               Case3:20-cv-00195-SLG
                    3:20-cv-00195-SLG Document
                                       Document32-3
                                                49-1 Filed
                                                      Filed10/23/20
                                                            07/02/21 Page
                                                                      Page130
                                                                           13 of 232
                                                                                 760130-FSB
        0131-FSB
The Board approved WSA19-14, which requested an emergency moose and deer season for the community of Kake in
Unit 3. The Board approved an up to 60 day season during summer 2020 for the community of Kake, with a community
harvest limit of up to 4 bull moose and up to 10 male Sitka black-tailed deer. The hunt will be administered by the U.S.
Forest Service, Petersburg District Ranger. The Board supported this emergency season for reasons of public safety
related to food security concerns in Kake due to intermittent and unreliable food deliveries. The Board noted that no
conservation concerns exist for resources as a result of this request.

Additional information on the Federal Subsistence Management Program may be found on the web at
www.doi.gov/subsistence or by visiting www.facebook.com/subsistencealaska.

Missing out on the latest Federal subsistence issues? If you’d like to receive emails and notifications on the Federal
Subsistence Management Program you may subscribe for regular updates by emailing
fws-fsb-subsistence-request@lists.fws.gov.
                                                          -###-


Caron McKee
Outreach Coordinator, Office of Subsistence Management
U.S. Fish and Wildlife Service
1011 E. Tudor Road, MS-121
Anchorage, Alaska 99503-6199
(907) 786-3880 - direct phone
Telework phone (907) 717-6128
caron_mckee@fws.gov

Website: https://www.doi.gov/subsistence/
Like us on Facebook! www.facebook.com/subsistencealaska




                                                            2
              Case
               Case3:20-cv-00195-SLG
                    3:20-cv-00195-SLG Document
                                       Document32-3
                                                49-1 Filed
                                                      Filed10/23/20
                                                            07/02/21 Page
                                                                      Page131
                                                                           14 of 232
                                                                                 760131-FSB
        0132-FSB


Mckinney, Kayla T

From:                             Detwiler, Sue K <sue_detwiler@fws.gov>
Sent:                             Wednesday, July 8, 2020 7:59 AM
To:                               Maas, Lisa
Subject:                          FW: [EXTERNAL] ADF&G Data Collection Refusal Response Letter
Attachments:                      2020.07.07 - ADF&G Data Collection Refusal Response Letter.pdf


The original incoming email from ADFG.

From: Mulligan, Benjamin J (DFG) <ben.mulligan@alaska.gov>
Sent: Tuesday, July 7, 2020 12:32 PM
To: Detwiler, Sue K <sue_detwiler@fws.gov>; Schmid David E <dschmid@fs.fed.us>
Cc: Wackowski, Stephen M <stephen_wackowski@ios.doi.gov>; Grasser, Eddie K (DFG) <eddie.grasser@alaska.gov>;
Brooking, Cheryl A R (LAW) <cheryl.brooking@alaska.gov>; Scott, Ryan (DFG) <ryan.scott@alaska.gov>; mark.burch
<mark.burch@alaska.gov>; Schumacher, Tom V (DFG) <tom.schumacher@alaska.gov>; Pappas, George E
<george_pappas@fws.gov>
Subject: [EXTERNAL] ADF&G Data Collection Refusal Response Letter




       This email has been received from outside of DOI - Use caution before clicking on links, opening
                                       attachments, or responding.



Dear Ms. Detwiler & Mr. Schmid:

Attached is a letter laying out ADF&G’s concerns over the recent denial of our request to ask those participating in the
special hunts related COVID-19 to provide harvest information. I appreciate your attention to this matter and look
forward to your response.

Best regards,


Ben Mulligan
Deputy Commissioner
ADF&G




                                                            1
                Case
                 Case3:20-cv-00195-SLG
                      3:20-cv-00195-SLG Document
                                         Document32-3
                                                  49-1 Filed
                                                        Filed10/23/20
                                                              07/02/21 Page
                                                                        Page132
                                                                             15 of 232
                                                                                   760132-FSB
0133-FSB                                                       Department of Fish and Game
                                                                           OFFICE OF THE COMMISSIONER
                                                                                        Headquarters Office
                                                                                           1255 West 8th Street
                                                                                               P.O. Box 115526
                                                                                     Juneau, Alaska 99811-5526
                                                                                            Main: 907.465.6136
                                                                                              Fax: 907.465.2332




July 7, 2020



Sue Detweiler                                                        David Schmid
Assistant Regional Director                                          Chief Forester
Office of Subsistence Management                                     US Forest Service Alaska
US Fish and Wildlife Service                                         PO Box 21628
1011 E. Tudor Rd, Mail Stop 121                                      Juneau, AK 99802-1628
Anchorage, AK 99503


Dear Ms. Detweiler & Mr. Schmid:

I am writing to express my disappointment over hearing that the Alaska Department of Fish &
Game’s (ADF&G) request to require hunters from the Organized Village of Kake provide
commonly collected hunt and harvest information for the special hunt authorized by the Federal
Subsistence Board was denied.

The information the ADF&G asked the United States Forest Service to require the Organized
Village of Kake to report on animals taken under the recently authorized emergency federal hunt
for moose and deer is standard information collected on all big game hunts. Kake hunters are
required to report the same information on state-issued deer harvest tickets and registration
permits for the RM038 moose hunt under which they hunt each fall. Similar information is also
collected from samples of small game hunters and for cultural education and scientific collecting
permits.

These data are used in conjunction with population, composition, and habitat data to make
informed management decisions ensuring the sustainability of the harvest and populations. These
reports are a great opportunity for hunters to collaborate on managing populations by providing
direct observations of the status of populations and habitat. In Unit 3 moose and deer populations
cannot be surveyed from the air due to dense canopy cover, so ADF&G depends on other indices
of abundance and trend including reports from hunters. Information provided by hunters is among
the most valuable information we have for managing moose and deer in Unit 3. For example,
hunter data led to liberalizing the RM038 moose antler restrictions. Reports of antler
configurations, antler spread, moose age, and photos gave ADF&G the confidence to propose the
regulatory change expanding allowable configurations to include bulls with 2 brow tines on each
side of the antlers. RM038 now has the most liberal antler restrictions in the state, which allow for
ample harvest opportunity while also allowing the moose population to continue expanding.
Hunter report data also inspired ADF&G’s support for and the Board of Game’s 2019 decision to
extend deer hunting season in Unit 3.


      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page133
                                                                   16 of 232
                                                                         760133-FSB
Ms. Detweiler & Mr. Schmid:            ~2~                                     July 7, 2020
0134-FSB

Knowing harvest effort (number of hunters, days hunted), location (hunted and harvested),
transportation, number of animals taken, and date of kill provide insight to the appropriate level of
utilization of a species. Most hunting seasons, bag limits, and area specific regulations are based
on these routinely collected data, not only in Alaska but across the nation.

Further, if hunter privacy is a concern as stated in the additional correspondence we received from
the Office of Subsistence Management, Alaska Statute (AS 16.05.815) requires the ADF&G to
maintain harvest information confidential. We are prohibited from releasing the information that
connects a hunter to harvest. The data we do collect are stored in the department’s harvest data
base. However, when those data are publicly reported personal hunter information (names,
addresses, etc.) is specifically omitted.

Withholding names of successful hunters and dates when game was harvested will also frustrate
appropriate application of the bag limits set by state and federal boards. Individual bag limits
established through public processes serve two purposes; they help ensure harvest remains
sustainable and they provide all hunters with a sense that the opportunity to harvest a public
resource like game has been fairly allocated. When one user group feels like they have been
excluded from that process or unfairly treated they may seek redress through legislative or legal
action to change the laws and regulations used to authorize that harvest.

This refusal to provide commonly collected information risks upsetting the solid working
relationship our agencies have been building over the years, and I strongly urge you to reconsider
this decision.


Sincerely,



Ben M
B   Mulligan
       lli
Deputy Commissioner



cc:    Steve Wackowski, Senior Advisor for Alaska Affairs, US Department of the Interior
       *HRUJH3DSSDV6WDWH/LDLVRQ2IILFHRI6XEVLVWHQFH0DQDJHPHQW
       Edward Grasser, Director of Wildlife Conservation, Alaska Department of Fish & Game
       Cheryl Brooking, Assistant Attorney General, Alaska Department of Law
       Ryan Scott, Assistant Director, Alaska Department of Fish & Game
       Mark Burch, Federal Subsistence Liaison, Alaska Department of Fish & Game
       Tom Schumacher, Regional Supervisor, Division of Wildlife Conservation, Alaska
       Department of Fish & Game




      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page134
                                                                   17 of 232
                                                                         760134-FSB
0136-FSB




      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page136
                                                                   18 of 232
                                                                         760136-FSB
0137-FSB




      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page137
                                                                   19 of 232
                                                                         760137-FSB
        0148-FSB


Mckinney, Kayla T

From:                              Detwiler, Sue K
Sent:                              Thursday, August 6, 2020 3:57 PM
To:                                Mulligan, Benjamin J (DFG)
Cc:                                Thomas C Doolittle (thomas_doolittle@fws.gov)
Subject:                           RE: [EXTERNAL] Request Letter - Further Clarification on GMU 13 Closure FAQs


Ben,
We’re working on a response and will get it to you as soon as possible.

I’m going to be out of the office tomorrow (Friday 8/7), but Tom Doolittle will be in.

Sue

Sue Detwiler
Assistant Regional Director - Subsistence
U.S. Fish & Wildlife Service- Alaska Region
1011 E Tudor Rd
Anchorage, AK 99503
Sue_Detwiler@fws.gov
(907) 444-4321 cell




From: Mulligan, Benjamin J (DFG) <ben.mulligan@alaska.gov>
Sent: Thursday, August 6, 2020 7:33 AM
To: Detwiler, Sue K <sue_detwiler@fws.gov>
Subject: [EXTERNAL] Request Letter - Further Clarification on GMU 13 Closure FAQs




       This email has been received from outside of DOI - Use caution before clicking on links, opening
                                       attachments, or responding.



Sue,

Attached you will find a letter from the Alaska Departments of Fish & Game and Natural Resources requesting further
clarification on FAQ #5 that was released last Friday as part of a news release on the closure of federal lands to non-
federally qualified users. As you’ll see in the letter I initially reached out to Lisa Maas via email and she got back to me
right away, but her response has now prompted further clarification and this more structured request that I felt should
be addressed to you.

Best regards,

Ben Mulligan
                                                              1
                Case
                 Case3:20-cv-00195-SLG
                      3:20-cv-00195-SLG Document
                                         Document32-3
                                                  49-1 Filed
                                                        Filed10/23/20
                                                              07/02/21 Page
                                                                        Page148
                                                                             20 of 232
                                                                                   760148-FSB
      0149-FSB
Deputy Commissioner




                                               2
            Case
             Case3:20-cv-00195-SLG
                  3:20-cv-00195-SLG Document
                                     Document32-3
                                              49-1 Filed
                                                    Filed10/23/20
                                                          07/02/21 Page
                                                                    Page149
                                                                         21 of 232
                                                                               760149-FSB
0162-FSB




                                       STAFF ANALYSIS
                                  TEMPORARY SPECIAL ACTION
                                          WSA20-03
ISSUES

Temporary Special Action Request WSA20-03, submitted by Kirk Wilson of Glennallen, requests that the
Federal Subsistence Board (Board) close Federal public lands in Unit 13 to the hunting of moose and
caribou by non-Federally qualified users for the 2020/2021 season.

DISCUSSION
The proponent requested this Temporary Special Action to evaluate whether subsistence harvests and
success rates of Federally qualified subsistence users will improve if Federal public lands are closed to
moose and caribou hunting by non-Federally qualified users. The proponent states that this closure is
necessary due to extreme hunting competition from high numbers of non-Federally qualified users, which
precludes a rural subsistence priority and results in low harvest success by Federally qualified subsistence
users. Because of this, the proponent states action is necessary to ensure the continuation of Federal
subsistence uses of moose and caribou in Unit 13. The proponent also states that a closure is needed for
reasons of public safety because there are too many non-Federally qualified users “to provide reasonable
harvest success by Federally qualified subsistence users to safely continue Federal subsistence moose and
caribou hunting and to ensure passing on customary and traditional harvest and use practices.” He also
notes that rural residents have not been able to meet their subsistence needs for years.

The proponent further states that this request could serve as an experiment to evaluate the potential of a
Federal lands closure as a long-term solution to increasing harvest success rates and providing for the
subsistence uses of Federally qualified subsistence users. The proponent also lists other concerns related
to the high hunter numbers in Unit 13 including: litter, habitat degradation from off-road vehicle traffic,
trespass on private lands, disruption of animal movements, over-crowded hunting conditions, and
concentration of local and non-local hunters on the limited amount of Federal lands, which are easily
accessible and provide greater opportunities for encountering moose and caribou due to their location.

The applicable Federal regulations are found in 36 CFR 242.19(b) and 50 CFR 100.19(b) (Temporary
Special Actions) and state that:

        . . . After adequate notice and public hearing, the Board may temporarily close or open public
        lands for the taking of fish and wildlife for subsistence uses, or modify the requirements for
        subsistence take, or close public lands for the taking of fish and wildlife for nonsubsistence uses,
        or restrict take for nonsubsistence uses.




                                                     1

      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page162
                                                                   22 of 232
                                                                         760162-FSB
0166-FSB




                                                                                Map 1. Unit 13




                                         5

      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page166
                                                                   23 of 232
                                                                         760166-FSB
0201-FSB




                                     Appendix 1




                                         40

      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page201
                                                                   24 of 232
                                                                         760201-FSB
0202-FSB




                                         41

      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page202
                                                                   25 of 232
                                                                         760202-FSB
0203-FSB




                                         42

      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page203
                                                                   26 of 232
                                                                         760203-FSB
0204-FSB




                                         43

      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page204
                                                                   27 of 232
                                                                         760204-FSB
0205-FSB




                                         44

      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page205
                                                                   28 of 232
                                                                         760205-FSB
0206-FSB




                                         45

      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page206
                                                                   29 of 232
                                                                         760206-FSB
0212-FSB



                                 Federal Subsistence Board
                                           News Release
U.S. Fish and Wildlife Service                                                                        Forest Service
Bureau of Land Management
National Park Service
Bureau of Indian Affairs
For Immediate Release:                                                  Contact: Lisa Maas
July 31, 2020                                                           (907) 786-3357 or (800) 478-1456
                                                                        lisa_maas@fws.gov: News release header
                                                               with DOI and USDA logo
     Changes in Federal Moose and Caribou Hunting Regulations in Unit 13
         Frequently asked questions on closure of Federal public lands to
                         non-Federally qualified users.
On July 16, 2020, the Federal Subsistence Board (Board) adopted Temporary Wildlife Special Action
WSA20-03 with modification to close the Federal public lands that are open to Federal subsistence
hunting in Units 13A and 13B to moose and caribou hunting by non-Federally qualified users for the
2020-2021 and 2021-2022 seasons. This factsheet answers common questions and concerns about the
closure.

    1. Exactly where does the Federal closure apply?
The closure only applies to the Federal public lands in Units 13A and 13B that are open to Federal
subsistence hunting. This includes the Federal subsistence hunt areas along the Richardson highway near
Paxson and the Delta and Gulkana river corridors that are managed by the Bureau of Land Management
(BLM). The yellow/shaded areas in the map at the end of this factsheet depict the BLM lands in Units
13A and 13B open to Federal subsistence hunting, which now comprise the “closure area.” A more
detailed map of the closed areas can be found at this link:

https://www.blm.gov/documents/alaska/public-room/map/state-moose-and-caribou-hunt-restricted-areas-
gmu13-and-b-2020-2022

    2. What activities are prohibited within the closure area?
Non-Federally qualified users (State hunters) may not hunt or harvest moose or caribou within the closure
area. However, non-Federally qualified users, hunting under State regulations, may still travel through,
camp, and hunt/trap for other species on Federal public lands within the closure area. The closure area
also remains open to all other activities such as hiking, boating, wildlife viewing, etc.

    3. Who is eligible to hunt moose and caribou on Federal public lands in Unit 13?
As of July 16, 2020, ONLY “Federally qualified subsistence users” are eligible to hunt moose and caribou
on Federal public lands in the closure area. “Federally qualified subsistence users” are rural residents
who have been determined by the Federal Subsistence Board to have customary and traditional use of
moose and caribou in Unit 13. For customary and traditional use determinations see 50 CFR 100.24 or
the Federal subsistence regulations book at:
https://www.doi.gov/sites/doi.gov/files/uploads/2018-20_wildlife_regs_book_final_web_3.pdf

    4. How long will this closure be in effect?
The closure is effective for the 2020-2021 and 2021-2022 seasons, which extend from July 1, 2020
through June 30, 2022.



  1011 East Tudor Road MS-121 x Anchorage, Alaska 99503-6199 x subsistence@fws.gov x (800) 478-1456 / (907) 786-3888
                           This document has been cleared for public release #29407312020.
       Case
        Case3:20-cv-00195-SLG
             3:20-cv-00195-SLG Document
                                Document32-3
                                         49-1 Filed
                                               Filed10/23/20
                                                     07/02/21 Page
                                                               Page212
                                                                    30 of 232
                                                                          760212-FSB
0213-FSB



    5. Can a non-Federally qualified user take moose and caribou on gravel bars along navigable
        waters below the “ordinary high water mark” when the adjacent uplands are Federal
        public lands?
When the adjacent uplands are Federal public lands, the strip of land—often a gravel or mud bar—
between the edge of a river and the “ordinary high water mark” is open in some areas to moose and
caribou hunting by non-Federally qualified users. For the Unit 13 closure area, non-Federally qualified
users are allowed to take moose and caribou between the edge of the river and the ordinary high water
mark along navigable waters on BLM lands, including the Delta and Gulkana Rivers.
PLEASE NOTE: While non-Federally qualified users are allowed to take moose and caribou between the
edge of a river and the ordinary high water mark, both the hunter AND the caribou must be above the
actual water line but below the ordinary high water mark for the harvest to be legal. Hunters are
strongly urged to use caution and extremely good judgment if hunting in this narrow strip of land
to avoid the risk of violating the law.

     6. How is “ordinary high water mark” defined?
The ordinary high water mark means “that line on the shore established by the fluctuations of water and
indicated by physical characteristics such as a clear, natural line impressed on the bank, shelving, changes
in the character of soil, destruction of terrestrial vegetation, the presence of litter and debris, or other
appropriate means that consider the characteristics of the surrounding areas” (33 CFR 328.3).

    7. Can a Federally qualified subsistence user hunt in the closure area with only a State
        registration permit?
No, Federal registration permits are required to hunt moose (FM1301) and caribou (FC1302) under
Federal subsistence regulations in Unit 13. The closure area is closed to all moose and caribou hunting
under State regulations.

    8. Why did the Board enact this closure?
Similar to Emergency Orders issued by the Alaska Department of Fish and Game, the Federal Subsistence
Management Program can make in-season, out-of-cycle, temporary regulation changes through the
Special Action process. An individual submitted special action request asking the Board to close Federal
public lands in Unit 13 to the hunting of moose and caribou by non-Federally qualified users for the
2020/21 season. The Board acted on the request at a public meeting held by teleconference July 16, 2020.
The Board approved a closure in Units 13A and 13B only, for the 2020-2022 seasons due to necessity for
reasons of public safety and continuation of subsistence uses. The Board limited the closure Units 13A
and 13B because this is the area where most overcrowding, disruption of hunts, and serious safety
concerns have occurred.

    9. Who should I contact if I have further questions about this closure?
Please contact the Office of Subsistence Management at (907) 786-3888, (800) 478-1456 or
Subsistence@fws.gov. You can also contact the BLM Glennallen Field Office at (907) 822-3217.

Additional information on the Federal Subsistence Management Program may be found on the web at
www.doi.gov/subsistence or by visiting www.facebook.com/subsistencealaska.

Missing out on the latest Federal subsistence issues? If you’d like to receive emails and notifications
on the Federal Subsistence Management Program you may subscribe for regular updates by emailing
fws-fsb-subsistence-request@lists.fws.gov.




      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page213
                                                                   31 of 232
                                                                         760213-FSB
0214-FSB



                                 Federal Subsistence Board
                                           News Release
U.S. Fish and Wildlife Service                                                                        Forest Service
Bureau of Land Management
National Park Service
Bureau of Indian Affairs




                                                       -###-




  1011 East Tudor Road MS-121 x Anchorage, Alaska 99503-6199 x subsistence@fws.gov x (800) 478-1456 / (907) 786-3888
                           This document has been cleared for public release #29407312020.
       Case
        Case3:20-cv-00195-SLG
             3:20-cv-00195-SLG Document
                                Document32-3
                                         49-1 Filed
                                               Filed10/23/20
                                                     07/02/21 Page
                                                               Page214
                                                                    32 of 232
                                                                          760214-FSB
0215-FSB




FW: [EXTERNAL] WSA20-03 GMU -13
AK Subsistence, FW7 <subsistence@fws.gov>
Tue 7/28/2020 11:51 AM


From: aaron bloomquist <bloomya@hotmail.com>
Sent: Saturday, July 25, 2020 10:14 AM
To: adf&g commissioner <dfg.commissioner@alaska.gov>; doug.vincent-lang@alaska.gov
Cc: Herb Mansavage <teamshadowridge@gmail.com>; Rick.green@alaska.gov; Eddie K Grasser, (DFG)
<eddie.grasser@alaska.gov>; AK Subsistence, FW7 <subsistence@fws.gov>; Perry, DeAnna L -FS
<dlperry@fs.fed.us>
Subject: [EXTERNAL] WSA20-03 GMU -13



  This email has been received from outside of DOI - Use caution before clicking on links,
                          opening attachments, or responding.


Dear Commissioner,

I urge you to entirely close the Moose and Caribou Seasons on Federal Lands
in GMU's 13A and 13B.

WSA20-03 has overstepped the bounds of anything ANILCA and the FSB
system was ever intended to accomplish. These Special Action Requests and
overly restrictive actions by the FSB have reached the point of
ridiculousness.

I have hunted this area both as a Federal Subsistence user and under
general season harvest, mostly for caribou. It is well know that there has
been moderate crowding for many decades but the area holds an abundance
of game. The Nelchina herd has recently been above objectives and anyone
that takes a little time can get caribou in this area. This is one of the easiest
areas to get a caribou I have ever hunted. Access is great and the season
extremely long for the Federal hunters. Much of the area is fairly poor
moose habitat but moose populations are healthy.

At this point in history it seems to me this abundant resource will be
harvested inequitably on these Federal lands with no justification other than
the proponent does not want to see other hunters. I know the
proponent. He owned a lodge in the area for decades, has an airplane and
numerous cabins. I also know dozens of locals in the area that get their
caribou, with just a little effort, mostly from the road, every year and take
moose at a reasonable sucess rate.




      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page215
                                                                   33 of 232
                                                                         760215-FSB
0216-FSB




Due to the fact that this overreach has caused such an inequitable situation,
I believe you should use your Emergency Order Authority to close the
seasons entirely. This is justifiable because State Law requires harvest of
trust property equally among residents except in times of shortage. This is
far from a time of shortage. Your mandate may conflit with the FSB
mandate but you should use your mandates as your guidance in this
situation. This will bring the FSB back to the table. There are literally
thousand of Alskans that have been using this resource for many decades
that have been harmed by this decision.

My intent is not to keep the area closed unless the FSB does not re-consider
this decision. My intent is to illustrate the extreme precedent that has been
with an equally extreme response.

My opinion may be different if there was a shortage or a conservation
concern but there is not. I serve on the Southcentral RAC and the Mat-Su
AC, but we did not take up this WSA. I also thought it was poorly noticed in
the time of COVID and missed the public comment period. By the time I
saw it, there was only time for tribal and corporation comment.

Thanks,


Aaron Bloomquist
907-982-2471




      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-3
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page216
                                                                   34 of 232
                                                                         760216-FSB
        0426-FSB


Mckinney, Kayla T

From:                               Detwiler, Sue K
Sent:                               Tuesday, June 9, 2020 11:26 AM
To:                                 Leonetti, Crystal
Subject:                            FW: [EXTERNAL] FW: Alaska - No reported food shortage or supply chain disruptions




From: Namitz, Steven M -FS <steven.namitz@usda.gov>
Sent: Tuesday, June 9, 2020 8:29 AM
To: Detwiler, Sue K <sue_detwiler@fws.gov>; Doolittle, Thomas C <thomas_doolittle@fws.gov>; Lord, Kenneth M
<Ken.Lord@sol.doi.gov>
Subject: [EXTERNAL] FW: Alaska - No reported food shortage or supply chain disruptions

Just an FYI for today’s conversation.


              Steve Namitz
              District Ranger
              Forest Service
              Chugach National Forest; Cordova Ranger District
              p: 907-424-4747
              steven.namitz@usda.gov
              612 2nd Street (P.O. Box 280)
              Cordova, AK 99574
              www.fs.fed.us


              Caring for the land and serving people




From: Roberts, Mark W (MVA) [mailto:mark.roberts@alaska.gov]
Sent: Friday, June 5, 2020 12:12 PM
To: Namitz, Steven M -FS <steven.namitz@usda.gov>; Cross, Robert - FS <robert.cross@usda.gov>; Sandhofer, Ted -FS
<ted.sandhofer@usda.gov>
Subject: Alaska - No reported food shortage or supply chain disruptions

Steven and Robert and Ted:

We are unaware of any food shortages or supply chain significant food supply chain disruptions as a result of COVID-19.

You can contact me if you have any questions,


Mark W Roberts
Alaska SEOC Operations Section Chief
2020 COVID-19 Response
2020_COVID-19@ak-prepared.com
SEOC: 907-428-7100

                                                             1
              Case
               Case3:20-cv-00195-SLG
                    3:20-cv-00195-SLG Document
                                       Document32-4
                                                49-1 Filed
                                                      Filed10/23/20
                                                            07/02/21 Page
                                                                      Page194
                                                                           35 of 200
                                                                                 760426-FSB
          0427-FSB
Alaska State Emergency Operations Center Manager
Alaska Division of Homeland Security and Emergency Management
Direct (907) 428-7016 Email: mark.roberts@alaska.gov Web: http://www.ready.alaska.gov
SEOC (907) 428-7100 seoc@ak-prepared.com
Toll Free: (800) 478-2337
P.O. Box 5750
JBER, AK 99505-5750



From: Cross, Robert - FS <robert.cross@usda.gov>
Sent: Thursday, June 4, 2020 4:35 PM
To: Fisher, Bryan J (MVA) <b.fisher@alaska.gov>
Cc: Sandhofer, Ted -FS <ted.sandhofer@usda.gov>; Suminski, Terry -FS <terry.suminski@usda.gov>
Subject: Federal Special Action for Subsistence Harvest in Kake

Bryan,

The Petersburg District Ranger and in-season manager, Ted Sandhofer, under delegation of authority from the Federal
Subsistence Board, is responding to a request from the Organized Village of Kake to provide Federal harvest
opportunities of moose and deer for reasons of public safety and food security during the COVID-19 pandemic. The
request is being reviewed with consultation from the Department of Fish and Game, the Office of Subsistence
Management, and the Organized Village of Kake. The proponent is requesting 2 moose and 5 deer per month for a 60
day period to assist the community with food security issues related to COVID-19. Please contact myself or Ted
Sandhofer to discuss the request in further detail.

Thanks,


               Robert Cross
               Zone Fish & Wildlife Biologist
               Forest Service
               Tongass National Forest,
               Petersburg and Wrangell Ranger District
               p: 907-772-5944
               c: 907-723-8653
               f: 907-772-5995
               robert.cross@usda.gov
               12 N. Nordic Drive
               PO Box 1328
               Petersburg, AK 99833
               www.fs.fed.us



From: "Namitz, Steven M -FS" <steven.namitz@usda.gov>
Date: June 5, 2020 at 10:47:21 AM AKDT
To: "Fisher, Bryan J (MVA)" <b.fisher@alaska.gov>
Cc: "Namitz, Steven M -FS" <steven.namitz@usda.gov>
Subject: Meeting to discuss food security within Cordova and Prince William Sound


Bryan,



                                                          2
                Case
                 Case3:20-cv-00195-SLG
                      3:20-cv-00195-SLG Document
                                         Document32-4
                                                  49-1 Filed
                                                        Filed10/23/20
                                                              07/02/21 Page
                                                                        Page195
                                                                             36 of 200
                                                                                   760427-FSB
        0428-FSB
I have been designated as the in season manager for a Federal Subsistence special action related to food security in
Cordova and Prince William Sound. You have been identified by the as the point of contact for the State of Alaska
Unified Command Mass Care Group. I would like to set up a consultation meeting to discuss our current situation.

Looking forward to a discussion,
Steve



              Steve Namitz
              District Ranger
              Forest Service
              Chugach National Forest; Cordova Ranger District
              p: 907-424-4747
              steven.namitz@usda.gov
              612 2nd Street (P.O. Box 280)
              Cordova, AK 99574
              www.fs.fed.us


              Caring for the land and serving people




This electronic message contains information generated by the USDA solely for the intended recipients. Any
unauthorized interception of this message or the use or disclosure of the information it contains may violate the law and
subject the violator to civil or criminal penalties. If you believe you have received this message in error, please notify the
sender and delete the email immediately.




                                                              3
              Case
               Case3:20-cv-00195-SLG
                    3:20-cv-00195-SLG Document
                                       Document32-4
                                                49-1 Filed
                                                      Filed10/23/20
                                                            07/02/21 Page
                                                                      Page196
                                                                           37 of 200
                                                                                 760428-FSB
0432-FSB




      Case
       Case3:20-cv-00195-SLG
            3:20-cv-00195-SLG Document
                               Document32-4
                                        49-1 Filed
                                              Filed10/23/20
                                                    07/02/21 Page
                                                              Page200
                                                                   38 of 200
                                                                         760432-FSB
       0441-FSB


Mckinney, Kayla T

From:                           Matuskowitz, Theo TM <theo_matuskowitz@fws.gov>
Sent:                           Tuesday, July 7, 2020 2:37 PM
To:                             Maas, Lisa; Detwiler, Sue K
Subject:                        Fw: [EXTERNAL] Emergency Season Harvest Data



I have no idea where George got the impression we couldn't provide any information to the State. His email is
probably what caused the State to blow a gasket...

Theo Matuskowitz
Supervisory Regulations Specialist
US Fish and Wildlife Service
Office of Subsistence Management
1011 East Tudor Road, MS 121
Anchorage, AK 99503-6199
Office: (907) 786-3867
Telework: (907) 357-3095
FAX (907) 786-3898
theo_matuskowitz@fws.gov

From: Maas, Lisa <Lisa_Maas@fws.gov>
Sent: Tuesday, July 7, 2020 2:14 PM
To: Matuskowitz, Theo TM <theo_matuskowitz@fws.gov>; Detwiler, Sue K <sue_detwiler@fws.gov>; Doolittle, Thomas
C <thomas_doolittle@fws.gov>; Pappas, George E <george_pappas@fws.gov>; Lord, Kenneth M
<Ken.Lord@sol.doi.gov>
Subject: Re: [EXTERNAL] Emergency Season Harvest Data

Thanks, Theo.

Sounds like this needs to be clarified from OSM to ADF&G and the USFS . . .

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
Lisa Maas
Acting Policy Coordinator/Wildlife Biologist
Office of Subsistence Management
U.S. Fish and Wildlife Service
Anchorage, AK
907-786-3357

From: Matuskowitz, Theo TM <theo_matuskowitz@fws.gov>
Sent: Tuesday, July 7, 2020 2:12 PM
To: Maas, Lisa <Lisa_Maas@fws.gov>; Detwiler, Sue K <sue_detwiler@fws.gov>; Doolittle, Thomas C
<thomas_doolittle@fws.gov>; Pappas, George E <george_pappas@fws.gov>; Lord, Kenneth M <Ken.Lord@sol.doi.gov>
Subject: Re: [EXTERNAL] Emergency Season Harvest Data

All,


                                                       1
                Case3:20-cv-00195-SLG
                Case 3:20-cv-00195-SLG Document
                                       Document49-1
                                                32-5 Filed
                                                     Filed07/02/21
                                                           10/23/20 Page
                                                                    Page39
                                                                         9 of
                                                                            of44
                                                                               760441-FSB
       0442-FSB
See below, in their request, I've noted what we have OMB approval to collect and what we don't have
permission to collect. Ken and I never stated that we couldn't honor any of the state's request. Just a few
items, and of course, the PII.

Theo Matuskowitz
Supervisory Regulations Specialist
US Fish and Wildlife Service
Office of Subsistence Management
1011 East Tudor Road, MS 121
Anchorage, AK 99503-6199
Office: (907) 786-3867
Telework: (907) 357-3095
FAX (907) 786-3898
theo_matuskowitz@fws.gov


From: Maas, Lisa <Lisa_Maas@fws.gov>
Sent: Tuesday, July 7, 2020 2:04 PM
To: Detwiler, Sue K <sue_detwiler@fws.gov>; Doolittle, Thomas C <thomas_doolittle@fws.gov>; Matuskowitz, Theo TM
<theo_matuskowitz@fws.gov>; Pappas, George E <george_pappas@fws.gov>; Lord, Kenneth M <Ken.Lord@sol.doi.gov>
Subject: Fw: [EXTERNAL] Emergency Season Harvest Data

See George's response to the State below.

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
Lisa Maas
Acting Policy Coordinator/Wildlife Biologist
Office of Subsistence Management
U.S. Fish and Wildlife Service
Anchorage, AK
907-786-3357

From: Pappas, George E <george_pappas@fws.gov>
Sent: Tuesday, June 30, 2020 10:08 AM
To: Scott, Ryan (DFG) <ryan.scott@alaska.gov>; Stewart, Earl -FS <estewart@fs.fed.us>; Mulligan, Benjamin J (DFG)
<ben.mulligan@alaska.gov>; mark.burch <mark.burch@alaska.gov>
Cc: Schumacher, Tom V (DFG) <tom.schumacher@alaska.gov>; Robbins, Frank F (DFG) <frank.robbins@alaska.gov>;
Maas, Lisa <Lisa_Maas@fws.gov>; Matuskowitz, Theo TM <theo_matuskowitz@fws.gov>; Doolittle, Thomas C
<thomas_doolittle@fws.gov>; Detwiler, Sue K <sue_detwiler@fws.gov>
Subject: Re: [EXTERNAL] Emergency Season Harvest Data

Director Scott,

I have been informed the information being requested cannot be collected and shared due to the rules set
forth by the Privacy Act.


Please contact me with any questions.
Thank you,

                                                          2
                  Case 3:20-cv-00195-SLG Document 32-5
                                                  49-1 Filed 10/23/20
                                                             07/02/21 Page 10
                                                                           40 of 44
                                                                                 760442-FSB
       0443-FSB
-GP-




From: Scott, Ryan (DFG) <ryan.scott@alaska.gov>
Sent: Friday, June 26, 2020 1:07 PM
To: Stewart, Earl -FS <estewart@fs.fed.us>
Cc: Schumacher, Tom V (DFG) <tom.schumacher@alaska.gov>; Pappas, George E <george_pappas@fws.gov>; Robbins,
Frank F (DFG) <frank.robbins@alaska.gov>
Subject: [EXTERNAL] Emergency Season Harvest Data

       Earl,

       In anticipation of the emergency moose and deer harvests in Game Management Unit 3
       recently authorized by the Federal Subsistence Board, the Alaska Department of Fish and
       Game (Department) requests the following information from each harvested animal:
           Species YES
           Name of successful hunter NO, although Ken did supply a possible solution worked out by
              previous ARD, Pete Probasco.
           Date and location of harvest (GPS or written description) YES
           Lower jaw (moose only) NO
           Photos of antlers (moose only)NO
           Transportation used YES
           How many days hunted YES
           Number of other moose seen (cows, calves, and bulls) NO
           Number of brow tines on the left and right moose antlers, total number of points and antler width at
              the widest point. spread. Antler width YES; NO to the brow tines and antler points.

       These are standard data collected for moose and deer harvested during established seasons. Deer and
       moose are highly sought-after species by all Unit 3 hunters, and dense forest makes collecting
       population-level information on both species difficult. As such, the Department relies on harvest data to
       inform management decisions; all harvest, regardless of how it is authorized, is important to incorporate
       into management decisions.

       Thanks for your help with this. Please contact me at (907) 465-4190, reply email, or 209-7114 if there
       are any questions, and if I can be of further assistance.

       Ryan




                                                       3
               Case 3:20-cv-00195-SLG Document 32-5
                                               49-1 Filed 10/23/20
                                                          07/02/21 Page 11
                                                                        41 of 44
                                                                              760443-FSB
        0458-FSB


Mckinney, Kayla T

From:                            James Brooks <jbrooks@adn.com>
Sent:                            Thursday, June 25, 2020 10:14 AM
To:                              Maas, Lisa
Subject:                         Re: [EXTERNAL] Re: Subsistence: News Release: Federal Subsistence Board takes action
                                 on Emergency Fisheries and Wildlife Special Action Requests FSA20-04 (Copper River
                                 salmon), FSA20-05 (Kuskokwim River salmon) and WSA19-14 (Unit 3 moose and deer)



Ah, gotcha -- after reading Kake's petition, I was wondering what kind of impact the cutbacks in ferry service
were having, too.

On Thu, Jun 25, 2020 at 9:44 AM Maas, Lisa <Lisa_Maas@fws.gov> wrote:
 HI James,

 Yes, receiving 11 requests within a month or so is a lot, but the uncertainty caused by the ongoing public
 health concerns is unprecedented. A typical special action request for OSM to receive is a request for a
 season extension because of a localized weather event that prevented users from accessing resources during
 the normal season; OR a new survey comes in that demonstrates a substantial decline in a wildlife population
 and conservation measures are immediately necessary.

 Lisa


 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
 Lisa Maas
 Acting Policy Coordinator/Wildlife Biologist
 Office of Subsistence Management
 U.S. Fish and Wildlife Service
 Anchorage, AK
 907-786-3357

 From: James Brooks <jbrooks@adn.com>
 Sent: Thursday, June 25, 2020 9:26 AM
 To: Maas, Lisa <Lisa_Maas@fws.gov>
 Subject: Re: [EXTERNAL] Re: Subsistence: News Release: Federal Subsistence Board takes action on Emergency
 Fisheries and Wildlife Special Action Requests FSA20-04 (Copper River salmon), FSA20-05 (Kuskokwim River salmon)
 and WSA19-14 (Unit 3 moose and deer)

 Thanks! Is that an abnormally large number?

 On Thu, Jun 25, 2020 at 7:36 AM Maas, Lisa <Lisa_Maas@fws.gov> wrote:
  Hi James,

  The Office of Subsistence Management has received 11 special action requests since March related to food
  security. See attached table.

  thanks,
                                                          1
               Case 3:20-cv-00195-SLG Document 32-5
                                               49-1 Filed 10/23/20
                                                          07/02/21 Page 26
                                                                        42 of 44
                                                                              760458-FSB
                     0459-FSB
 Lisa


 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
 Lisa Maas
 Acting Policy Coordinator/Wildlife Biologist
 Office of Subsistence Management
 U.S. Fish and Wildlife Service
 Anchorage, AK
 907-786-3357

 From: James Brooks <jbrooks@adn.com>
 Sent: Wednesday, June 24, 2020 8:17 PM
 To: Maas, Lisa <Lisa_Maas@fws.gov>
 Subject: [EXTERNAL] Re: Subsistence: News Release: Federal Subsistence Board takes action on Emergency Fisheries
 and Wildlife Special Action Requests FSA20-04 (Copper River salmon), FSA20-05 (Kuskokwim River salmon) and
 WSA19-14 (Unit 3 moose and deer)

 Lisa, it's James Brooks over at the Anchorage Daily News. I just read over the Kake decision ... how
 extraordinary is that kind of thing? It seems pretty amazing to me that they'd be worried enough about their
 food supply to request an emergency order, but that might be a common thing -- I just don't know.

 On Wed, Jun 24, 2020 at 5:00 PM 'Federal Subsistence News' via NewsTips <newstips@adn.com> wrote:
  **************************************************************************
  Federal Subsistence Board listserver

     This list is for subscription only. You cannot reply to a
     message. You can view the news release archive or issues
     of importance in Subsistence at: http://www.doi.gov/subsistence/index.cfm

     For further information about a news release or event, call
     the phone number or email the contact listed in the news release.
     **************************************************************************




 --
 James Brooks
 State Reporter
 jbrooks@adn.com | cell: 907-419-7732

 Anchorage Daily News | adn.com
 300 W. 31st Ave.
 Anchorage, AK 99503
        The link ed       The link ed
        image can not     image can not
        be d isplay ed.   be d isplay ed.
        The file may      The file may
        hav e been        hav e been
        mov ed,           mov ed,
        ren amed, or      ren amed, or
        deleted.          deleted.
        Verify that       Verify that
        the link          the link
        points to the     points to the
        correct file      correct file
        and location.     and location.




--
James Brooks
                                                                             2
                                            Case 3:20-cv-00195-SLG Document 32-5
                                                                            49-1 Filed 10/23/20
                                                                                       07/02/21 Page 27
                                                                                                     43 of 44
                                                                                                           760459-FSB
                                0460-FSB
 State Reporter
 jbrooks@adn.com | cell: 907-419-7732

 Anchorage Daily News | adn.com
 300 W. 31st Ave.
 Anchorage, AK 99503
              The link ed                   The link ed
              image can not                 image can not
              be d isplay ed.               be d isplay ed.
              The file may                  The file may
              hav e been                    hav e been
              mov ed,                       mov ed,
              ren amed, or                  ren amed, or
              deleted.                      deleted.
              Verify that                   Verify that
              the link                      the link
              points to the                 points to the
              correct file                  correct file
              and location.                 and location.




--
James Brooks
State Reporter
jbrooks@adn.com | cell: 907-419-7732

Anchorage Daily News | adn.com
300 W. 31st Ave.
Anchorage, AK 99503
     The link ed                   The link ed
     image can not                 image can not
     be d isplay ed.               be d isplay ed.
     The file may                  The file may
     hav e been                    hav e been
     mov ed,                       mov ed,
     ren amed, or                  ren amed, or
     deleted.                      deleted.
     Verify that                   Verify that
     the link                      the link
     points to the                 points to the
     correct file                  correct file
     and location.                 and location.




                                                                                               3
                                                              Case 3:20-cv-00195-SLG Document 32-5
                                                                                              49-1 Filed 10/23/20
                                                                                                         07/02/21 Page 28
                                                                                                                       44 of 44
                                                                                                                             760460-FSB
0477-FSB




                               )HGHUDO6XEVLVWHQFH%RDUG
                                  0HHWLQJ$GYLVRU\

For Immediate Release:                                            Contact: Caron McKee
March 18, 2020                                                    (907) 786-3880 or (800) 478-1456
                                                                  caron_mckee@fws.gov 1: News release
                                                          header with DOI and USDA logos

   Federal Subsistence Board to hold teleconference to consider proposals to
        change Federal subsistence hunting and trapping regulations

PUBLIC NOTICE - The Federal Subsistence Board (Board) will meet via teleconference only,
April 20-23, 2020, to consider proposed changes to Federal subsistence hunting and trapping regulations
for the 2020-2022 regulatory years, and to discuss other subsistence related topics. The regulatory
proposals may be viewed at www.doi.gov/subsistence/proposal/current.

The Federal Subsistence Board encourages the public to participate by teleconference. Throughout the
meeting, there will be opportunities for the public to testify on both agenda and non-agenda items. At the
start of each day, public comments on general subsistence issues will be welcomed. The public will be
provided the opportunity to comment on specific hunting and trapping proposals while each proposal is
considered by the Board.

To participate in this meeting by teleconference, dial toll-free (888) 566-1030 (passcode 3344290). The
full agenda and any available meeting materials will be posted to the Federal Subsistence Management
Program’s website at www.doi.gov/subsistence/board.

The Federal Subsistence Board is committed to providing access to this meeting for all participants.
Please direct requests for sign language interpreting services, closed captioning, or other accommodation
needs to the Office of Subsistence Management at (800) 478-1456 / (907) 786-3888 or by e-mail at
subsistence@fws.gov at least seven business days prior to the meeting.

Additional information on the Federal Subsistence Management Program may be found on the web at
www.doi.gov/subsistence or by visiting www.facebook.com/subsistencealaska.

Missing out on the latest Federal subsistence issues? If you’d like to receive emails and notifications
on the Federal Subsistence Management Program you may subscribe for regular updates by emailing
fws-fsb-subsistence-request@lists.fws.gov.

                                                  -###-




       Case 3:20-cv-00195-SLG Document 44-3
                                       49-1 Filed 05/11/21
                                                  07/02/21 Page 1
                                                                45ofof921
                                                                       76 0477-FSB
      0478-FSB



                             United States Department of the Interior
                                      Office of Subsistence Management
                                        1011 East Tudor Road MS 121
                                        Anchorage, Alaska 99503-6199
IN REPLY REFER TO:
OSM 20022.SD



Memorandum

To:          David Bernhardt, Secretary

Through:     Stephen Wackowski, Senior Advisor for Alaska Affairs

From:        Susan Detwiler, Assistant Regional Director, Office of Subsistence Management

Subject:     Federal Subsistence Board Delegation of Authority for Pandemic-related Emergency
             Special Actions.


Summary:

The Federal Subsistence Board (Board) has received several requests from remote Alaska communities
asking the Board for emergency openings of federal subsistence hunting seasons to address food
shortages associated with the COVID-19 pandemic. The requesters indicate that pandemic-related
reductions in travel, reductions in transportation of goods to their communities, and disruptions in the
national food supply (especially meat) are diminishing, or are expected to imminently diminish, the food
supply in their communities. They request the Board authorize, on an emergency basis, limited hunts
near their communities to ensure they have sufficient food.

The Board wants to respond expeditiously to these requests and has taken initial steps to delegate
authority to make independent determinations on these requests to the appropriate local federal land
managers. The delegated authority would be within limited parameters and would require the manager
to consult with the Emergency Operations Center and the Alaska Department of Fish and Game, among
others. The Board expects to continue to receive requests as the pandemic continues. The delegations
of authority would be similar to delegations of authority already in place for fisheries-related actions,
which allow local managers to open or close fishing seasons in response to quickly changing conditions.

Issue:

The Federal Subsistence Board has received twelve (11 hunting and 1 fishing) requests to date from
communities requesting emergency openings near their communities to mitigate food insecurity and


                                     
                                                                                                        1
             Case 3:20-cv-00195-SLG Document 44-3
                                             49-1 Filed 05/11/21
                                                        07/02/21 Page 2
                                                                      46ofof921
                                                                             76 0478-FSB
     0479-FSB


unmet nutritional needs resulting from the COVID-19 pandemic. The Board expects to receive more
requests as the pandemic continues. Requesters indicate pandemic-related reductions in freight service
bringing food and other supplies to their communities, restrictions on travel (including mandatory 14-
day quarantines for travelers), rural residents’ reluctance to travel to hub communities where they would
be exposed to COVID-19 and potentially bring it back to their communities (which generally have
limited medical facilities, if any), and community closures to reduce exposure to visitors who may bring
in COVID-19. Disruptions in the national commercial meat supply are diminishing, or are expected to
diminish, the food supply in remote communities. These requests have been augmented by repeated
public testimony at the Board’s April 20-24, 2020 public meeting, and by written comments, indicating
certain food lines have been interrupted to such a degree that a number of remote communities are
already facing the prospect of severe shortages of protein staples. 1

After discussions with FEMA, the Alaska Emergency Operations Center (EOC), Alaska Department of
Fish and Game (ADFG), subsistence users, and other stakeholders, the Board is considering using its
authorities at 36 CFR 242.19 and 50 CFR 100.19 to open targeted hunts of moose, deer, and caribou to
address food shortages or supply chain disruptions in rural Alaska during the COVID-19 emergency.
These openings would be accomplished by delegation of Board authority to designated DOI and USDA
field managers, who would base opening decisions on direct coordination with the Office of Subsistence
Management, EOC, and ADFG. These openings are intended to be temporary in nature to resolve
localized risks to public safety and are designed to assist the joint State/FEMA recovery efforts during
the Presidential COVID-19 disaster declaration in Alaska.

Scope and Authorities:

The remainder of this memorandum further describes the Board’s mandate and authorities as well as the
parameters under which additional hunting or fishing could be authorized in response to the crisis. As
detailed below, such emergency hunting or fishing opportunities, if any, would be made available to
specific rural communities only under limited circumstances and in response to specific conditions
following additional consultation with the State of Alaska Department of Fish and Game and the Unified
Command Mass Care Group. 2 A draft of the Delegation of Authority Letter is attached.

Title VIII of the Alaska National Interest Lands Conversation Act of 1980 (ANILCA), established a
priority for the taking of wild renewable resources, including fish and wildlife, on federal public lands in
Alaska for non-wasteful subsistence uses by rural Alaska residents. 3 In 1990, the Secretaries of the
Interior and Agriculture established the Federal Subsistence Board and delegated to it their respective


1
  At a telephonic public meeting of the Federal Subsistence Board on April 20-23, the Board heard from several tribal leaders
that their villages had submitted requests for additional hunting opportunities to the State of Alaska, but all of those requests
had been rejected. Tribal leaders did not indicate whether the State had provided rationale for the denials.
2
  On April 21, the Regional Solicitor’s Office sent an email to the Mass Care Group offering to open lines of communication
between that group and the Federal Subsistence Management Program to allow for consultation prior to making any COVID-
related decisions. In the initial reply to the Mass Care Group’s response that there were no food security issues in Alaska at
the time, SOL offered to share newly acquired information to the contrary received during the April Board meeting. SOL
also reached out to FEMA which directed the Board to the State EOC and Mass Care Group.
3
  16 U.S.C. §§ 3113-4.

                                             
                                                                                                                               2
              Case 3:20-cv-00195-SLG Document 44-3
                                              49-1 Filed 05/11/21
                                                         07/02/21 Page 3
                                                                       47ofof921
                                                                              76 0479-FSB
     0480-FSB


authority to implement the subsistence priority. 4 The Board receives input from ten regional advisory
councils, which ANILCA required to be established in each subsistence resource region and to be
comprised of residents of that region with local knowledge of subsistence uses. 5

In enacting Title VIII of ANILCA, Congress recognized subsistence uses by rural residents of public
lands in Alaska is “essential” to, among other things, the “physical and economic existence” of those
rural residents. 6 Congress further recognized that “the situation in Alaska is unique in that, in most
cases, no practical alternative means are available to replace the food supplies and other items gathered
from fish and wildlife which supply rural residents dependent on subsistence uses.” 7 The ongoing
global pandemic has already precipitated government-mandated travel restrictions, shortages of key
items at commercial outlets, and other challenging circumstances making it even more difficult for rural
residents to provide food and other necessary items for themselves, their families, and their
communities. The Board recognizes the resulting risks to public safety and would issue any delegations
of authority as a proactive means of facilitating timely consideration of all food-security-related
emergency special action proposals that may arise in rural Alaska.

Public Safety Finding:

Current regulations give the Board the ability, in emergency situations, to immediately open, close, or
modify hunting or fishing opportunities without engaging in notice and comment rulemaking. 8 Such
actions may be taken only after consultation with the State of Alaska and the chair of the applicable
regional advisory council(s) and may not exceed 60 days in duration. 9 This authority stems from the
Board’s regulations, which state in relevant part that:

         In an emergency situation, if necessary to ensure the continued viability of a fish or
         wildlife population, to continue subsistence uses of fish or wildlife, or for public safety
         reasons, the Board may immediately open or close public lands for the taking of fish and
         wildlife for subsistence uses, or modify the requirements for take for subsistence uses. 10

The Board also has the option to re-delegate this authority to DOI or USDA agency field managers. 11
The Board exercises this option on a regular basis, typically by issuing a letter of delegation to the
manager which allows them, after consultation with the State and relevant advisory council chair, to set,
on an emergency or temporary basis, harvest and possession limits, define harvest areas, specify
methods or means of harvest, specify permit requirements, and open or close specific fish or wildlife


4
 50 C.F.R. § 100.10(d)(4). The voting members of the Board include the regional and state directors of five federal land
management agencies (FWS, BLM, NPS, BIA, and USDA Forest Service) and three rural residents of Alaska.
5
  16 U.S.C. § 3115(a)-(c).
6
  Id. at § 3111(1).
7
  Id. at § 3111(2).
8
  50 C.F.R. § 100.19(a).
9
  Id.
10
   Id.
11
   Id. at § 100.10(d)(6). See also 200 DM 2.1 (allowing for the redelegation of authority and stating that “[a]uthority should
be delegated to the lowest levels in the organization to better address issues and strengthen communications”).

                                               
                                                                                                                                 3
              Case 3:20-cv-00195-SLG Document 44-3
                                              49-1 Filed 05/11/21
                                                         07/02/21 Page 4
                                                                       48ofof921
                                                                              76 0480-FSB
     0481-FSB


harvest seasons within frameworks established by the Board. 12

Current Actions:

On April 9, 2020, the Board, following consultation with the Solicitor’s Office, voted to authorize a
process for sending letters of delegation to agency field managers to allow them to open, through
reliance on local knowledge and on an expedited basis, hunting and fishing opportunities in response to
any demonstrated COVID-19-related emergency situation relating to food security that rises to the level
of constituting a threat to public safety. Such openings would not exceed 60 days in duration and must
not constitute a threat to the viability of the relevant fish or wildlife resource. By the terms of the letter,
these delegations of authority will sunset on June 1, 2021. The managers would not be given any
authority to close hunting or fishing opportunities under state law.

While the Board has approved the concept of issuing these COVID-19-related delegation letters, it has
not issued any such letters to date. If no letters are issued in a timely manner, then it will fall to the
Board to make decisions on each of the emergency proposals, which can be accomplished either by e-
mail or by teleconference on the record.

A few key points regarding this issue bear emphasis:

     x   Based on discussions with and public testimony proffered by residents of Alaska, as well as the
         Alaska Governor’s decision to limit travel between communities, it is clear that certain supply
         lines within the state have disrupted and that the potential exists for this to result in significant
         threats to food security and public safety.
     x   No COVID-19-related action will be taken by the Federal Subsistence Board or their delegated
         agent if the requested hunting or fishing opportunity threatens the viability of the resource or in
         the absence of a demonstrable and imminent threat to public safety.
     x   Any actions so taken will be temporary in nature and will not remain in effect beyond the time
         that the threat to public safety has passed.
     x   No action will be taken by the Federal Subsistence Board or their delegated agent to open
         additional hunting or fishing opportunities prior to consultation with the ADFG and confirmation
         of need with the State of Alaska Unified Command Mass Care Group.

If there are additional questions that are not answered by this memorandum, please contact me, Thomas
Doolittle, Deputy Assistant Regional Director for the Office of Subsistence Management, or Kenneth
Lord, Assistant Regional Solicitor, Alaska Region.




12
  50 C.F.R. § 100.10(d)(6). Regulations draw a distinction between an “emergency special action,” which can be made
immediately but is limited in duration to 60 days, and a “temporary special action,” which can be longer in duration but
requires more procedural steps prior to implementation, including a public hearing.

                                                        
                                                                                                                           4
              Case 3:20-cv-00195-SLG Document 44-3
                                              49-1 Filed 05/11/21
                                                         07/02/21 Page 5
                                                                       49ofof921
                                                                              76 0481-FSB
      0482-FSB

$&7,215(48,5('E\)6%DSSURYDORIVWUHDPOLQHG6SHFLDO$FWLRQSURFHVV
:RUNHU6X]DQQH%VX]DQQHBZRUNHU#IZVJRY!
7KX30
7R 'HWZLOHU6XVDQ.VXHBGHWZLOHU#IZVJRY!6WULNHU'RQDOG'RQB6WULNHU#QSVJRY!5KRQGD3LWND
UKRQGDSLWND#JPDLOFRP!3DGJHWW&KDG%FSDGJHWW#EOPJRY!$QWKRQ\&KULVWLDQVRQOLOBKDJRR#\DKRRFRP!3HOWROD
(XJHQH5(XJHQH3HOWROD#ELDJRY!6LHNDQLHF*UHJ(JUHJBVLHNDQLHF#IZVJRY!'RROLWWOH7KRPDV&
WKRPDVBGRROLWWOH#IZVJRY!&KDUOHV%URZHUFKDUOHVEURZHU#QYEDUURZQHW!6FKPLG'DYLG(GVFKPLG#IVIHGXV!
&F 'HEHQKDP5RVDOLH$5RVDOLH'HEHQKDP#ELDJRY!/LQG2UYLOOH2/RUYLOOHBOLQG#IZVJRY!3HWULYHOOL3DWULFLD-
3DWULFLD3HWULYHOOL#ELDJRY!'RROLWWOH7KRPDV&WKRPDVBGRROLWWOH#IZVJRY!'DPEHUJ&DURO%FDUROBGDPEHUJ#IZVJRY!
3HQGHUJDVW.HYLQ-NSHQGHUJDVW#EOPJRY!&KHQ*OHQQ*OHQQ&KHQ#ELDJRY!5HDP-RVKXD7MRVKXDBUHDP#QSVJRY!
%XUQV&DVH\7FWEXUQV#EOPJRY!:KLWIRUG7KRPDV)6WKRPDVZKLWIRUG#XVGDJRY!7DQNHUVOH\<RODQGD-
<RODQGDB7DQNHUVOH\#QSVJRY!)UHULFK/XFLOOH$OXFLOOHBIUHULFK#IZVJRY!3HQQ\%XOOLQJKDPSHQQ\DEXOOLQJKDP#IVIHGXV!
)URVW(LOHHQ$HIURVW#EOPJRY!3HWHUVRQ9DQHVVD<9DQHVVD3HWHUVRQ#ELDJRY!/RUG.HQQHWK0
.HQ/RUG#VROGRLJRY!5RXWKLHU0LFKDHO3PLFKDHOURXWKLHU#VROGRLJRY!-LP8VWDVLHZVNL
MLPXVWDVLHZVNL#RJFXVGDJRY!


     DWWDFKPHQWV .%
&29,''$/B),1$/B0$67(5B,6&B)6%GRF[


,ĞůůŽŽĂƌĚŵĞŵďĞƌƐ͕

ƐǇŽƵΖǀĞůŝŬĞůǇŚĞĂƌĚ͕K^DŚĂƐƌĞĐĞŝǀĞĚƐĞǀĞƌĂůƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐƚŚĂƚĂƌĞĂƐƐŽĐŝĂƚĞĚǁŝƚŚ
ƉĂŶĚĞŵŝĐͲƌĞůĂƚĞĚĨŽŽĚƐĞĐƵƌŝƚǇĐŽŶĐĞƌŶƐ͘/ŶĂŶƟĐŝƉĂƟŽŶƚŚĂƚǁĞǁŝůůƌĞĐĞŝǀĞĂŶŝŶŇƵǆŽĨƐƵĐŚƌĞƋƵĞƐƚƐ͕
ǁĞŚĂǀĞĚĞǀĞůŽƉĞĚĂƐƚƌĞĂŵůŝŶĞĚƉƌŽĐĞƐƐĨŽƌŚĂŶĚůŝŶŐƐƵĐŚƌĞƋƵĞƐƚƐ͘KƵƌŝŶƚĞŶƚŝƐƚŽŝŵƉƌŽǀĞŽƵƌ
ĐĂƉĂĐŝƚǇƚŽƌĞƐƉŽŶĚƋƵŝĐŬůǇďǇĚĞůĞŐĂƟŶŐƚŚĞƐĞĚĞĐŝƐŝŽŶƐĚŝƌĞĐƚůǇƚŽƚŚĞĮĞůĚ͘

/ĨĂƉƉƌŽǀĞĚ͕ŚĞƌĞΖƐŚŽǁŝƚǁŝůůǁŽƌŬ͗

         &ŽƌǀĂůŝĚ͕ƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƌĞƋƵĞƐƚƐ͕K^DǁŝůůŶŽƚŝŶŝƟĂƚĞŽƵƌƐƚĂŶĚĂƌĚĂŶĂůǇƐŝƐĂŶĚƌĞǀŝĞǁ
         ƉƌŽĐĞƐƐ͘
         ĞůĞŐĂƟŽŶŽĨƵƚŚŽƌŝƚǇůĞƩĞƌƚŽƚŚĞƌĞůĞǀĂŶƚ&ĞĚĞƌĂůŵĂŶĂŐĞƌǁŝůůďĞĚƌĂŌĞĚ͕ďĂƐĞĚŽŶƚŚĞ
         ĂƩĂĐŚĞĚƚĞŵƉůĂƚĞ͘dŚĞůĞƩĞƌůŝŵŝƚƐŵĂŶĂŐĞŵĞŶƚĂƵƚŚŽƌŝƚǇƚŽǀĞƌǇƐƉĞĐŝĮĐƐŝƚƵĂƟŽŶƐďƵƚ
         ĂƵƚŚŽƌŝǌĞƐĂďƌŽĂĚƌĂŶŐĞŽĨŵĂŶĂŐĞŵĞŶƚƚŽŽůƐ͘/ƚĂůƐŽĐŽŶƚĂŝŶƐƐƚĂŶĚĂƌĚůĂŶŐƵĂŐĞƌĞƋƵŝƌŝŶŐ
         ĐŽŶƐŝĚĞƌĂƟŽŶŽĨƚŚĞǀŝĞǁƐŽĨĐŽƵŶĐŝůĐŚĂŝƌƐ͕ƐƚĂƚĞĂŶĚĨĞĚĞƌĂůŵĂŶĂŐĞƌƐ͕ĞƚĐ͘
         ZĞŐƵůĂƚŽƌǇĂĐƟŽŶƐƚĂŬĞŶƵŶĚĞƌƚŚŝƐĂƵƚŚŽƌŝƚǇĂƌĞůŝŵŝƚĞĚƚŽϲϬĚĂǇƐŽƌůĞƐƐ͘
         dŚĞĚĞƐŝŐŶĂƚĞĚŝŶͲƐĞĂƐŽŶŵĂŶĂŐĞƌĐŽƵůĚĚĞĨĞƌƉĂƌƟĐƵůĂƌůǇĐŽŶƚĞŶƟŽƵƐĚĞĐŝƐŝŽŶƐďĂĐŬƚŽƚŚĞ
         ŽĂƌĚ͘
         EŽŶͲƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐǁŝůůďĞŚĂŶĚůĞĚďǇK^DƵƐŝŶŐŽƵƌĞƐƚĂďůŝƐŚĞĚ
         ƉƌŽĐĞƐƐĞƐĨŽƌdĞŵƉŽƌĂƌǇĂŶĚŵĞƌŐĞŶĐǇĂĐƟŽŶƐ͘

ĞĐĂƵƐĞŝƚŝƐĂŶĂĚŵŝŶŝƐƚƌĂƟǀĞĂĐƟŽŶ͕ƚŚŝƐĚĞĐŝƐŝŽŶĚŽĞƐŶŽƚŶĞĞĚƚŽŵĂĚĞĂƚĂƉƵďůŝĐŵĞĞƟŶŐ͘tĞĂƌĞ
ƌĞƋƵĞƐƟŶŐƚŚĂƚǇŽƵƌĞƐƉŽŶĚƚŽƚŚŝƐĞŵĂŝůďǇKƉƌŝůϭϰĂŶĚŝŶĚŝĐĂƚĞǁŚĞƚŚĞƌŽƌŶŽƚǇŽƵƐƵƉƉŽƌƚƚŚĞ
ĂƉƉƌŽĂĐŚŽƵƚůŝŶĞĚĂďŽǀĞ͘/ĨƚŚĞŽĂƌĚĨĞĞůƐƚŚŝƐŝƐƐŽŵĞƚŚŝŶŐƚŚĂƚŶĞĞĚƐƚŽďĞĚŝƐĐƵƐƐĞĚĂƐĂŐƌŽƵƉ͕ǁĞ
ĐĂŶĂƌƌĂŶŐĞĂƐŚŽƌƚŵĞĞƟŶŐŶĞǆƚǁĞĞŬ͕ŽƌǇŽƵǁĞĐĂŶĮŶĚĂƟŵĞƚŽĚŝƐĐƵƐƐŝƚĂƚƚŚĞƉƌŝůϮϬͲϮϯ
ŵĞĞƟŶŐ͘

dŚĂŶŬƐŵƵĐŚĞǀĞƌǇŽŶĞ͘dĂŬĞĐĂƌĞ͘
^ƵǌĂŶŶĞ

ͲͲ
6X]DQQH:RUNHU
              Case 3:20-cv-00195-SLG Document 44-3
                                              49-1 Filed 05/11/21
                                                         07/02/21 Page 6
                                                                       50ofof921
                                                                              76 0482-FSB
   0483-FSB
$FWLQJ6XEVLVWHQFH3ROLF\&RRUGLQDWRU
2IILFHRI6XEVLVWHQFH0DQDJHPHQW
86)LVKDQG:LOGOLIH6HUYLFH
$QFKRUDJH$.
2IILFH
0RELOH




          Case 3:20-cv-00195-SLG Document 44-3
                                          49-1 Filed 05/11/21
                                                     07/02/21 Page 7
                                                                   51ofof921
                                                                          76 0483-FSB
    0484-FSB

>(;7(51$/@5($&7,215(48,5('E\)6%DSSURYDORIVWUHDPOLQHG6SHFLDO$FWLRQ
SURFHVV
&KDUOHV%URZHUFKDUOHVEURZHU#QYEDUURZQHW!
7XH$0
7R :RUNHU6X]DQQH%VX]DQQHBZRUNHU#IZVJRY!
KŬ͕/ƐƵƉƉŽƌƚ

&ƌŽŵ͗tŽƌŬĞƌ͕^ƵǌĂŶŶĞфƐƵǌĂŶŶĞͺǁŽƌŬĞƌΛĨǁƐ͘ŐŽǀх
^ĞŶƚ͗DŽŶĚĂǇ͕Ɖƌŝůϭϯ͕ϮϬϮϬϮ͗ϱϳWD
dŽ͗ŚĂƌůĞƐƌŽǁĞƌфĐŚĂƌůĞƐ͘ďƌŽǁĞƌΛŶǀďĂƌƌŽǁ͘ŶĞƚх
^ƵďũĞĐƚ͗ZĞ͗d/KEZYh/ZďǇϰͬϭϰ͗&^ĂƉƉƌŽǀĂůŽĨƐƚƌĞĂŵůŝŶĞĚ^ƉĞĐŝĂůĐƟŽŶƉƌŽĐĞƐƐ

,ŝŚĂƌůŝĞ͕

/ƚƐŽƵŶĚƐůŝŬĞŵĂǇďĞǇŽƵΖǀĞǁĞŝŐŚĞĚŝŶŽŶƚŚŝƐƚŚƌŽƵŐŚŝŶĨŽƌŵĂůĐŚĂŶŶĞůƐ͘ĂŶǇŽƵƌĞƐƉŽŶĚƚŽƚŚŝƐ
ĞŵĂŝůƐŽǁĞŚĂǀĞǇŽƵƌǀŽƚĞŽŶƚŚĞƌĞĐŽƌĚ͍

dŚĂŶŬƐŵƵĐŚ͊,ŽƉĞǇŽƵƌĂŶĚǇŽƵƌĐŽŵŵƵŶŝƚǇĂƌĞĨĂƌŝŶŐK<ĚƵƌŝŶŐƚŚĞƐĞƐƚƌĂŶŐĞƟŵĞƐ͘

^ƵǌĂŶŶĞ



6X]DQQH:RUNHU
$FWLQJ6XEVLVWHQFH3ROLF\&RRUGLQDWRU
2IILFHRI6XEVLVWHQFH0DQDJHPHQW
86)LVKDQG:LOGOLIH6HUYLFH
$QFKRUDJH$.
2IILFH
0RELOH

&ƌŽŵ͗tŽƌŬĞƌ͕^ƵǌĂŶŶĞ
^ĞŶƚ͗dŚƵƌƐĚĂǇ͕Ɖƌŝůϵ͕ϮϬϮϬϯ͗ϭϳWD
dŽ͗ĞƚǁŝůĞƌ͕^ƵƐĂŶ<фƐƵĞͺĚĞƚǁŝůĞƌΛĨǁƐ͘ŐŽǀх͖^ƚƌŝŬĞƌ͕ŽŶĂůĚфŽŶͺ^ƚƌŝŬĞƌΛŶƉƐ͘ŐŽǀх͖ZŚŽŶĚĂWŝƚŬĂ
фƌŚŽŶĚĂƉŝƚŬĂϮΛŐŵĂŝů͘ĐŽŵх͖WĂĚŐĞƩ͕ŚĂĚфĐƉĂĚŐĞƩΛďůŵ͘ŐŽǀх͖ŶƚŚŽŶǇŚƌŝƐƟĂŶƐŽŶ
фůŝůͺŚĂŐŽŽΛǇĂŚŽŽ͘ĐŽŵх͖WĞůƚŽůĂ͕ƵŐĞŶĞZфƵŐĞŶĞ͘WĞůƚŽůĂΛďŝĂ͘ŐŽǀх͖^ŝĞŬĂŶŝĞĐ͕'ƌĞŐ
фŐƌĞŐͺƐŝĞŬĂŶŝĞĐΛĨǁƐ͘ŐŽǀх͖ŽŽůŝƩůĞ͕dŚŽŵĂƐфƚŚŽŵĂƐͺĚŽŽůŝƩůĞΛĨǁƐ͘ŐŽǀх͖ŚĂƌůĞƐƌŽǁĞƌ
фĐŚĂƌůĞƐ͘ďƌŽǁĞƌΛŶǀďĂƌƌŽǁ͘ŶĞƚх͖^ĐŚŵŝĚĂǀŝĚфĚƐĐŚŵŝĚΛĨƐ͘ĨĞĚ͘ƵƐх
Đ͗ĞďĞŶŚĂŵ͕ZŽƐĂůŝĞфZŽƐĂůŝĞ͘ĞďĞŶŚĂŵΛďŝĂ͘ŐŽǀх͖>ŝŶĚ͕KƌǀŝůůĞK>фŽƌǀŝůůĞͺůŝŶĚΛĨǁƐ͘ŐŽǀх͖WĞƚƌŝǀĞůůŝ͕
WĂƚƌŝĐŝĂ:͘фWĂƚƌŝĐŝĂ͘WĞƚƌŝǀĞůůŝΛďŝĂ͘ŐŽǀх͖ŽŽůŝƩůĞ͕dŚŽŵĂƐфƚŚŽŵĂƐͺĚŽŽůŝƩůĞΛĨǁƐ͘ŐŽǀх͖ĂŵďĞƌŐ͕ĂƌŽů
фĐĂƌŽůͺĚĂŵďĞƌŐΛĨǁƐ͘ŐŽǀх͖WĞŶĚĞƌŐĂƐƚ͕<ĞǀŝŶ:фŬƉĞŶĚĞƌŐĂƐƚΛďůŵ͘ŐŽǀх͖ŚĞŶ͕'ůĞŶŶф'ůĞŶŶ͘ŚĞŶΛďŝĂ͘ŐŽǀх͖
ZĞĂŵ͕:ŽƐŚƵĂdфũŽƐŚƵĂͺƌĞĂŵΛŶƉƐ͘ŐŽǀх͖ƵƌŶƐ͕ĂƐĞǇdфĐƚďƵƌŶƐΛďůŵ͘ŐŽǀх͖tŚŝƞŽƌĚ͕dŚŽŵĂƐͲ&^
фƚŚŽŵĂƐ͘ǁŚŝƞŽƌĚΛƵƐĚĂ͘ŐŽǀх͖dĂŶŬĞƌƐůĞǇ͕zŽůĂŶĚĂ:фzŽůĂŶĚĂͺdĂŶŬĞƌƐůĞǇΛŶƉƐ͘ŐŽǀх͖&ƌĞƌŝĐŚ͕>ƵĐŝůůĞ
фůƵĐŝůůĞͺĨƌĞƌŝĐŚΛĨǁƐ͘ŐŽǀх͖WĞŶŶǇƵůůŝŶŐŚĂŵфƉĞŶŶǇĂďƵůůŝŶŐŚĂŵΛĨƐ͘ĨĞĚ͘ƵƐх͖&ƌŽƐƚ͕ŝůĞĞŶфĞĨƌŽƐƚΛďůŵ͘ŐŽǀх͖
WĞƚĞƌƐŽŶ͕sĂŶĞƐƐĂzфsĂŶĞƐƐĂ͘WĞƚĞƌƐŽŶΛďŝĂ͘ŐŽǀх͖>ŽƌĚ͕<ĞŶŶĞƚŚDф<ĞŶ͘>ŽƌĚΛƐŽů͘ĚŽŝ͘ŐŽǀх͖ZŽƵƚŚŝĞƌ͕DŝĐŚĂĞůW
фŵŝĐŚĂĞů͘ƌŽƵƚŚŝĞƌΛƐŽů͘ĚŽŝ͘ŐŽǀх͖:ŝŵhƐƚĂƐŝĞǁƐŬŝфũŝŵ͘ƵƐƚĂƐŝĞǁƐŬŝΛŽŐĐ͘ƵƐĚĂ͘ŐŽǀх
^ƵďũĞĐƚ͗d/KEZYh/ZďǇϰͬϭϰ͗&^ĂƉƉƌŽǀĂůŽĨƐƚƌĞĂŵůŝŶĞĚ^ƉĞĐŝĂůĐƟŽŶƉƌŽĐĞƐƐ

,ĞůůŽŽĂƌĚŵĞŵďĞƌƐ͕

              Case 3:20-cv-00195-SLG Document 44-3
                                              49-1 Filed 05/11/21
                                                         07/02/21 Page 8
                                                                       52ofof921
                                                                              76 0484-FSB
    0485-FSB
ƐǇŽƵΖǀĞůŝŬĞůǇŚĞĂƌĚ͕K^DŚĂƐƌĞĐĞŝǀĞĚƐĞǀĞƌĂůƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐƚŚĂƚĂƌĞĂƐƐŽĐŝĂƚĞĚǁŝƚŚ
ƉĂŶĚĞŵŝĐͲƌĞůĂƚĞĚĨŽŽĚƐĞĐƵƌŝƚǇĐŽŶĐĞƌŶƐ͘/ŶĂŶƟĐŝƉĂƟŽŶƚŚĂƚǁĞǁŝůůƌĞĐĞŝǀĞĂŶŝŶŇƵǆŽĨƐƵĐŚƌĞƋƵĞƐƚƐ͕
ǁĞŚĂǀĞĚĞǀĞůŽƉĞĚĂƐƚƌĞĂŵůŝŶĞĚƉƌŽĐĞƐƐĨŽƌŚĂŶĚůŝŶŐƐƵĐŚƌĞƋƵĞƐƚƐ͘KƵƌŝŶƚĞŶƚŝƐƚŽŝŵƉƌŽǀĞŽƵƌ
ĐĂƉĂĐŝƚǇƚŽƌĞƐƉŽŶĚƋƵŝĐŬůǇďǇĚĞůĞŐĂƟŶŐƚŚĞƐĞĚĞĐŝƐŝŽŶƐĚŝƌĞĐƚůǇƚŽƚŚĞĮĞůĚ͘

/ĨĂƉƉƌŽǀĞĚ͕ŚĞƌĞΖƐŚŽǁŝƚǁŝůůǁŽƌŬ͗

      &ŽƌǀĂůŝĚ͕ƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƌĞƋƵĞƐƚƐ͕K^DǁŝůůŶŽƚŝŶŝƟĂƚĞŽƵƌƐƚĂŶĚĂƌĚĂŶĂůǇƐŝƐĂŶĚƌĞǀŝĞǁ
      ƉƌŽĐĞƐƐ͘
      ĞůĞŐĂƟŽŶŽĨƵƚŚŽƌŝƚǇůĞƩĞƌƚŽƚŚĞƌĞůĞǀĂŶƚ&ĞĚĞƌĂůŵĂŶĂŐĞƌǁŝůůďĞĚƌĂŌĞĚ͕ďĂƐĞĚŽŶƚŚĞ
      ĂƩĂĐŚĞĚƚĞŵƉůĂƚĞ͘dŚĞůĞƩĞƌůŝŵŝƚƐŵĂŶĂŐĞŵĞŶƚĂƵƚŚŽƌŝƚǇƚŽǀĞƌǇƐƉĞĐŝĮĐƐŝƚƵĂƟŽŶƐďƵƚ
      ĂƵƚŚŽƌŝǌĞƐĂďƌŽĂĚƌĂŶŐĞŽĨŵĂŶĂŐĞŵĞŶƚƚŽŽůƐ͘/ƚĂůƐŽĐŽŶƚĂŝŶƐƐƚĂŶĚĂƌĚůĂŶŐƵĂŐĞƌĞƋƵŝƌŝŶŐ
      ĐŽŶƐŝĚĞƌĂƟŽŶŽĨƚŚĞǀŝĞǁƐŽĨĐŽƵŶĐŝůĐŚĂŝƌƐ͕ƐƚĂƚĞĂŶĚĨĞĚĞƌĂůŵĂŶĂŐĞƌƐ͕ĞƚĐ͘
      ZĞŐƵůĂƚŽƌǇĂĐƟŽŶƐƚĂŬĞŶƵŶĚĞƌƚŚŝƐĂƵƚŚŽƌŝƚǇĂƌĞůŝŵŝƚĞĚƚŽϲϬĚĂǇƐŽƌůĞƐƐ͘
      dŚĞĚĞƐŝŐŶĂƚĞĚŝŶͲƐĞĂƐŽŶŵĂŶĂŐĞƌĐŽƵůĚĚĞĨĞƌƉĂƌƟĐƵůĂƌůǇĐŽŶƚĞŶƟŽƵƐĚĞĐŝƐŝŽŶƐďĂĐŬƚŽƚŚĞ
      ŽĂƌĚ͘
      EŽŶͲƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐǁŝůůďĞŚĂŶĚůĞĚďǇK^DƵƐŝŶŐŽƵƌĞƐƚĂďůŝƐŚĞĚ
      ƉƌŽĐĞƐƐĞƐĨŽƌdĞŵƉŽƌĂƌǇĂŶĚŵĞƌŐĞŶĐǇĂĐƟŽŶƐ͘
ĞĐĂƵƐĞŝƚŝƐĂŶĂĚŵŝŶŝƐƚƌĂƟǀĞĂĐƟŽŶ͕ƚŚŝƐĚĞĐŝƐŝŽŶĚŽĞƐŶŽƚŶĞĞĚƚŽŵĂĚĞĂƚĂƉƵďůŝĐŵĞĞƟŶŐ͘tĞĂƌĞ
ƌĞƋƵĞƐƟŶŐƚŚĂƚǇŽƵƌĞƐƉŽŶĚƚŽƚŚŝƐĞŵĂŝůďǇKƉƌŝůϭϰĂŶĚŝŶĚŝĐĂƚĞǁŚĞƚŚĞƌŽƌŶŽƚǇŽƵƐƵƉƉŽƌƚƚŚĞ
ĂƉƉƌŽĂĐŚŽƵƚůŝŶĞĚĂďŽǀĞ͘/ĨƚŚĞŽĂƌĚĨĞĞůƐƚŚŝƐŝƐƐŽŵĞƚŚŝŶŐƚŚĂƚŶĞĞĚƐƚŽďĞĚŝƐĐƵƐƐĞĚĂƐĂŐƌŽƵƉ͕ǁĞ
ĐĂŶĂƌƌĂŶŐĞĂƐŚŽƌƚŵĞĞƟŶŐŶĞǆƚǁĞĞŬ͕ŽƌǇŽƵǁĞĐĂŶĮŶĚĂƟŵĞƚŽĚŝƐĐƵƐƐŝƚĂƚƚŚĞƉƌŝůϮϬͲϮϯ
ŵĞĞƟŶŐ͘

dŚĂŶŬƐŵƵĐŚĞǀĞƌǇŽŶĞ͘dĂŬĞĐĂƌĞ͘
^ƵǌĂŶŶĞ

ͲͲ
6X]DQQH:RUNHU
$FWLQJ6XEVLVWHQFH3ROLF\&RRUGLQDWRU
2IILFHRI6XEVLVWHQFH0DQDJHPHQW
86)LVKDQG:LOGOLIH6HUYLFH
$QFKRUDJH$.
2IILFH
0RELOH




           Case 3:20-cv-00195-SLG Document 44-3
                                           49-1 Filed 05/11/21
                                                      07/02/21 Page 9
                                                                    53ofof921
                                                                           76 0485-FSB
     0486-FSB

>(;7(51$/@5H$&7,215(48,5('E\)6%DSSURYDORIVWUHDPOLQHG6SHFLDO$FWLRQ
SURFHVV
$QWKRQ\&KULVWLDQVRQOLOBKDJRR#\DKRRFRP!
0RQ$0
7R :RUNHU6X]DQQH%VX]DQQHBZRUNHU#IZVJRY!
,DSSURYHWKLV

2Q7KXUVGD\$SULO30$.'7:RUNHU6X]DQQH%VX]DQQHBZRUNHU#IZVJRY!ZURWH


,ĞůůŽŽĂƌĚŵĞŵďĞƌƐ͕

ƐǇŽƵΖǀĞůŝŬĞůǇŚĞĂƌĚ͕K^DŚĂƐƌĞĐĞŝǀĞĚƐĞǀĞƌĂůƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐƚŚĂƚĂƌĞĂƐƐŽĐŝĂƚĞĚǁŝƚŚ
ƉĂŶĚĞŵŝĐͲƌĞůĂƚĞĚĨŽŽĚƐĞĐƵƌŝƚǇĐŽŶĐĞƌŶƐ͘/ŶĂŶƟĐŝƉĂƟŽŶƚŚĂƚǁĞǁŝůůƌĞĐĞŝǀĞĂŶŝŶŇƵǆŽĨƐƵĐŚƌĞƋƵĞƐƚƐ͕
ǁĞŚĂǀĞĚĞǀĞůŽƉĞĚĂƐƚƌĞĂŵůŝŶĞĚƉƌŽĐĞƐƐĨŽƌŚĂŶĚůŝŶŐƐƵĐŚƌĞƋƵĞƐƚƐ͘KƵƌŝŶƚĞŶƚŝƐƚŽŝŵƉƌŽǀĞŽƵƌ
ĐĂƉĂĐŝƚǇƚŽƌĞƐƉŽŶĚƋƵŝĐŬůǇďǇĚĞůĞŐĂƟŶŐƚŚĞƐĞĚĞĐŝƐŝŽŶƐĚŝƌĞĐƚůǇƚŽƚŚĞĮĞůĚ͘

/ĨĂƉƉƌŽǀĞĚ͕ŚĞƌĞΖƐŚŽǁŝƚǁŝůůǁŽƌŬ͗

       &ŽƌǀĂůŝĚ͕ƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƌĞƋƵĞƐƚƐ͕K^DǁŝůůŶŽƚŝŶŝƟĂƚĞŽƵƌƐƚĂŶĚĂƌĚĂŶĂůǇƐŝƐĂŶĚƌĞǀŝĞǁ
       ƉƌŽĐĞƐƐ͘
       ĞůĞŐĂƟŽŶŽĨƵƚŚŽƌŝƚǇůĞƩĞƌƚŽƚŚĞƌĞůĞǀĂŶƚ&ĞĚĞƌĂůŵĂŶĂŐĞƌǁŝůůďĞĚƌĂŌĞĚ͕ďĂƐĞĚŽŶƚŚĞ
       ĂƩĂĐŚĞĚƚĞŵƉůĂƚĞ͘dŚĞůĞƩĞƌůŝŵŝƚƐŵĂŶĂŐĞŵĞŶƚĂƵƚŚŽƌŝƚǇƚŽǀĞƌǇƐƉĞĐŝĮĐƐŝƚƵĂƟŽŶƐďƵƚ
       ĂƵƚŚŽƌŝǌĞƐĂďƌŽĂĚƌĂŶŐĞŽĨŵĂŶĂŐĞŵĞŶƚƚŽŽůƐ͘/ƚĂůƐŽĐŽŶƚĂŝŶƐƐƚĂŶĚĂƌĚůĂŶŐƵĂŐĞƌĞƋƵŝƌŝŶŐ
       ĐŽŶƐŝĚĞƌĂƟŽŶŽĨƚŚĞǀŝĞǁƐŽĨĐŽƵŶĐŝůĐŚĂŝƌƐ͕ƐƚĂƚĞĂŶĚĨĞĚĞƌĂůŵĂŶĂŐĞƌƐ͕ĞƚĐ͘
       ZĞŐƵůĂƚŽƌǇĂĐƟŽŶƐƚĂŬĞŶƵŶĚĞƌƚŚŝƐĂƵƚŚŽƌŝƚǇĂƌĞůŝŵŝƚĞĚƚŽϲϬĚĂǇƐŽƌůĞƐƐ͘
       dŚĞĚĞƐŝŐŶĂƚĞĚŝŶͲƐĞĂƐŽŶŵĂŶĂŐĞƌĐŽƵůĚĚĞĨĞƌƉĂƌƟĐƵůĂƌůǇĐŽŶƚĞŶƟŽƵƐĚĞĐŝƐŝŽŶƐďĂĐŬƚŽƚŚĞ
       ŽĂƌĚ͘
       EŽŶͲƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐǁŝůůďĞŚĂŶĚůĞĚďǇK^DƵƐŝŶŐŽƵƌĞƐƚĂďůŝƐŚĞĚ
       ƉƌŽĐĞƐƐĞƐĨŽƌdĞŵƉŽƌĂƌǇĂŶĚŵĞƌŐĞŶĐǇĂĐƟŽŶƐ͘

ĞĐĂƵƐĞŝƚŝƐĂŶĂĚŵŝŶŝƐƚƌĂƟǀĞĂĐƟŽŶ͕ƚŚŝƐĚĞĐŝƐŝŽŶĚŽĞƐŶŽƚŶĞĞĚƚŽŵĂĚĞĂƚĂƉƵďůŝĐŵĞĞƟŶŐ͘tĞĂƌĞ
ƌĞƋƵĞƐƟŶŐƚŚĂƚǇŽƵƌĞƐƉŽŶĚƚŽƚŚŝƐĞŵĂŝůďǇKƉƌŝůϭϰĂŶĚŝŶĚŝĐĂƚĞǁŚĞƚŚĞƌŽƌŶŽƚǇŽƵƐƵƉƉŽƌƚƚŚĞ
ĂƉƉƌŽĂĐŚŽƵƚůŝŶĞĚĂďŽǀĞ͘/ĨƚŚĞŽĂƌĚĨĞĞůƐƚŚŝƐŝƐƐŽŵĞƚŚŝŶŐƚŚĂƚŶĞĞĚƐƚŽďĞĚŝƐĐƵƐƐĞĚĂƐĂŐƌŽƵƉ͕ǁĞ
ĐĂŶĂƌƌĂŶŐĞĂƐŚŽƌƚŵĞĞƟŶŐŶĞǆƚǁĞĞŬ͕ŽƌǇŽƵǁĞĐĂŶĮŶĚĂƟŵĞƚŽĚŝƐĐƵƐƐŝƚĂƚƚŚĞƉƌŝůϮϬͲϮϯ
ŵĞĞƟŶŐ͘

dŚĂŶŬƐŵƵĐŚĞǀĞƌǇŽŶĞ͘dĂŬĞĐĂƌĞ͘
^ƵǌĂŶŶĞ

ͲͲ
6X]DQQH:RUNHU
$FWLQJ6XEVLVWHQFH3ROLF\&RRUGLQDWRU
2IILFHRI6XEVLVWHQFH0DQDJHPHQW
86)LVKDQG:LOGOLIH6HUYLFH
$QFKRUDJH$.
2IILFH
0RELOH




           Case
           Case3:20-cv-00195-SLG
                3:20-cv-00195-SLG Document
                                  Document44-3
                                           49-1 Filed
                                                Filed05/11/21
                                                      07/02/21 Page
                                                               Page10
                                                                    54of
                                                                       of921
                                                                          76 0486-FSB
    0487-FSB

5($&7,215(48,5('E\)6%DSSURYDORIVWUHDPOLQHG6SHFLDO$FWLRQSURFHVV
3DGJHWW&KDG%FSDGJHWW#EOPJRY!
)UL30
7R 6WULNHU'RQDOG'RQB6WULNHU#QSVJRY!:RUNHU6X]DQQH%VX]DQQHBZRUNHU#IZVJRY!'HWZLOHU6XVDQ.
VXHBGHWZLOHU#IZVJRY!5KRQGD3LWNDUKRQGDSLWND#JPDLOFRP!$QWKRQ\&KULVWLDQVRQOLOBKDJRR#\DKRRFRP!3HOWROD
(XJHQH5(XJHQH3HOWROD#ELDJRY!6LHNDQLHF*UHJ(JUHJBVLHNDQLHF#IZVJRY!'RROLWWOH7KRPDV&
WKRPDVBGRROLWWOH#IZVJRY!&KDUOHV%URZHUFKDUOHVEURZHU#QYEDUURZQHW!6FKPLG'DYLG(GVFKPLG#IVIHGXV!
&F 'HEHQKDP5RVDOLH$5RVDOLH'HEHQKDP#ELDJRY!/LQG2UYLOOH2/RUYLOOHBOLQG#IZVJRY!3HWULYHOOL3DWULFLD-
3DWULFLD3HWULYHOOL#ELDJRY!'DPEHUJ&DURO%FDUROBGDPEHUJ#IZVJRY!3HQGHUJDVW.HYLQ-NSHQGHUJDVW#EOPJRY!
&KHQ*OHQQ*OHQQ&KHQ#ELDJRY!5HDP-RVKXD7MRVKXDBUHDP#QSVJRY!%XUQV&DVH\7FWEXUQV#EOPJRY!:KLWIRUG
7KRPDV)6WKRPDVZKLWIRUG#XVGDJRY!7DQNHUVOH\<RODQGD-<RODQGDB7DQNHUVOH\#QSVJRY!)UHULFK/XFLOOH$
OXFLOOHBIUHULFK#IZVJRY!3HQQ\%XOOLQJKDPSHQQ\DEXOOLQJKDP#IVIHGXV!)URVW(LOHHQ$HIURVW#EOPJRY!3HWHUVRQ
9DQHVVD<9DQHVVD3HWHUVRQ#ELDJRY!/RUG.HQQHWK0.HQ/RUG#VROGRLJRY!5RXWKLHU0LFKDHO3
PLFKDHOURXWKLHU#VROGRLJRY!-LP8VWDVLHZVNLMLPXVWDVLHZVNL#RJFXVGDJRY!
>D^ƵƉƉŽƌƚƐ

&ƌŽŵ͗^ƚƌŝŬĞƌ͕ŽŶĂůĚфŽŶͺ^ƚƌŝŬĞƌΛŶƉƐ͘ŐŽǀх
^ĞŶƚ͗&ƌŝĚĂǇ͕ƉƌŝůϭϬ͕ϮϬϮϬϭϮ͗ϱϱWD
dŽ͗tŽƌŬĞƌ͕^ƵǌĂŶŶĞфƐƵǌĂŶŶĞͺǁŽƌŬĞƌΛĨǁƐ͘ŐŽǀх͖ĞƚǁŝůĞƌ͕^ƵƐĂŶ<фƐƵĞͺĚĞƚǁŝůĞƌΛĨǁƐ͘ŐŽǀх͖ZŚŽŶĚĂWŝƚŬĂ
фƌŚŽŶĚĂƉŝƚŬĂϮΛŐŵĂŝů͘ĐŽŵх͖WĂĚŐĞƩ͕ŚĂĚфĐƉĂĚŐĞƩΛďůŵ͘ŐŽǀх͖ŶƚŚŽŶǇŚƌŝƐƟĂŶƐŽŶ
фůŝůͺŚĂŐŽŽΛǇĂŚŽŽ͘ĐŽŵх͖WĞůƚŽůĂ͕ƵŐĞŶĞZфƵŐĞŶĞ͘WĞůƚŽůĂΛďŝĂ͘ŐŽǀх͖^ŝĞŬĂŶŝĞĐ͕'ƌĞŐ
фŐƌĞŐͺƐŝĞŬĂŶŝĞĐΛĨǁƐ͘ŐŽǀх͖ŽŽůŝƩůĞ͕dŚŽŵĂƐфƚŚŽŵĂƐͺĚŽŽůŝƩůĞΛĨǁƐ͘ŐŽǀх͖ŚĂƌůĞƐƌŽǁĞƌ
фĐŚĂƌůĞƐ͘ďƌŽǁĞƌΛŶǀďĂƌƌŽǁ͘ŶĞƚх͖^ĐŚŵŝĚĂǀŝĚфĚƐĐŚŵŝĚΛĨƐ͘ĨĞĚ͘ƵƐх
Đ͗ĞďĞŶŚĂŵ͕ZŽƐĂůŝĞфZŽƐĂůŝĞ͘ĞďĞŶŚĂŵΛďŝĂ͘ŐŽǀх͖>ŝŶĚ͕KƌǀŝůůĞK>фŽƌǀŝůůĞͺůŝŶĚΛĨǁƐ͘ŐŽǀх͖WĞƚƌŝǀĞůůŝ͕
WĂƚƌŝĐŝĂ:͘фWĂƚƌŝĐŝĂ͘WĞƚƌŝǀĞůůŝΛďŝĂ͘ŐŽǀх͖ĂŵďĞƌŐ͕ĂƌŽůфĐĂƌŽůͺĚĂŵďĞƌŐΛĨǁƐ͘ŐŽǀх͖WĞŶĚĞƌŐĂƐƚ͕<ĞǀŝŶ:
фŬƉĞŶĚĞƌŐĂƐƚΛďůŵ͘ŐŽǀх͖ŚĞŶ͕'ůĞŶŶф'ůĞŶŶ͘ŚĞŶΛďŝĂ͘ŐŽǀх͖ZĞĂŵ͕:ŽƐŚƵĂdфũŽƐŚƵĂͺƌĞĂŵΛŶƉƐ͘ŐŽǀх͖ƵƌŶƐ͕
ĂƐĞǇdфĐƚďƵƌŶƐΛďůŵ͘ŐŽǀх͖tŚŝƞŽƌĚ͕dŚŽŵĂƐͲ&^фƚŚŽŵĂƐ͘ǁŚŝƞŽƌĚΛƵƐĚĂ͘ŐŽǀх͖dĂŶŬĞƌƐůĞǇ͕zŽůĂŶĚĂ:
фzŽůĂŶĚĂͺdĂŶŬĞƌƐůĞǇΛŶƉƐ͘ŐŽǀх͖&ƌĞƌŝĐŚ͕>ƵĐŝůůĞфůƵĐŝůůĞͺĨƌĞƌŝĐŚΛĨǁƐ͘ŐŽǀх͖WĞŶŶǇƵůůŝŶŐŚĂŵ
фƉĞŶŶǇĂďƵůůŝŶŐŚĂŵΛĨƐ͘ĨĞĚ͘ƵƐх͖&ƌŽƐƚ͕ŝůĞĞŶфĞĨƌŽƐƚΛďůŵ͘ŐŽǀх͖WĞƚĞƌƐŽŶ͕sĂŶĞƐƐĂz
фsĂŶĞƐƐĂ͘WĞƚĞƌƐŽŶΛďŝĂ͘ŐŽǀх͖>ŽƌĚ͕<ĞŶŶĞƚŚDф<ĞŶ͘>ŽƌĚΛƐŽů͘ĚŽŝ͘ŐŽǀх͖ZŽƵƚŚŝĞƌ͕DŝĐŚĂĞůW
фŵŝĐŚĂĞů͘ƌŽƵƚŚŝĞƌΛƐŽů͘ĚŽŝ͘ŐŽǀх͖:ŝŵhƐƚĂƐŝĞǁƐŬŝфũŝŵ͘ƵƐƚĂƐŝĞǁƐŬŝΛŽŐĐ͘ƵƐĚĂ͘ŐŽǀх
^ƵďũĞĐƚ͗ZĞ͗d/KEZYh/ZďǇϰͬϭϰ͗&^ĂƉƉƌŽǀĂůŽĨƐƚƌĞĂŵůŝŶĞĚ^ƉĞĐŝĂůĐƟŽŶƉƌŽĐĞƐƐ

136IXOO\VXSSRUWV


ŽŶ^ƚƌŝŬĞƌ
ĐƟŶŐZĞŐŝŽŶĂůŝƌĞĐƚŽƌ
EW^ZĞŐŝŽŶϭϭ

DŽďŝůĞ͗ϵϬϳͲϮϮϳͲϲϭϲϯ


&ƌŽŵ͗tŽƌŬĞƌ͕^ƵǌĂŶŶĞфƐƵǌĂŶŶĞͺǁŽƌŬĞƌΛĨǁƐ͘ŐŽǀх
^ĞŶƚ͗dŚƵƌƐĚĂǇ͕Ɖƌŝůϵ͕ϮϬϮϬϯ͗ϭϳWD
dŽ͗ĞƚǁŝůĞƌ͕^ƵƐĂŶ<фƐƵĞͺĚĞƚǁŝůĞƌΛĨǁƐ͘ŐŽǀх͖^ƚƌŝŬĞƌ͕ŽŶĂůĚфŽŶͺ^ƚƌŝŬĞƌΛŶƉƐ͘ŐŽǀх͖ZŚŽŶĚĂWŝƚŬĂ
фƌŚŽŶĚĂƉŝƚŬĂϮΛŐŵĂŝů͘ĐŽŵх͖WĂĚŐĞƩ͕ŚĂĚфĐƉĂĚŐĞƩΛďůŵ͘ŐŽǀх͖ŶƚŚŽŶǇŚƌŝƐƟĂŶƐŽŶ
фůŝůͺŚĂŐŽŽΛǇĂŚŽŽ͘ĐŽŵх͖WĞůƚŽůĂ͕ƵŐĞŶĞZфƵŐĞŶĞ͘WĞůƚŽůĂΛďŝĂ͘ŐŽǀх͖^ŝĞŬĂŶŝĞĐ͕'ƌĞŐ
фŐƌĞŐͺƐŝĞŬĂŶŝĞĐΛĨǁƐ͘ŐŽǀх͖ŽŽůŝƩůĞ͕dŚŽŵĂƐфƚŚŽŵĂƐͺĚŽŽůŝƩůĞΛĨǁƐ͘ŐŽǀх͖ŚĂƌůĞƐƌŽǁĞƌ
фĐŚĂƌůĞƐ͘ďƌŽǁĞƌΛŶǀďĂƌƌŽǁ͘ŶĞƚх͖^ĐŚŵŝĚĂǀŝĚфĚƐĐŚŵŝĚΛĨƐ͘ĨĞĚ͘ƵƐх
Đ͗ĞďĞŶŚĂŵ͕ZŽƐĂůŝĞфZŽƐĂůŝĞ͘ĞďĞŶŚĂŵΛďŝĂ͘ŐŽǀх͖>ŝŶĚ͕KƌǀŝůůĞK>фŽƌǀŝůůĞͺůŝŶĚΛĨǁƐ͘ŐŽǀх͖WĞƚƌŝǀĞůůŝ͕
WĂƚƌŝĐŝĂ:͘фWĂƚƌŝĐŝĂ͘WĞƚƌŝǀĞůůŝΛďŝĂ͘ŐŽǀх͖ŽŽůŝƩůĞ͕dŚŽŵĂƐфƚŚŽŵĂƐͺĚŽŽůŝƩůĞΛĨǁƐ͘ŐŽǀх͖ĂŵďĞƌŐ͕ĂƌŽů
           Case
           Case3:20-cv-00195-SLG
                3:20-cv-00195-SLG Document
                                  Document44-3
                                           49-1 Filed
                                                Filed05/11/21
                                                      07/02/21 Page
                                                               Page11
                                                                    55of
                                                                       of921
                                                                          76 0487-FSB
     0488-FSB
фĐĂƌŽůͺĚĂŵďĞƌŐΛĨǁƐ͘ŐŽǀх͖WĞŶĚĞƌŐĂƐƚ͕<ĞǀŝŶ:фŬƉĞŶĚĞƌŐĂƐƚΛďůŵ͘ŐŽǀх͖ŚĞŶ͕'ůĞŶŶф'ůĞŶŶ͘ŚĞŶΛďŝĂ͘ŐŽǀх͖
ZĞĂŵ͕:ŽƐŚƵĂdфũŽƐŚƵĂͺƌĞĂŵΛŶƉƐ͘ŐŽǀх͖ƵƌŶƐ͕ĂƐĞǇdфĐƚďƵƌŶƐΛďůŵ͘ŐŽǀх͖tŚŝƞŽƌĚ͕dŚŽŵĂƐͲ&^
фƚŚŽŵĂƐ͘ǁŚŝƞŽƌĚΛƵƐĚĂ͘ŐŽǀх͖dĂŶŬĞƌƐůĞǇ͕zŽůĂŶĚĂ:фzŽůĂŶĚĂͺdĂŶŬĞƌƐůĞǇΛŶƉƐ͘ŐŽǀх͖&ƌĞƌŝĐŚ͕>ƵĐŝůůĞ
фůƵĐŝůůĞͺĨƌĞƌŝĐŚΛĨǁƐ͘ŐŽǀх͖WĞŶŶǇƵůůŝŶŐŚĂŵфƉĞŶŶǇĂďƵůůŝŶŐŚĂŵΛĨƐ͘ĨĞĚ͘ƵƐх͖&ƌŽƐƚ͕ŝůĞĞŶфĞĨƌŽƐƚΛďůŵ͘ŐŽǀх͖
WĞƚĞƌƐŽŶ͕sĂŶĞƐƐĂzфsĂŶĞƐƐĂ͘WĞƚĞƌƐŽŶΛďŝĂ͘ŐŽǀх͖>ŽƌĚ͕<ĞŶŶĞƚŚDф<ĞŶ͘>ŽƌĚΛƐŽů͘ĚŽŝ͘ŐŽǀх͖ZŽƵƚŚŝĞƌ͕DŝĐŚĂĞůW
фŵŝĐŚĂĞů͘ƌŽƵƚŚŝĞƌΛƐŽů͘ĚŽŝ͘ŐŽǀх͖:ŝŵhƐƚĂƐŝĞǁƐŬŝфũŝŵ͘ƵƐƚĂƐŝĞǁƐŬŝΛŽŐĐ͘ƵƐĚĂ͘ŐŽǀх
^ƵďũĞĐƚ͗d/KEZYh/ZďǇϰͬϭϰ͗&^ĂƉƉƌŽǀĂůŽĨƐƚƌĞĂŵůŝŶĞĚ^ƉĞĐŝĂůĐƟŽŶƉƌŽĐĞƐƐ

,ĞůůŽŽĂƌĚŵĞŵďĞƌƐ͕

ƐǇŽƵΖǀĞůŝŬĞůǇŚĞĂƌĚ͕K^DŚĂƐƌĞĐĞŝǀĞĚƐĞǀĞƌĂůƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐƚŚĂƚĂƌĞĂƐƐŽĐŝĂƚĞĚǁŝƚŚ
ƉĂŶĚĞŵŝĐͲƌĞůĂƚĞĚĨŽŽĚƐĞĐƵƌŝƚǇĐŽŶĐĞƌŶƐ͘/ŶĂŶƟĐŝƉĂƟŽŶƚŚĂƚǁĞǁŝůůƌĞĐĞŝǀĞĂŶŝŶŇƵǆŽĨƐƵĐŚƌĞƋƵĞƐƚƐ͕
ǁĞŚĂǀĞĚĞǀĞůŽƉĞĚĂƐƚƌĞĂŵůŝŶĞĚƉƌŽĐĞƐƐĨŽƌŚĂŶĚůŝŶŐƐƵĐŚƌĞƋƵĞƐƚƐ͘KƵƌŝŶƚĞŶƚŝƐƚŽŝŵƉƌŽǀĞŽƵƌ
ĐĂƉĂĐŝƚǇƚŽƌĞƐƉŽŶĚƋƵŝĐŬůǇďǇĚĞůĞŐĂƟŶŐƚŚĞƐĞĚĞĐŝƐŝŽŶƐĚŝƌĞĐƚůǇƚŽƚŚĞĮĞůĚ͘

/ĨĂƉƉƌŽǀĞĚ͕ŚĞƌĞΖƐŚŽǁŝƚǁŝůůǁŽƌŬ͗

      &ŽƌǀĂůŝĚ͕ƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƌĞƋƵĞƐƚƐ͕K^DǁŝůůŶŽƚŝŶŝƟĂƚĞŽƵƌƐƚĂŶĚĂƌĚĂŶĂůǇƐŝƐĂŶĚƌĞǀŝĞǁ
      ƉƌŽĐĞƐƐ͘
      ĞůĞŐĂƟŽŶŽĨƵƚŚŽƌŝƚǇůĞƩĞƌƚŽƚŚĞƌĞůĞǀĂŶƚ&ĞĚĞƌĂůŵĂŶĂŐĞƌǁŝůůďĞĚƌĂŌĞĚ͕ďĂƐĞĚŽŶƚŚĞ
      ĂƩĂĐŚĞĚƚĞŵƉůĂƚĞ͘dŚĞůĞƩĞƌůŝŵŝƚƐŵĂŶĂŐĞŵĞŶƚĂƵƚŚŽƌŝƚǇƚŽǀĞƌǇƐƉĞĐŝĮĐƐŝƚƵĂƟŽŶƐďƵƚ
      ĂƵƚŚŽƌŝǌĞƐĂďƌŽĂĚƌĂŶŐĞŽĨŵĂŶĂŐĞŵĞŶƚƚŽŽůƐ͘/ƚĂůƐŽĐŽŶƚĂŝŶƐƐƚĂŶĚĂƌĚůĂŶŐƵĂŐĞƌĞƋƵŝƌŝŶŐ
      ĐŽŶƐŝĚĞƌĂƟŽŶŽĨƚŚĞǀŝĞǁƐŽĨĐŽƵŶĐŝůĐŚĂŝƌƐ͕ƐƚĂƚĞĂŶĚĨĞĚĞƌĂůŵĂŶĂŐĞƌƐ͕ĞƚĐ͘
      ZĞŐƵůĂƚŽƌǇĂĐƟŽŶƐƚĂŬĞŶƵŶĚĞƌƚŚŝƐĂƵƚŚŽƌŝƚǇĂƌĞůŝŵŝƚĞĚƚŽϲϬĚĂǇƐŽƌůĞƐƐ͘
      dŚĞĚĞƐŝŐŶĂƚĞĚŝŶͲƐĞĂƐŽŶŵĂŶĂŐĞƌĐŽƵůĚĚĞĨĞƌƉĂƌƟĐƵůĂƌůǇĐŽŶƚĞŶƟŽƵƐĚĞĐŝƐŝŽŶƐďĂĐŬƚŽƚŚĞ
      ŽĂƌĚ͘
      EŽŶͲƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐǁŝůůďĞŚĂŶĚůĞĚďǇK^DƵƐŝŶŐŽƵƌĞƐƚĂďůŝƐŚĞĚ
      ƉƌŽĐĞƐƐĞƐĨŽƌdĞŵƉŽƌĂƌǇĂŶĚŵĞƌŐĞŶĐǇĂĐƟŽŶƐ͘
ĞĐĂƵƐĞŝƚŝƐĂŶĂĚŵŝŶŝƐƚƌĂƟǀĞĂĐƟŽŶ͕ƚŚŝƐĚĞĐŝƐŝŽŶĚŽĞƐŶŽƚŶĞĞĚƚŽŵĂĚĞĂƚĂƉƵďůŝĐŵĞĞƟŶŐ͘tĞĂƌĞ
ƌĞƋƵĞƐƟŶŐƚŚĂƚǇŽƵƌĞƐƉŽŶĚƚŽƚŚŝƐĞŵĂŝůďǇKƉƌŝůϭϰĂŶĚŝŶĚŝĐĂƚĞǁŚĞƚŚĞƌŽƌŶŽƚǇŽƵƐƵƉƉŽƌƚƚŚĞ
ĂƉƉƌŽĂĐŚŽƵƚůŝŶĞĚĂďŽǀĞ͘/ĨƚŚĞŽĂƌĚĨĞĞůƐƚŚŝƐŝƐƐŽŵĞƚŚŝŶŐƚŚĂƚŶĞĞĚƐƚŽďĞĚŝƐĐƵƐƐĞĚĂƐĂŐƌŽƵƉ͕ǁĞ
ĐĂŶĂƌƌĂŶŐĞĂƐŚŽƌƚŵĞĞƟŶŐŶĞǆƚǁĞĞŬ͕ŽƌǇŽƵǁĞĐĂŶĮŶĚĂƟŵĞƚŽĚŝƐĐƵƐƐŝƚĂƚƚŚĞƉƌŝůϮϬͲϮϯ
ŵĞĞƟŶŐ͘

dŚĂŶŬƐŵƵĐŚĞǀĞƌǇŽŶĞ͘dĂŬĞĐĂƌĞ͘
^ƵǌĂŶŶĞ

ͲͲ
6X]DQQH:RUNHU
$FWLQJ6XEVLVWHQFH3ROLF\&RRUGLQDWRU
2IILFHRI6XEVLVWHQFH0DQDJHPHQW
86)LVKDQG:LOGOLIH6HUYLFH
$QFKRUDJH$.
2IILFH
0RELOH




          Case
          Case3:20-cv-00195-SLG
               3:20-cv-00195-SLG Document
                                 Document44-3
                                          49-1 Filed
                                               Filed05/11/21
                                                     07/02/21 Page
                                                              Page12
                                                                   56of
                                                                      of921
                                                                         76 0488-FSB
   0489-FSB

5H>(;7(51$/@5H$&7,215(48,5('E\)6%DSSURYDORIVWUHDPOLQHG6SHFLDO
$FWLRQSURFHVV
3HOWROD(XJHQH5(XJHQH3HOWROD#ELDJRY!
7KX30
7R :RUNHU6X]DQQH%VX]DQQHBZRUNHU#IZVJRY!
&F 5KRQGD3LWNDUKRQGDSLWND#JPDLOFRP!'HWZLOHU6XVDQ.VXHBGHWZLOHU#IZVJRY!6WULNHU'RQDOG
'RQB6WULNHU#QSVJRY!3DGJHWW&KDG%FSDGJHWW#EOPJRY!$QWKRQ\&KULVWLDQVRQOLOBKDJRR#\DKRRFRP!6LHNDQLHF
*UHJ(JUHJBVLHNDQLHF#IZVJRY!'RROLWWOH7KRPDV&WKRPDVBGRROLWWOH#IZVJRY!&KDUOHV%URZHU
FKDUOHVEURZHU#QYEDUURZQHW!6FKPLG'DYLG(GVFKPLG#IVIHGXV!'HEHQKDP5RVDOLH$5RVDOLH'HEHQKDP#ELDJRY!
/LQG2UYLOOH2/RUYLOOHBOLQG#IZVJRY!3HWULYHOOL3DWULFLD-3DWULFLD3HWULYHOOL#ELDJRY!'DPEHUJ&DURO%
FDUROBGDPEHUJ#IZVJRY!3HQGHUJDVW.HYLQ-NSHQGHUJDVW#EOPJRY!&KHQ*OHQQ*OHQQ&KHQ#ELDJRY!5HDP-RVKXD
7MRVKXDBUHDP#QSVJRY!%XUQV&DVH\7FWEXUQV#EOPJRY!:KLWIRUG7KRPDV)6WKRPDVZKLWIRUG#XVGDJRY!
7DQNHUVOH\<RODQGD-<RODQGDB7DQNHUVOH\#QSVJRY!)UHULFK/XFLOOH$OXFLOOHBIUHULFK#IZVJRY!

$VDZKROH,WKLQNLWPD\ZRUNDOWKRXJK,KDYHJUDYHFRQFHUQVDERXWDVPDOOIUDFWLRQ£RIRXUODQG
PDQJHUVZLWKDFXUUHQWGHOHJDWLRQRIDXWKRULW\WKHQSRWHQWLDOO\H[SDQGLQJDXWKRULW\

£,IWKH\WRRNDQLQDSSURSULDWHDFWLRQRUGLGQRWDFWDOODOOLWFRXOGSRWHQWLDOO\OHDYHWKH)63ZLWKDOHJDO
OLDELOLW\£5HFHQWSUHFHGHQWKDVOHDGPHWRWKLVFRQFHUQ£

*HQH

6HQWIURPP\L3KRQH


       2Q$SUDW305KRQGD3LWNDUKRQGDSLWND#JPDLOFRP!ZURWH




       <HV,DSSURYHRIWKLVDSSURDFK£7KDQNV5KRQGD

       2Q7KX$SUDW30:RUNHU6X]DQQH%VX]DQQHBZRUNHU#IZVJRY!ZURWH
         ,ĞůůŽŽĂƌĚŵĞŵďĞƌƐ͕

         ƐǇŽƵΖǀĞůŝŬĞůǇŚĞĂƌĚ͕K^DŚĂƐƌĞĐĞŝǀĞĚƐĞǀĞƌĂůƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐƚŚĂƚĂƌĞ
         ĂƐƐŽĐŝĂƚĞĚǁŝƚŚƉĂŶĚĞŵŝĐͲƌĞůĂƚĞĚĨŽŽĚƐĞĐƵƌŝƚǇĐŽŶĐĞƌŶƐ͘/ŶĂŶƟĐŝƉĂƟŽŶƚŚĂƚǁĞǁŝůů
         ƌĞĐĞŝǀĞĂŶŝŶŇƵǆŽĨƐƵĐŚƌĞƋƵĞƐƚƐ͕ǁĞŚĂǀĞĚĞǀĞůŽƉĞĚĂƐƚƌĞĂŵůŝŶĞĚƉƌŽĐĞƐƐĨŽƌŚĂŶĚůŝŶŐ
         ƐƵĐŚƌĞƋƵĞƐƚƐ͘KƵƌŝŶƚĞŶƚŝƐƚŽŝŵƉƌŽǀĞŽƵƌĐĂƉĂĐŝƚǇƚŽƌĞƐƉŽŶĚƋƵŝĐŬůǇďǇĚĞůĞŐĂƟŶŐ
         ƚŚĞƐĞĚĞĐŝƐŝŽŶƐĚŝƌĞĐƚůǇƚŽƚŚĞĮĞůĚ͘

         /ĨĂƉƉƌŽǀĞĚ͕ŚĞƌĞΖƐŚŽǁŝƚǁŝůůǁŽƌŬ͗

                &ŽƌǀĂůŝĚ͕ƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƌĞƋƵĞƐƚƐ͕K^DǁŝůůŶŽƚŝŶŝƟĂƚĞŽƵƌƐƚĂŶĚĂƌĚĂŶĂůǇƐŝƐ
                ĂŶĚƌĞǀŝĞǁƉƌŽĐĞƐƐ͘
                ĞůĞŐĂƟŽŶŽĨƵƚŚŽƌŝƚǇůĞƩĞƌƚŽƚŚĞƌĞůĞǀĂŶƚ&ĞĚĞƌĂůŵĂŶĂŐĞƌǁŝůůďĞĚƌĂŌĞĚ͕
                ďĂƐĞĚŽŶƚŚĞĂƩĂĐŚĞĚƚĞŵƉůĂƚĞ͘dŚĞůĞƩĞƌůŝŵŝƚƐŵĂŶĂŐĞŵĞŶƚĂƵƚŚŽƌŝƚǇƚŽǀĞƌǇ
                ƐƉĞĐŝĮĐƐŝƚƵĂƟŽŶƐďƵƚĂƵƚŚŽƌŝǌĞƐĂďƌŽĂĚƌĂŶŐĞŽĨŵĂŶĂŐĞŵĞŶƚƚŽŽůƐ͘/ƚĂůƐŽ
                ĐŽŶƚĂŝŶƐƐƚĂŶĚĂƌĚůĂŶŐƵĂŐĞƌĞƋƵŝƌŝŶŐĐŽŶƐŝĚĞƌĂƟŽŶŽĨƚŚĞǀŝĞǁƐŽĨĐŽƵŶĐŝůĐŚĂŝƌƐ͕
                ƐƚĂƚĞĂŶĚĨĞĚĞƌĂůŵĂŶĂŐĞƌƐ͕ĞƚĐ͘
                ZĞŐƵůĂƚŽƌǇĂĐƟŽŶƐƚĂŬĞŶƵŶĚĞƌƚŚŝƐĂƵƚŚŽƌŝƚǇĂƌĞůŝŵŝƚĞĚƚŽϲϬĚĂǇƐŽƌůĞƐƐ͘
           Case
           Case3:20-cv-00195-SLG
                3:20-cv-00195-SLG Document
                                  Document44-3
                                           49-1 Filed
                                                Filed05/11/21
                                                      07/02/21 Page
                                                               Page13
                                                                    57of
                                                                       of921
                                                                          76 0489-FSB
0490-FSB
            dŚĞĚĞƐŝŐŶĂƚĞĚŝŶͲƐĞĂƐŽŶŵĂŶĂŐĞƌĐŽƵůĚĚĞĨĞƌƉĂƌƟĐƵůĂƌůǇĐŽŶƚĞŶƟŽƵƐĚĞĐŝƐŝŽŶƐ
            ďĂĐŬƚŽƚŚĞŽĂƌĚ͘
            EŽŶͲƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐǁŝůůďĞŚĂŶĚůĞĚďǇK^DƵƐŝŶŐŽƵƌ
            ĞƐƚĂďůŝƐŚĞĚƉƌŽĐĞƐƐĞƐĨŽƌdĞŵƉŽƌĂƌǇĂŶĚŵĞƌŐĞŶĐǇĂĐƟŽŶƐ͘

    ĞĐĂƵƐĞŝƚŝƐĂŶĂĚŵŝŶŝƐƚƌĂƟǀĞĂĐƟŽŶ͕ƚŚŝƐĚĞĐŝƐŝŽŶĚŽĞƐŶŽƚŶĞĞĚƚŽŵĂĚĞĂƚĂƉƵďůŝĐ
    ŵĞĞƟŶŐ͘tĞĂƌĞƌĞƋƵĞƐƟŶŐƚŚĂƚǇŽƵƌĞƐƉŽŶĚƚŽƚŚŝƐĞŵĂŝůďǇKƉƌŝůϭϰĂŶĚŝŶĚŝĐĂƚĞ
    ǁŚĞƚŚĞƌŽƌŶŽƚǇŽƵƐƵƉƉŽƌƚƚŚĞĂƉƉƌŽĂĐŚŽƵƚůŝŶĞĚĂďŽǀĞ͘/ĨƚŚĞŽĂƌĚĨĞĞůƐƚŚŝƐŝƐ
    ƐŽŵĞƚŚŝŶŐƚŚĂƚŶĞĞĚƐƚŽďĞĚŝƐĐƵƐƐĞĚĂƐĂŐƌŽƵƉ͕ǁĞĐĂŶĂƌƌĂŶŐĞĂƐŚŽƌƚŵĞĞƟŶŐŶĞǆƚ
    ǁĞĞŬ͕ŽƌǇŽƵǁĞĐĂŶĮŶĚĂƟŵĞƚŽĚŝƐĐƵƐƐŝƚĂƚƚŚĞƉƌŝůϮϬͲϮϯŵĞĞƟŶŐ͘

    dŚĂŶŬƐŵƵĐŚĞǀĞƌǇŽŶĞ͘dĂŬĞĐĂƌĞ͘
    ^ƵǌĂŶŶĞ

    ͲͲ
    6X]DQQH:RUNHU
    $FWLQJ6XEVLVWHQFH3ROLF\&RRUGLQDWRU
    2IILFHRI6XEVLVWHQFH0DQDJHPHQW
    86)LVKDQG:LOGOLIH6HUYLFH
    $QFKRUDJH$.
    2IILFH
    0RELOH



  
  5KRQGD3LWND
  32%2;
  %HDYHU$.
  2IILFH




         Case
         Case3:20-cv-00195-SLG
              3:20-cv-00195-SLG Document
                                Document44-3
                                         49-1 Filed
                                              Filed05/11/21
                                                    07/02/21 Page
                                                             Page14
                                                                  58of
                                                                     of921
                                                                        76 0490-FSB
    0491-FSB

>(;7(51$/@5H$&7,215(48,5('E\)6%DSSURYDORIVWUHDPOLQHG6SHFLDO$FWLRQ
SURFHVV
5KRQGD3LWNDUKRQGDSLWND#JPDLOFRP!
7KX30
7R :RUNHU6X]DQQH%VX]DQQHBZRUNHU#IZVJRY!
&F 'HWZLOHU6XVDQ.VXHBGHWZLOHU#IZVJRY!6WULNHU'RQDOG'RQB6WULNHU#QSVJRY!3DGJHWW&KDG%
FSDGJHWW#EOPJRY!$QWKRQ\&KULVWLDQVRQOLOBKDJRR#\DKRRFRP!3HOWROD(XJHQH5(XJHQH3HOWROD#ELDJRY!6LHNDQLHF
*UHJ(JUHJBVLHNDQLHF#IZVJRY!'RROLWWOH7KRPDV&WKRPDVBGRROLWWOH#IZVJRY!&KDUOHV%URZHU
FKDUOHVEURZHU#QYEDUURZQHW!6FKPLG'DYLG(GVFKPLG#IVIHGXV!'HEHQKDP5RVDOLH$5RVDOLH'HEHQKDP#ELDJRY!
/LQG2UYLOOH2/RUYLOOHBOLQG#IZVJRY!3HWULYHOOL3DWULFLD-3DWULFLD3HWULYHOOL#ELDJRY!'DPEHUJ&DURO%
FDUROBGDPEHUJ#IZVJRY!3HQGHUJDVW.HYLQ-NSHQGHUJDVW#EOPJRY!&KHQ*OHQQ*OHQQ&KHQ#ELDJRY!5HDP-RVKXD
7MRVKXDBUHDP#QSVJRY!%XUQV&DVH\7FWEXUQV#EOPJRY!:KLWIRUG7KRPDV)6WKRPDVZKLWIRUG#XVGDJRY!
7DQNHUVOH\<RODQGD-<RODQGDB7DQNHUVOH\#QSVJRY!)UHULFK/XFLOOH$OXFLOOHBIUHULFK#IZVJRY!

<HV,DSSURYHRIWKLVDSSURDFK£7KDQNV5KRQGD

2Q7KX$SUDW30:RUNHU6X]DQQH%VX]DQQHBZRUNHU#IZVJRY!ZURWH
  ,ĞůůŽŽĂƌĚŵĞŵďĞƌƐ͕

  ƐǇŽƵΖǀĞůŝŬĞůǇŚĞĂƌĚ͕K^DŚĂƐƌĞĐĞŝǀĞĚƐĞǀĞƌĂůƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐƚŚĂƚĂƌĞĂƐƐŽĐŝĂƚĞĚǁŝƚŚ
  ƉĂŶĚĞŵŝĐͲƌĞůĂƚĞĚĨŽŽĚƐĞĐƵƌŝƚǇĐŽŶĐĞƌŶƐ͘/ŶĂŶƟĐŝƉĂƟŽŶƚŚĂƚǁĞǁŝůůƌĞĐĞŝǀĞĂŶŝŶŇƵǆŽĨƐƵĐŚ
  ƌĞƋƵĞƐƚƐ͕ǁĞŚĂǀĞĚĞǀĞůŽƉĞĚĂƐƚƌĞĂŵůŝŶĞĚƉƌŽĐĞƐƐĨŽƌŚĂŶĚůŝŶŐƐƵĐŚƌĞƋƵĞƐƚƐ͘KƵƌŝŶƚĞŶƚŝƐƚŽ
  ŝŵƉƌŽǀĞŽƵƌĐĂƉĂĐŝƚǇƚŽƌĞƐƉŽŶĚƋƵŝĐŬůǇďǇĚĞůĞŐĂƟŶŐƚŚĞƐĞĚĞĐŝƐŝŽŶƐĚŝƌĞĐƚůǇƚŽƚŚĞĮĞůĚ͘

  /ĨĂƉƉƌŽǀĞĚ͕ŚĞƌĞΖƐŚŽǁŝƚǁŝůůǁŽƌŬ͗

         &ŽƌǀĂůŝĚ͕ƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƌĞƋƵĞƐƚƐ͕K^DǁŝůůŶŽƚŝŶŝƟĂƚĞŽƵƌƐƚĂŶĚĂƌĚĂŶĂůǇƐŝƐĂŶĚƌĞǀŝĞǁ
         ƉƌŽĐĞƐƐ͘
         ĞůĞŐĂƟŽŶŽĨƵƚŚŽƌŝƚǇůĞƩĞƌƚŽƚŚĞƌĞůĞǀĂŶƚ&ĞĚĞƌĂůŵĂŶĂŐĞƌǁŝůůďĞĚƌĂŌĞĚ͕ďĂƐĞĚŽŶƚŚĞ
         ĂƩĂĐŚĞĚƚĞŵƉůĂƚĞ͘dŚĞůĞƩĞƌůŝŵŝƚƐŵĂŶĂŐĞŵĞŶƚĂƵƚŚŽƌŝƚǇƚŽǀĞƌǇƐƉĞĐŝĮĐƐŝƚƵĂƟŽŶƐďƵƚ
         ĂƵƚŚŽƌŝǌĞƐĂďƌŽĂĚƌĂŶŐĞŽĨŵĂŶĂŐĞŵĞŶƚƚŽŽůƐ͘/ƚĂůƐŽĐŽŶƚĂŝŶƐƐƚĂŶĚĂƌĚůĂŶŐƵĂŐĞƌĞƋƵŝƌŝŶŐ
         ĐŽŶƐŝĚĞƌĂƟŽŶŽĨƚŚĞǀŝĞǁƐŽĨĐŽƵŶĐŝůĐŚĂŝƌƐ͕ƐƚĂƚĞĂŶĚĨĞĚĞƌĂůŵĂŶĂŐĞƌƐ͕ĞƚĐ͘
         ZĞŐƵůĂƚŽƌǇĂĐƟŽŶƐƚĂŬĞŶƵŶĚĞƌƚŚŝƐĂƵƚŚŽƌŝƚǇĂƌĞůŝŵŝƚĞĚƚŽϲϬĚĂǇƐŽƌůĞƐƐ͘
         dŚĞĚĞƐŝŐŶĂƚĞĚŝŶͲƐĞĂƐŽŶŵĂŶĂŐĞƌĐŽƵůĚĚĞĨĞƌƉĂƌƟĐƵůĂƌůǇĐŽŶƚĞŶƟŽƵƐĚĞĐŝƐŝŽŶƐďĂĐŬƚŽƚŚĞ
         ŽĂƌĚ͘
         EŽŶͲƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐǁŝůůďĞŚĂŶĚůĞĚďǇK^DƵƐŝŶŐŽƵƌĞƐƚĂďůŝƐŚĞĚ
         ƉƌŽĐĞƐƐĞƐĨŽƌdĞŵƉŽƌĂƌǇĂŶĚŵĞƌŐĞŶĐǇĂĐƟŽŶƐ͘

  ĞĐĂƵƐĞŝƚŝƐĂŶĂĚŵŝŶŝƐƚƌĂƟǀĞĂĐƟŽŶ͕ƚŚŝƐĚĞĐŝƐŝŽŶĚŽĞƐŶŽƚŶĞĞĚƚŽŵĂĚĞĂƚĂƉƵďůŝĐŵĞĞƟŶŐ͘tĞ
  ĂƌĞƌĞƋƵĞƐƟŶŐƚŚĂƚǇŽƵƌĞƐƉŽŶĚƚŽƚŚŝƐĞŵĂŝůďǇKƉƌŝůϭϰĂŶĚŝŶĚŝĐĂƚĞǁŚĞƚŚĞƌŽƌŶŽƚǇŽƵ
  ƐƵƉƉŽƌƚƚŚĞĂƉƉƌŽĂĐŚŽƵƚůŝŶĞĚĂďŽǀĞ͘/ĨƚŚĞŽĂƌĚĨĞĞůƐƚŚŝƐŝƐƐŽŵĞƚŚŝŶŐƚŚĂƚŶĞĞĚƐƚŽďĞĚŝƐĐƵƐƐĞĚ
  ĂƐĂŐƌŽƵƉ͕ǁĞĐĂŶĂƌƌĂŶŐĞĂƐŚŽƌƚŵĞĞƟŶŐŶĞǆƚǁĞĞŬ͕ŽƌǇŽƵǁĞĐĂŶĮŶĚĂƟŵĞƚŽĚŝƐĐƵƐƐŝƚĂƚƚŚĞ
  ƉƌŝůϮϬͲϮϯŵĞĞƟŶŐ͘

  dŚĂŶŬƐŵƵĐŚĞǀĞƌǇŽŶĞ͘dĂŬĞĐĂƌĞ͘
  ^ƵǌĂŶŶĞ

  ͲͲ
  6X]DQQH:RUNHU
  $FWLQJ6XEVLVWHQFH3ROLF\&RRUGLQDWRU
  2IILFHRI6XEVLVWHQFH0DQDJHPHQW
  86)LVKDQG:LOGOLIH6HUYLFH
           Case
            Case3:20-cv-00195-SLG
                  3:20-cv-00195-SLG Document
                                        Document44-3
                                                 49-1             Filed
                                                                  Filed05/11/21
                                                                        07/02/21 Page
                                                                                 Page15
                                                                                      59of
                                                                                         of921
                                                                                            76 0491-FSB
      0492-FSB
  $QFKRUDJH$.
  2IILFH
  0RELOH




5KRQGD3LWND
32%2;
%HDYHU$.
2IILFH




           Case
           Case3:20-cv-00195-SLG
                3:20-cv-00195-SLG Document
                                  Document44-3
                                           49-1 Filed
                                                Filed05/11/21
                                                      07/02/21 Page
                                                               Page16
                                                                    60of
                                                                       of921
                                                                          76 0492-FSB
    0493-FSB

>(;7(51$/@5($&7,215(48,5('E\)6%DSSURYDORIVWUHDPOLQHG6SHFLDO$FWLRQ
SURFHVV
6FKPLG'DYLG)6GDYLGVFKPLG#XVGDJRY!
7KX30
7R 5KRQGD3LWNDUKRQGDSLWND#JPDLOFRP!:RUNHU6X]DQQH%VX]DQQHBZRUNHU#IZVJRY!
&F 'HWZLOHU6XVDQ.VXHBGHWZLOHU#IZVJRY!6WULNHU'RQDOG'RQB6WULNHU#QSVJRY!3DGJHWW&KDG%
FSDGJHWW#EOPJRY!OLOBKDJRR#\DKRRFRPOLOBKDJRR#\DKRRFRP!3HOWROD(XJHQH5(XJHQH3HOWROD#ELDJRY!
6LHNDQLHF*UHJ(JUHJBVLHNDQLHF#IZVJRY!'RROLWWOH7KRPDV&WKRPDVBGRROLWWOH#IZVJRY!&KDUOHV%URZHU
FKDUOHVEURZHU#QYEDUURZQHW!'HEHQKDP5RVDOLH$5RVDOLH'HEHQKDP#ELDJRY!/LQG2UYLOOH2/RUYLOOHBOLQG#IZVJRY!
3HWULYHOOL3DWULFLD-3DWULFLD3HWULYHOOL#ELDJRY!'DPEHUJ&DURO%FDUROBGDPEHUJ#IZVJRY!3HQGHUJDVW.HYLQ-
NSHQGHUJDVW#EOPJRY!&KHQ*OHQQ*OHQQ&KHQ#ELDJRY!5HDP-RVKXD7MRVKXDBUHDP#QSVJRY!%XUQV&DVH\7
FWEXUQV#EOPJRY!:KLWIRUG7KRPDV)6WKRPDVZKLWIRUG#XVGDJRY!7DQNHUVOH\<RODQGD-
<RODQGDB7DQNHUVOH\#QSVJRY!)UHULFK/XFLOOH$OXFLOOHBIUHULFK#IZVJRY!%XOOLQJKDP3HQQ\$)6
SHQQ\DEXOOLQJKDP#XVGDJRY!
/ƐƵƉƉŽƌƚƚŚĞĂƉƉƌŽĂĐŚ͘dŚĂŶŬƐ͕ĂǀĞ


              'DYLG6FKPLG
              5HJLRQDO)RUHVWHU

              )RUHVW6HUYLFH
              $ODVND5HJLRQ

              S
              F
              GDYLGVFKPLG#XVGDJRY

              :HVWWK6WUHHW
              -XQHDX$.
              ZZZIVIHGXV


              &DULQJIRUWKHODQGDQGVHUYLQJSHRSOH




&ƌŽŵ͗ZŚŽŶĚĂWŝƚŬĂ΀ŵĂŝůƚŽ͗ƌŚŽŶĚĂƉŝƚŬĂϮΛŐŵĂŝů͘ĐŽŵ΁
^ĞŶƚ͗dŚƵƌƐĚĂǇ͕Ɖƌŝůϵ͕ϮϬϮϬϯ͗ϮϱWD
dŽ͗tŽƌŬĞƌ͕^ƵǌĂŶŶĞфƐƵǌĂŶŶĞͺǁŽƌŬĞƌΛĨǁƐ͘ŐŽǀх
Đ͗ĞƚǁŝůĞƌ͕^ƵƐĂŶ<фƐƵĞͺĚĞƚǁŝůĞƌΛĨǁƐ͘ŐŽǀх͖^ƚƌŝŬĞƌ͕ŽŶĂůĚфŽŶͺ^ƚƌŝŬĞƌΛŶƉƐ͘ŐŽǀх͖WĂĚŐĞƩ͕ŚĂĚ
фĐƉĂĚŐĞƩΛďůŵ͘ŐŽǀх͖ůŝůͺŚĂŐŽŽΛǇĂŚŽŽ͘ĐŽŵ͖WĞůƚŽůĂ͕ƵŐĞŶĞZфƵŐĞŶĞ͘WĞůƚŽůĂΛďŝĂ͘ŐŽǀх͖^ŝĞŬĂŶŝĞĐ͕'ƌĞŐ
фŐƌĞŐͺƐŝĞŬĂŶŝĞĐΛĨǁƐ͘ŐŽǀх͖ŽŽůŝƩůĞ͕dŚŽŵĂƐфƚŚŽŵĂƐͺĚŽŽůŝƩůĞΛĨǁƐ͘ŐŽǀх͖ŚĂƌůĞƐƌŽǁĞƌ
фĐŚĂƌůĞƐ͘ďƌŽǁĞƌΛŶǀďĂƌƌŽǁ͘ŶĞƚх͖^ĐŚŵŝĚ͕ĂǀŝĚͲ&^фĚĂǀŝĚ͘ƐĐŚŵŝĚΛƵƐĚĂ͘ŐŽǀх͖ĞďĞŶŚĂŵ͕ZŽƐĂůŝĞ
фZŽƐĂůŝĞ͘ĞďĞŶŚĂŵΛďŝĂ͘ŐŽǀх͖>ŝŶĚ͕KƌǀŝůůĞK>фŽƌǀŝůůĞͺůŝŶĚΛĨǁƐ͘ŐŽǀх͖WĞƚƌŝǀĞůůŝ͕WĂƚƌŝĐŝĂ:͘
фWĂƚƌŝĐŝĂ͘WĞƚƌŝǀĞůůŝΛďŝĂ͘ŐŽǀх͖ĂŵďĞƌŐ͕ĂƌŽůфĐĂƌŽůͺĚĂŵďĞƌŐΛĨǁƐ͘ŐŽǀх͖WĞŶĚĞƌŐĂƐƚ͕<ĞǀŝŶ:
фŬƉĞŶĚĞƌŐĂƐƚΛďůŵ͘ŐŽǀх͖ŚĞŶ͕'ůĞŶŶф'ůĞŶŶ͘ŚĞŶΛďŝĂ͘ŐŽǀх͖ZĞĂŵ͕:ŽƐŚƵĂdфũŽƐŚƵĂͺƌĞĂŵΛŶƉƐ͘ŐŽǀх͖ƵƌŶƐ͕
ĂƐĞǇdфĐƚďƵƌŶƐΛďůŵ͘ŐŽǀх͖tŚŝƞŽƌĚ͕dŚŽŵĂƐͲ&^фƚŚŽŵĂƐ͘ǁŚŝƞŽƌĚΛƵƐĚĂ͘ŐŽǀх͖dĂŶŬĞƌƐůĞǇ͕zŽůĂŶĚĂ:
фzŽůĂŶĚĂͺdĂŶŬĞƌƐůĞǇΛŶƉƐ͘ŐŽǀх͖&ƌĞƌŝĐŚ͕>ƵĐŝůůĞфůƵĐŝůůĞͺĨƌĞƌŝĐŚΛĨǁƐ͘ŐŽǀх͖ƵůůŝŶŐŚĂŵ͕WĞŶŶǇͲ&^
фƉĞŶŶǇ͘Ă͘ďƵůůŝŶŐŚĂŵΛƵƐĚĂ͘ŐŽǀх͖&ƌŽƐƚ͕ŝůĞĞŶфĞĨƌŽƐƚΛďůŵ͘ŐŽǀх͖WĞƚĞƌƐŽŶ͕sĂŶĞƐƐĂz
фsĂŶĞƐƐĂ͘WĞƚĞƌƐŽŶΛďŝĂ͘ŐŽǀх͖>ŽƌĚ͕<ĞŶŶĞƚŚDф<ĞŶ͘>ŽƌĚΛƐŽů͘ĚŽŝ͘ŐŽǀх͖ZŽƵƚŚŝĞƌ͕DŝĐŚĂĞůW
фŵŝĐŚĂĞů͘ƌŽƵƚŚŝĞƌΛƐŽů͘ĚŽŝ͘ŐŽǀх͖hƐƚĂƐŝĞǁƐŬŝ͕:ĂŵĞƐͲK'͕:ƵŶĞĂƵ͕<фũŝŵ͘ƵƐƚĂƐŝĞǁƐŬŝΛƵƐĚĂ͘ŐŽǀх
^ƵďũĞĐƚ͗ZĞ͗d/KEZYh/ZďǇϰͬϭϰ͗&^ĂƉƉƌŽǀĂůŽĨƐƚƌĞĂŵůŝŶĞĚ^ƉĞĐŝĂůĐƟŽŶƉƌŽĐĞƐƐ

<HV,DSSURYHRIWKLVDSSURDFK7KDQNV5KRQGD
          Case
           Case3:20-cv-00195-SLG
                 3:20-cv-00195-SLG Document
                                         Document44-3
                                                  49-1 Filed
                                                       Filed05/11/21
                                                             07/02/21 Page
                                                                      Page17
                                                                           61of
                                                                              of921
                                                                                 76 0493-FSB
      0494-FSB
2Q7KX$SUDW30:RUNHU6X]DQQH%VX]DQQHBZRUNHU#IZVJRY!ZURWH

     ,ĞůůŽŽĂƌĚŵĞŵďĞƌƐ͕

     ƐǇŽƵΖǀĞůŝŬĞůǇŚĞĂƌĚ͕K^DŚĂƐƌĞĐĞŝǀĞĚƐĞǀĞƌĂůƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐƚŚĂƚĂƌĞĂƐƐŽĐŝĂƚĞĚǁŝƚŚ
     ƉĂŶĚĞŵŝĐͲƌĞůĂƚĞĚĨŽŽĚƐĞĐƵƌŝƚǇĐŽŶĐĞƌŶƐ͘/ŶĂŶƟĐŝƉĂƟŽŶƚŚĂƚǁĞǁŝůůƌĞĐĞŝǀĞĂŶŝŶŇƵǆŽĨƐƵĐŚ
     ƌĞƋƵĞƐƚƐ͕ǁĞŚĂǀĞĚĞǀĞůŽƉĞĚĂƐƚƌĞĂŵůŝŶĞĚƉƌŽĐĞƐƐĨŽƌŚĂŶĚůŝŶŐƐƵĐŚƌĞƋƵĞƐƚƐ͘KƵƌŝŶƚĞŶƚŝƐƚŽ
     ŝŵƉƌŽǀĞŽƵƌĐĂƉĂĐŝƚǇƚŽƌĞƐƉŽŶĚƋƵŝĐŬůǇďǇĚĞůĞŐĂƟŶŐƚŚĞƐĞĚĞĐŝƐŝŽŶƐĚŝƌĞĐƚůǇƚŽƚŚĞĮĞůĚ͘

     /ĨĂƉƉƌŽǀĞĚ͕ŚĞƌĞΖƐŚŽǁŝƚǁŝůůǁŽƌŬ͗

            &ŽƌǀĂůŝĚ͕ƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƌĞƋƵĞƐƚƐ͕K^DǁŝůůŶŽƚŝŶŝƟĂƚĞŽƵƌƐƚĂŶĚĂƌĚĂŶĂůǇƐŝƐĂŶĚƌĞǀŝĞǁ
            ƉƌŽĐĞƐƐ͘
            ĞůĞŐĂƟŽŶŽĨƵƚŚŽƌŝƚǇůĞƩĞƌƚŽƚŚĞƌĞůĞǀĂŶƚ&ĞĚĞƌĂůŵĂŶĂŐĞƌǁŝůůďĞĚƌĂŌĞĚ͕ďĂƐĞĚŽŶƚŚĞ
            ĂƩĂĐŚĞĚƚĞŵƉůĂƚĞ͘dŚĞůĞƩĞƌůŝŵŝƚƐŵĂŶĂŐĞŵĞŶƚĂƵƚŚŽƌŝƚǇƚŽǀĞƌǇƐƉĞĐŝĮĐƐŝƚƵĂƟŽŶƐďƵƚ
            ĂƵƚŚŽƌŝǌĞƐĂďƌŽĂĚƌĂŶŐĞŽĨŵĂŶĂŐĞŵĞŶƚƚŽŽůƐ͘/ƚĂůƐŽĐŽŶƚĂŝŶƐƐƚĂŶĚĂƌĚůĂŶŐƵĂŐĞƌĞƋƵŝƌŝŶŐ
            ĐŽŶƐŝĚĞƌĂƟŽŶŽĨƚŚĞǀŝĞǁƐŽĨĐŽƵŶĐŝůĐŚĂŝƌƐ͕ƐƚĂƚĞĂŶĚĨĞĚĞƌĂůŵĂŶĂŐĞƌƐ͕ĞƚĐ͘
            ZĞŐƵůĂƚŽƌǇĂĐƟŽŶƐƚĂŬĞŶƵŶĚĞƌƚŚŝƐĂƵƚŚŽƌŝƚǇĂƌĞůŝŵŝƚĞĚƚŽϲϬĚĂǇƐŽƌůĞƐƐ͘
            dŚĞĚĞƐŝŐŶĂƚĞĚŝŶͲƐĞĂƐŽŶŵĂŶĂŐĞƌĐŽƵůĚĚĞĨĞƌƉĂƌƟĐƵůĂƌůǇĐŽŶƚĞŶƟŽƵƐĚĞĐŝƐŝŽŶƐďĂĐŬƚŽƚŚĞ
            ŽĂƌĚ͘
            EŽŶͲƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐǁŝůůďĞŚĂŶĚůĞĚďǇK^DƵƐŝŶŐŽƵƌĞƐƚĂďůŝƐŚĞĚ
            ƉƌŽĐĞƐƐĞƐĨŽƌdĞŵƉŽƌĂƌǇĂŶĚŵĞƌŐĞŶĐǇĂĐƟŽŶƐ͘
     ĞĐĂƵƐĞŝƚŝƐĂŶĂĚŵŝŶŝƐƚƌĂƟǀĞĂĐƟŽŶ͕ƚŚŝƐĚĞĐŝƐŝŽŶĚŽĞƐŶŽƚŶĞĞĚƚŽŵĂĚĞĂƚĂƉƵďůŝĐŵĞĞƟŶŐ͘tĞ
     ĂƌĞƌĞƋƵĞƐƟŶŐƚŚĂƚǇŽƵƌĞƐƉŽŶĚƚŽƚŚŝƐĞŵĂŝůďǇKƉƌŝůϭϰĂŶĚŝŶĚŝĐĂƚĞǁŚĞƚŚĞƌŽƌŶŽƚǇŽƵ
     ƐƵƉƉŽƌƚƚŚĞĂƉƉƌŽĂĐŚŽƵƚůŝŶĞĚĂďŽǀĞ͘/ĨƚŚĞŽĂƌĚĨĞĞůƐƚŚŝƐŝƐƐŽŵĞƚŚŝŶŐƚŚĂƚŶĞĞĚƐƚŽďĞĚŝƐĐƵƐƐĞĚ
     ĂƐĂŐƌŽƵƉ͕ǁĞĐĂŶĂƌƌĂŶŐĞĂƐŚŽƌƚŵĞĞƟŶŐŶĞǆƚǁĞĞŬ͕ŽƌǇŽƵǁĞĐĂŶĮŶĚĂƟŵĞƚŽĚŝƐĐƵƐƐŝƚĂƚƚŚĞ
     ƉƌŝůϮϬͲϮϯŵĞĞƟŶŐ͘

     dŚĂŶŬƐŵƵĐŚĞǀĞƌǇŽŶĞ͘dĂŬĞĐĂƌĞ͘
     ^ƵǌĂŶŶĞ

     ͲͲ
     6X]DQQH:RUNHU
     $FWLQJ6XEVLVWHQFH3ROLF\&RRUGLQDWRU
     2IILFHRI6XEVLVWHQFH0DQDJHPHQW
     86)LVKDQG:LOGOLIH6HUYLFH
     $QFKRUDJH$.
     2IILFH
     0RELOH





5KRQGD3LWND
32%2;
%HDYHU$.
2IILFH




             Case
             Case3:20-cv-00195-SLG
                  3:20-cv-00195-SLG Document
                                    Document44-3
                                             49-1 Filed
                                                  Filed05/11/21
                                                        07/02/21 Page
                                                                 Page18
                                                                      62of
                                                                         of921
                                                                            76 0494-FSB
   0495-FSB
7KLVHOHFWURQLFPHVVDJHFRQWDLQVLQIRUPDWLRQJHQHUDWHGE\WKH86'$VROHO\IRUWKHLQWHQGHG
UHFLSLHQWV$Q\XQDXWKRUL]HGLQWHUFHSWLRQRIWKLVPHVVDJHRUWKHXVHRUGLVFORVXUHRIWKHLQIRUPDWLRQLW
FRQWDLQVPD\YLRODWHWKHODZDQGVXEMHFWWKHYLRODWRUWRFLYLORUFULPLQDOSHQDOWLHV,I\RXEHOLHYH\RX
KDYHUHFHLYHGWKLVPHVVDJHLQHUURUSOHDVHQRWLI\WKHVHQGHUDQGGHOHWHWKHHPDLOLPPHGLDWHO\




          Case
          Case3:20-cv-00195-SLG
               3:20-cv-00195-SLG Document
                                 Document44-3
                                          49-1 Filed
                                               Filed05/11/21
                                                     07/02/21 Page
                                                              Page19
                                                                   63of
                                                                      of921
                                                                         76 0495-FSB
    0496-FSB

5H$&7,215(48,5('E\)6%DSSURYDORIVWUHDPOLQHG6SHFLDO$FWLRQSURFHVV
6LHNDQLHF*UHJ(JUHJBVLHNDQLHF#IZVJRY!
7KX30
7R :RUNHU6X]DQQH%VX]DQQHBZRUNHU#IZVJRY!'HWZLOHU6XVDQ.VXHBGHWZLOHU#IZVJRY!6WULNHU'RQDOG
'RQB6WULNHU#QSVJRY!5KRQGD3LWNDUKRQGDSLWND#JPDLOFRP!3DGJHWW&KDG%FSDGJHWW#EOPJRY!$QWKRQ\
&KULVWLDQVRQOLOBKDJRR#\DKRRFRP!3HOWROD(XJHQH5(XJHQH3HOWROD#ELDJRY!'RROLWWOH7KRPDV&
WKRPDVBGRROLWWOH#IZVJRY!&KDUOHV%URZHUFKDUOHVEURZHU#QYEDUURZQHW!6FKPLG'DYLG(GVFKPLG#IVIHGXV!
&F 'HEHQKDP5RVDOLH$5RVDOLH'HEHQKDP#ELDJRY!/LQG2UYLOOH2/RUYLOOHBOLQG#IZVJRY!3HWULYHOOL3DWULFLD-
3DWULFLD3HWULYHOOL#ELDJRY!'RROLWWOH7KRPDV&WKRPDVBGRROLWWOH#IZVJRY!'DPEHUJ&DURO%FDUROBGDPEHUJ#IZVJRY!
3HQGHUJDVW.HYLQ-NSHQGHUJDVW#EOPJRY!&KHQ*OHQQ*OHQQ&KHQ#ELDJRY!5HDP-RVKXD7MRVKXDBUHDP#QSVJRY!
%XUQV&DVH\7FWEXUQV#EOPJRY!:KLWIRUG7KRPDV)6WKRPDVZKLWIRUG#XVGDJRY!7DQNHUVOH\<RODQGD-
<RODQGDB7DQNHUVOH\#QSVJRY!)UHULFK/XFLOOH$OXFLOOHBIUHULFK#IZVJRY!3HQQ\%XOOLQJKDPSHQQ\DEXOOLQJKDP#IVIHGXV!
)URVW(LOHHQ$HIURVW#EOPJRY!3HWHUVRQ9DQHVVD<9DQHVVD3HWHUVRQ#ELDJRY!/RUG.HQQHWK0
.HQ/RUG#VROGRLJRY!5RXWKLHU0LFKDHO3PLFKDHOURXWKLHU#VROGRLJRY!-LP8VWDVLHZVNL
MLPXVWDVLHZVNL#RJFXVGDJRY!

,·PVXSSRUWLYHRIPRYLQJWKHGHFLVLRQSURFHVVDVFORVHWRWKHXVHUVDVZHFDQ7KHIHGHUDOODQG
PDQDJHUVDUHLQWKHEHVWSRVLWLRQWREHUHVSRQVLYHDQGSDUWRIDFRRUGLQDWHGDSSURDFKWRDQVZHULQJ
WKHUHTXHVWVIRUHPHUJHQF\DFWLRQ

*UHJ

*HW2XWORRNIRUL26

&ƌŽŵ͗tŽƌŬĞƌ͕^ƵǌĂŶŶĞфƐƵǌĂŶŶĞͺǁŽƌŬĞƌΛĨǁƐ͘ŐŽǀх
^ĞŶƚ͗dŚƵƌƐĚĂǇ͕Ɖƌŝůϵ͕ϮϬϮϬϲ͗ϭϳ͗ϮϰWD
dŽ͗ĞƚǁŝůĞƌ͕^ƵƐĂŶ<фƐƵĞͺĚĞƚǁŝůĞƌΛĨǁƐ͘ŐŽǀх͖^ƚƌŝŬĞƌ͕ŽŶĂůĚфŽŶͺ^ƚƌŝŬĞƌΛŶƉƐ͘ŐŽǀх͖ZŚŽŶĚĂWŝƚŬĂ
фƌŚŽŶĚĂƉŝƚŬĂϮΛŐŵĂŝů͘ĐŽŵх͖WĂĚŐĞƩ͕ŚĂĚфĐƉĂĚŐĞƩΛďůŵ͘ŐŽǀх͖ŶƚŚŽŶǇŚƌŝƐƟĂŶƐŽŶ
фůŝůͺŚĂŐŽŽΛǇĂŚŽŽ͘ĐŽŵх͖WĞůƚŽůĂ͕ƵŐĞŶĞZфƵŐĞŶĞ͘WĞůƚŽůĂΛďŝĂ͘ŐŽǀх͖^ŝĞŬĂŶŝĞĐ͕'ƌĞŐ
фŐƌĞŐͺƐŝĞŬĂŶŝĞĐΛĨǁƐ͘ŐŽǀх͖ŽŽůŝƩůĞ͕dŚŽŵĂƐфƚŚŽŵĂƐͺĚŽŽůŝƩůĞΛĨǁƐ͘ŐŽǀх͖ŚĂƌůĞƐƌŽǁĞƌ
фĐŚĂƌůĞƐ͘ďƌŽǁĞƌΛŶǀďĂƌƌŽǁ͘ŶĞƚх͖^ĐŚŵŝĚĂǀŝĚфĚƐĐŚŵŝĚΛĨƐ͘ĨĞĚ͘ƵƐх
Đ͗ĞďĞŶŚĂŵ͕ZŽƐĂůŝĞфZŽƐĂůŝĞ͘ĞďĞŶŚĂŵΛďŝĂ͘ŐŽǀх͖>ŝŶĚ͕KƌǀŝůůĞK>фŽƌǀŝůůĞͺůŝŶĚΛĨǁƐ͘ŐŽǀх͖WĞƚƌŝǀĞůůŝ͕
WĂƚƌŝĐŝĂ:͘фWĂƚƌŝĐŝĂ͘WĞƚƌŝǀĞůůŝΛďŝĂ͘ŐŽǀх͖ŽŽůŝƩůĞ͕dŚŽŵĂƐфƚŚŽŵĂƐͺĚŽŽůŝƩůĞΛĨǁƐ͘ŐŽǀх͖ĂŵďĞƌŐ͕ĂƌŽů
фĐĂƌŽůͺĚĂŵďĞƌŐΛĨǁƐ͘ŐŽǀх͖WĞŶĚĞƌŐĂƐƚ͕<ĞǀŝŶ:фŬƉĞŶĚĞƌŐĂƐƚΛďůŵ͘ŐŽǀх͖ŚĞŶ͕'ůĞŶŶф'ůĞŶŶ͘ŚĞŶΛďŝĂ͘ŐŽǀх͖
ZĞĂŵ͕:ŽƐŚƵĂdфũŽƐŚƵĂͺƌĞĂŵΛŶƉƐ͘ŐŽǀх͖ƵƌŶƐ͕ĂƐĞǇdфĐƚďƵƌŶƐΛďůŵ͘ŐŽǀх͖tŚŝƞŽƌĚ͕dŚŽŵĂƐͲ&^
фƚŚŽŵĂƐ͘ǁŚŝƞŽƌĚΛƵƐĚĂ͘ŐŽǀх͖dĂŶŬĞƌƐůĞǇ͕zŽůĂŶĚĂ:фzŽůĂŶĚĂͺdĂŶŬĞƌƐůĞǇΛŶƉƐ͘ŐŽǀх͖&ƌĞƌŝĐŚ͕>ƵĐŝůůĞ
фůƵĐŝůůĞͺĨƌĞƌŝĐŚΛĨǁƐ͘ŐŽǀх͖WĞŶŶǇƵůůŝŶŐŚĂŵфƉĞŶŶǇĂďƵůůŝŶŐŚĂŵΛĨƐ͘ĨĞĚ͘ƵƐх͖&ƌŽƐƚ͕ŝůĞĞŶфĞĨƌŽƐƚΛďůŵ͘ŐŽǀх͖
WĞƚĞƌƐŽŶ͕sĂŶĞƐƐĂzфsĂŶĞƐƐĂ͘WĞƚĞƌƐŽŶΛďŝĂ͘ŐŽǀх͖>ŽƌĚ͕<ĞŶŶĞƚŚDф<ĞŶ͘>ŽƌĚΛƐŽů͘ĚŽŝ͘ŐŽǀх͖ZŽƵƚŚŝĞƌ͕DŝĐŚĂĞůW
фŵŝĐŚĂĞů͘ƌŽƵƚŚŝĞƌΛƐŽů͘ĚŽŝ͘ŐŽǀх͖:ŝŵhƐƚĂƐŝĞǁƐŬŝфũŝŵ͘ƵƐƚĂƐŝĞǁƐŬŝΛŽŐĐ͘ƵƐĚĂ͘ŐŽǀх
^ƵďũĞĐƚ͗d/KEZYh/ZďǇϰͬϭϰ͗&^ĂƉƉƌŽǀĂůŽĨƐƚƌĞĂŵůŝŶĞĚ^ƉĞĐŝĂůĐƟŽŶƉƌŽĐĞƐƐ

,ĞůůŽŽĂƌĚŵĞŵďĞƌƐ͕

ƐǇŽƵΖǀĞůŝŬĞůǇŚĞĂƌĚ͕K^DŚĂƐƌĞĐĞŝǀĞĚƐĞǀĞƌĂůƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐƚŚĂƚĂƌĞĂƐƐŽĐŝĂƚĞĚǁŝƚŚ
ƉĂŶĚĞŵŝĐͲƌĞůĂƚĞĚĨŽŽĚƐĞĐƵƌŝƚǇĐŽŶĐĞƌŶƐ͘/ŶĂŶƟĐŝƉĂƟŽŶƚŚĂƚǁĞǁŝůůƌĞĐĞŝǀĞĂŶŝŶŇƵǆŽĨƐƵĐŚƌĞƋƵĞƐƚƐ͕
ǁĞŚĂǀĞĚĞǀĞůŽƉĞĚĂƐƚƌĞĂŵůŝŶĞĚƉƌŽĐĞƐƐĨŽƌŚĂŶĚůŝŶŐƐƵĐŚƌĞƋƵĞƐƚƐ͘KƵƌŝŶƚĞŶƚŝƐƚŽŝŵƉƌŽǀĞŽƵƌ
ĐĂƉĂĐŝƚǇƚŽƌĞƐƉŽŶĚƋƵŝĐŬůǇďǇĚĞůĞŐĂƟŶŐƚŚĞƐĞĚĞĐŝƐŝŽŶƐĚŝƌĞĐƚůǇƚŽƚŚĞĮĞůĚ͘

/ĨĂƉƉƌŽǀĞĚ͕ŚĞƌĞΖƐŚŽǁŝƚǁŝůůǁŽƌŬ͗

           Case
           Case3:20-cv-00195-SLG
                3:20-cv-00195-SLG Document
                                  Document44-3
                                           49-1 Filed
                                                Filed05/11/21
                                                      07/02/21 Page
                                                               Page20
                                                                    64of
                                                                       of921
                                                                          76 0496-FSB
     0497-FSB
       &ŽƌǀĂůŝĚ͕ƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƌĞƋƵĞƐƚƐ͕K^DǁŝůůŶŽƚŝŶŝƟĂƚĞŽƵƌƐƚĂŶĚĂƌĚĂŶĂůǇƐŝƐĂŶĚƌĞǀŝĞǁ
       ƉƌŽĐĞƐƐ͘
       ĞůĞŐĂƟŽŶŽĨƵƚŚŽƌŝƚǇůĞƩĞƌƚŽƚŚĞƌĞůĞǀĂŶƚ&ĞĚĞƌĂůŵĂŶĂŐĞƌǁŝůůďĞĚƌĂŌĞĚ͕ďĂƐĞĚŽŶƚŚĞ
       ĂƩĂĐŚĞĚƚĞŵƉůĂƚĞ͘dŚĞůĞƩĞƌůŝŵŝƚƐŵĂŶĂŐĞŵĞŶƚĂƵƚŚŽƌŝƚǇƚŽǀĞƌǇƐƉĞĐŝĮĐƐŝƚƵĂƟŽŶƐďƵƚ
       ĂƵƚŚŽƌŝǌĞƐĂďƌŽĂĚƌĂŶŐĞŽĨŵĂŶĂŐĞŵĞŶƚƚŽŽůƐ͘/ƚĂůƐŽĐŽŶƚĂŝŶƐƐƚĂŶĚĂƌĚůĂŶŐƵĂŐĞƌĞƋƵŝƌŝŶŐ
       ĐŽŶƐŝĚĞƌĂƟŽŶŽĨƚŚĞǀŝĞǁƐŽĨĐŽƵŶĐŝůĐŚĂŝƌƐ͕ƐƚĂƚĞĂŶĚĨĞĚĞƌĂůŵĂŶĂŐĞƌƐ͕ĞƚĐ͘
       ZĞŐƵůĂƚŽƌǇĂĐƟŽŶƐƚĂŬĞŶƵŶĚĞƌƚŚŝƐĂƵƚŚŽƌŝƚǇĂƌĞůŝŵŝƚĞĚƚŽϲϬĚĂǇƐŽƌůĞƐƐ͘
       dŚĞĚĞƐŝŐŶĂƚĞĚŝŶͲƐĞĂƐŽŶŵĂŶĂŐĞƌĐŽƵůĚĚĞĨĞƌƉĂƌƟĐƵůĂƌůǇĐŽŶƚĞŶƟŽƵƐĚĞĐŝƐŝŽŶƐďĂĐŬƚŽƚŚĞ
       ŽĂƌĚ͘
       EŽŶͲƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐǁŝůůďĞŚĂŶĚůĞĚďǇK^DƵƐŝŶŐŽƵƌĞƐƚĂďůŝƐŚĞĚ
       ƉƌŽĐĞƐƐĞƐĨŽƌdĞŵƉŽƌĂƌǇĂŶĚŵĞƌŐĞŶĐǇĂĐƟŽŶƐ͘

ĞĐĂƵƐĞŝƚŝƐĂŶĂĚŵŝŶŝƐƚƌĂƟǀĞĂĐƟŽŶ͕ƚŚŝƐĚĞĐŝƐŝŽŶĚŽĞƐŶŽƚŶĞĞĚƚŽŵĂĚĞĂƚĂƉƵďůŝĐŵĞĞƟŶŐ͘tĞĂƌĞ
ƌĞƋƵĞƐƟŶŐƚŚĂƚǇŽƵƌĞƐƉŽŶĚƚŽƚŚŝƐĞŵĂŝůďǇKƉƌŝůϭϰĂŶĚŝŶĚŝĐĂƚĞǁŚĞƚŚĞƌŽƌŶŽƚǇŽƵƐƵƉƉŽƌƚƚŚĞ
ĂƉƉƌŽĂĐŚŽƵƚůŝŶĞĚĂďŽǀĞ͘/ĨƚŚĞŽĂƌĚĨĞĞůƐƚŚŝƐŝƐƐŽŵĞƚŚŝŶŐƚŚĂƚŶĞĞĚƐƚŽďĞĚŝƐĐƵƐƐĞĚĂƐĂŐƌŽƵƉ͕ǁĞ
ĐĂŶĂƌƌĂŶŐĞĂƐŚŽƌƚŵĞĞƟŶŐŶĞǆƚǁĞĞŬ͕ŽƌǇŽƵǁĞĐĂŶĮŶĚĂƟŵĞƚŽĚŝƐĐƵƐƐŝƚĂƚƚŚĞƉƌŝůϮϬͲϮϯ
ŵĞĞƟŶŐ͘

dŚĂŶŬƐŵƵĐŚĞǀĞƌǇŽŶĞ͘dĂŬĞĐĂƌĞ͘
^ƵǌĂŶŶĞ

ͲͲ
6X]DQQH:RUNHU
$FWLQJ6XEVLVWHQFH3ROLF\&RRUGLQDWRU
2IILFHRI6XEVLVWHQFH0DQDJHPHQW
86)LVKDQG:LOGOLIH6HUYLFH
$QFKRUDJH$.
2IILFH
0RELOH




           Case
           Case3:20-cv-00195-SLG
                3:20-cv-00195-SLG Document
                                  Document44-3
                                           49-1 Filed
                                                Filed05/11/21
                                                      07/02/21 Page
                                                               Page21
                                                                    65of
                                                                       of921
                                                                          76 0497-FSB
    0498-FSB

5H$&7,215(48,5('E\)6%DSSURYDORIVWUHDPOLQHG6SHFLDO$FWLRQSURFHVV
6WULNHU'RQDOG'RQB6WULNHU#QSVJRY!
)UL30
7R :RUNHU6X]DQQH%VX]DQQHBZRUNHU#IZVJRY!'HWZLOHU6XVDQ.VXHBGHWZLOHU#IZVJRY!5KRQGD3LWND
UKRQGDSLWND#JPDLOFRP!3DGJHWW&KDG%FSDGJHWW#EOPJRY!$QWKRQ\&KULVWLDQVRQOLOBKDJRR#\DKRRFRP!3HOWROD
(XJHQH5(XJHQH3HOWROD#ELDJRY!6LHNDQLHF*UHJ(JUHJBVLHNDQLHF#IZVJRY!'RROLWWOH7KRPDV&
WKRPDVBGRROLWWOH#IZVJRY!&KDUOHV%URZHUFKDUOHVEURZHU#QYEDUURZQHW!6FKPLG'DYLG(GVFKPLG#IVIHGXV!
&F 'HEHQKDP5RVDOLH$5RVDOLH'HEHQKDP#ELDJRY!/LQG2UYLOOH2/RUYLOOHBOLQG#IZVJRY!3HWULYHOOL3DWULFLD-
3DWULFLD3HWULYHOOL#ELDJRY!'DPEHUJ&DURO%FDUROBGDPEHUJ#IZVJRY!3HQGHUJDVW.HYLQ-NSHQGHUJDVW#EOPJRY!
&KHQ*OHQQ*OHQQ&KHQ#ELDJRY!5HDP-RVKXD7MRVKXDBUHDP#QSVJRY!%XUQV&DVH\7FWEXUQV#EOPJRY!:KLWIRUG
7KRPDV)6WKRPDVZKLWIRUG#XVGDJRY!7DQNHUVOH\<RODQGD-<RODQGDB7DQNHUVOH\#QSVJRY!)UHULFK/XFLOOH$
OXFLOOHBIUHULFK#IZVJRY!3HQQ\%XOOLQJKDPSHQQ\DEXOOLQJKDP#IVIHGXV!)URVW(LOHHQ$HIURVW#EOPJRY!3HWHUVRQ
9DQHVVD<9DQHVVD3HWHUVRQ#ELDJRY!/RUG.HQQHWK0.HQ/RUG#VROGRLJRY!5RXWKLHU0LFKDHO3
PLFKDHOURXWKLHU#VROGRLJRY!-LP8VWDVLHZVNLMLPXVWDVLHZVNL#RJFXVGDJRY!
136IXOO\VXSSRUWV


ŽŶ^ƚƌŝŬĞƌ
ĐƟŶŐZĞŐŝŽŶĂůŝƌĞĐƚŽƌ
EW^ZĞŐŝŽŶϭϭ

DŽďŝůĞ͗ϵϬϳͲϮϮϳͲϲϭϲϯ


&ƌŽŵ͗tŽƌŬĞƌ͕^ƵǌĂŶŶĞфƐƵǌĂŶŶĞͺǁŽƌŬĞƌΛĨǁƐ͘ŐŽǀх
^ĞŶƚ͗dŚƵƌƐĚĂǇ͕Ɖƌŝůϵ͕ϮϬϮϬϯ͗ϭϳWD
dŽ͗ĞƚǁŝůĞƌ͕^ƵƐĂŶ<фƐƵĞͺĚĞƚǁŝůĞƌΛĨǁƐ͘ŐŽǀх͖^ƚƌŝŬĞƌ͕ŽŶĂůĚфŽŶͺ^ƚƌŝŬĞƌΛŶƉƐ͘ŐŽǀх͖ZŚŽŶĚĂWŝƚŬĂ
фƌŚŽŶĚĂƉŝƚŬĂϮΛŐŵĂŝů͘ĐŽŵх͖WĂĚŐĞƩ͕ŚĂĚфĐƉĂĚŐĞƩΛďůŵ͘ŐŽǀх͖ŶƚŚŽŶǇŚƌŝƐƟĂŶƐŽŶ
фůŝůͺŚĂŐŽŽΛǇĂŚŽŽ͘ĐŽŵх͖WĞůƚŽůĂ͕ƵŐĞŶĞZфƵŐĞŶĞ͘WĞůƚŽůĂΛďŝĂ͘ŐŽǀх͖^ŝĞŬĂŶŝĞĐ͕'ƌĞŐ
фŐƌĞŐͺƐŝĞŬĂŶŝĞĐΛĨǁƐ͘ŐŽǀх͖ŽŽůŝƩůĞ͕dŚŽŵĂƐфƚŚŽŵĂƐͺĚŽŽůŝƩůĞΛĨǁƐ͘ŐŽǀх͖ŚĂƌůĞƐƌŽǁĞƌ
фĐŚĂƌůĞƐ͘ďƌŽǁĞƌΛŶǀďĂƌƌŽǁ͘ŶĞƚх͖^ĐŚŵŝĚĂǀŝĚфĚƐĐŚŵŝĚΛĨƐ͘ĨĞĚ͘ƵƐх
Đ͗ĞďĞŶŚĂŵ͕ZŽƐĂůŝĞфZŽƐĂůŝĞ͘ĞďĞŶŚĂŵΛďŝĂ͘ŐŽǀх͖>ŝŶĚ͕KƌǀŝůůĞK>фŽƌǀŝůůĞͺůŝŶĚΛĨǁƐ͘ŐŽǀх͖WĞƚƌŝǀĞůůŝ͕
WĂƚƌŝĐŝĂ:͘фWĂƚƌŝĐŝĂ͘WĞƚƌŝǀĞůůŝΛďŝĂ͘ŐŽǀх͖ŽŽůŝƩůĞ͕dŚŽŵĂƐфƚŚŽŵĂƐͺĚŽŽůŝƩůĞΛĨǁƐ͘ŐŽǀх͖ĂŵďĞƌŐ͕ĂƌŽů
фĐĂƌŽůͺĚĂŵďĞƌŐΛĨǁƐ͘ŐŽǀх͖WĞŶĚĞƌŐĂƐƚ͕<ĞǀŝŶ:фŬƉĞŶĚĞƌŐĂƐƚΛďůŵ͘ŐŽǀх͖ŚĞŶ͕'ůĞŶŶф'ůĞŶŶ͘ŚĞŶΛďŝĂ͘ŐŽǀх͖
ZĞĂŵ͕:ŽƐŚƵĂdфũŽƐŚƵĂͺƌĞĂŵΛŶƉƐ͘ŐŽǀх͖ƵƌŶƐ͕ĂƐĞǇdфĐƚďƵƌŶƐΛďůŵ͘ŐŽǀх͖tŚŝƞŽƌĚ͕dŚŽŵĂƐͲ&^
фƚŚŽŵĂƐ͘ǁŚŝƞŽƌĚΛƵƐĚĂ͘ŐŽǀх͖dĂŶŬĞƌƐůĞǇ͕zŽůĂŶĚĂ:фzŽůĂŶĚĂͺdĂŶŬĞƌƐůĞǇΛŶƉƐ͘ŐŽǀх͖&ƌĞƌŝĐŚ͕>ƵĐŝůůĞ
фůƵĐŝůůĞͺĨƌĞƌŝĐŚΛĨǁƐ͘ŐŽǀх͖WĞŶŶǇƵůůŝŶŐŚĂŵфƉĞŶŶǇĂďƵůůŝŶŐŚĂŵΛĨƐ͘ĨĞĚ͘ƵƐх͖&ƌŽƐƚ͕ŝůĞĞŶфĞĨƌŽƐƚΛďůŵ͘ŐŽǀх͖
WĞƚĞƌƐŽŶ͕sĂŶĞƐƐĂzфsĂŶĞƐƐĂ͘WĞƚĞƌƐŽŶΛďŝĂ͘ŐŽǀх͖>ŽƌĚ͕<ĞŶŶĞƚŚDф<ĞŶ͘>ŽƌĚΛƐŽů͘ĚŽŝ͘ŐŽǀх͖ZŽƵƚŚŝĞƌ͕DŝĐŚĂĞůW
фŵŝĐŚĂĞů͘ƌŽƵƚŚŝĞƌΛƐŽů͘ĚŽŝ͘ŐŽǀх͖:ŝŵhƐƚĂƐŝĞǁƐŬŝфũŝŵ͘ƵƐƚĂƐŝĞǁƐŬŝΛŽŐĐ͘ƵƐĚĂ͘ŐŽǀх
^ƵďũĞĐƚ͗d/KEZYh/ZďǇϰͬϭϰ͗&^ĂƉƉƌŽǀĂůŽĨƐƚƌĞĂŵůŝŶĞĚ^ƉĞĐŝĂůĐƟŽŶƉƌŽĐĞƐƐ

,ĞůůŽŽĂƌĚŵĞŵďĞƌƐ͕

ƐǇŽƵΖǀĞůŝŬĞůǇŚĞĂƌĚ͕K^DŚĂƐƌĞĐĞŝǀĞĚƐĞǀĞƌĂůƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐƚŚĂƚĂƌĞĂƐƐŽĐŝĂƚĞĚǁŝƚŚ
ƉĂŶĚĞŵŝĐͲƌĞůĂƚĞĚĨŽŽĚƐĞĐƵƌŝƚǇĐŽŶĐĞƌŶƐ͘/ŶĂŶƟĐŝƉĂƟŽŶƚŚĂƚǁĞǁŝůůƌĞĐĞŝǀĞĂŶŝŶŇƵǆŽĨƐƵĐŚƌĞƋƵĞƐƚƐ͕
ǁĞŚĂǀĞĚĞǀĞůŽƉĞĚĂƐƚƌĞĂŵůŝŶĞĚƉƌŽĐĞƐƐĨŽƌŚĂŶĚůŝŶŐƐƵĐŚƌĞƋƵĞƐƚƐ͘KƵƌŝŶƚĞŶƚŝƐƚŽŝŵƉƌŽǀĞŽƵƌ
ĐĂƉĂĐŝƚǇƚŽƌĞƐƉŽŶĚƋƵŝĐŬůǇďǇĚĞůĞŐĂƟŶŐƚŚĞƐĞĚĞĐŝƐŝŽŶƐĚŝƌĞĐƚůǇƚŽƚŚĞĮĞůĚ͘

/ĨĂƉƉƌŽǀĞĚ͕ŚĞƌĞΖƐŚŽǁŝƚǁŝůůǁŽƌŬ͗
          Case
          Case3:20-cv-00195-SLG
                 3:20-cv-00195-SLG Document
                                        Document44-3
                                                 49-1 Filed
                                                      Filed05/11/21
                                                            07/02/21 Page
                                                                     Page22
                                                                          66of
                                                                             of921
                                                                                76 0498-FSB
     0499-FSB
       &ŽƌǀĂůŝĚ͕ƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƌĞƋƵĞƐƚƐ͕K^DǁŝůůŶŽƚŝŶŝƟĂƚĞŽƵƌƐƚĂŶĚĂƌĚĂŶĂůǇƐŝƐĂŶĚƌĞǀŝĞǁ
       ƉƌŽĐĞƐƐ͘
       ĞůĞŐĂƟŽŶŽĨƵƚŚŽƌŝƚǇůĞƩĞƌƚŽƚŚĞƌĞůĞǀĂŶƚ&ĞĚĞƌĂůŵĂŶĂŐĞƌǁŝůůďĞĚƌĂŌĞĚ͕ďĂƐĞĚŽŶƚŚĞ
       ĂƩĂĐŚĞĚƚĞŵƉůĂƚĞ͘dŚĞůĞƩĞƌůŝŵŝƚƐŵĂŶĂŐĞŵĞŶƚĂƵƚŚŽƌŝƚǇƚŽǀĞƌǇƐƉĞĐŝĮĐƐŝƚƵĂƟŽŶƐďƵƚ
       ĂƵƚŚŽƌŝǌĞƐĂďƌŽĂĚƌĂŶŐĞŽĨŵĂŶĂŐĞŵĞŶƚƚŽŽůƐ͘/ƚĂůƐŽĐŽŶƚĂŝŶƐƐƚĂŶĚĂƌĚůĂŶŐƵĂŐĞƌĞƋƵŝƌŝŶŐ
       ĐŽŶƐŝĚĞƌĂƟŽŶŽĨƚŚĞǀŝĞǁƐŽĨĐŽƵŶĐŝůĐŚĂŝƌƐ͕ƐƚĂƚĞĂŶĚĨĞĚĞƌĂůŵĂŶĂŐĞƌƐ͕ĞƚĐ͘
       ZĞŐƵůĂƚŽƌǇĂĐƟŽŶƐƚĂŬĞŶƵŶĚĞƌƚŚŝƐĂƵƚŚŽƌŝƚǇĂƌĞůŝŵŝƚĞĚƚŽϲϬĚĂǇƐŽƌůĞƐƐ͘
       dŚĞĚĞƐŝŐŶĂƚĞĚŝŶͲƐĞĂƐŽŶŵĂŶĂŐĞƌĐŽƵůĚĚĞĨĞƌƉĂƌƟĐƵůĂƌůǇĐŽŶƚĞŶƟŽƵƐĚĞĐŝƐŝŽŶƐďĂĐŬƚŽƚŚĞ
       ŽĂƌĚ͘
       EŽŶͲƉĂŶĚĞŵŝĐƌĞůĂƚĞĚƐƉĞĐŝĂůĂĐƟŽŶƌĞƋƵĞƐƚƐǁŝůůďĞŚĂŶĚůĞĚďǇK^DƵƐŝŶŐŽƵƌĞƐƚĂďůŝƐŚĞĚ
       ƉƌŽĐĞƐƐĞƐĨŽƌdĞŵƉŽƌĂƌǇĂŶĚŵĞƌŐĞŶĐǇĂĐƟŽŶƐ͘

ĞĐĂƵƐĞŝƚŝƐĂŶĂĚŵŝŶŝƐƚƌĂƟǀĞĂĐƟŽŶ͕ƚŚŝƐĚĞĐŝƐŝŽŶĚŽĞƐŶŽƚŶĞĞĚƚŽŵĂĚĞĂƚĂƉƵďůŝĐŵĞĞƟŶŐ͘tĞĂƌĞ
ƌĞƋƵĞƐƟŶŐƚŚĂƚǇŽƵƌĞƐƉŽŶĚƚŽƚŚŝƐĞŵĂŝůďǇKƉƌŝůϭϰĂŶĚŝŶĚŝĐĂƚĞǁŚĞƚŚĞƌŽƌŶŽƚǇŽƵƐƵƉƉŽƌƚƚŚĞ
ĂƉƉƌŽĂĐŚŽƵƚůŝŶĞĚĂďŽǀĞ͘/ĨƚŚĞŽĂƌĚĨĞĞůƐƚŚŝƐŝƐƐŽŵĞƚŚŝŶŐƚŚĂƚŶĞĞĚƐƚŽďĞĚŝƐĐƵƐƐĞĚĂƐĂŐƌŽƵƉ͕ǁĞ
ĐĂŶĂƌƌĂŶŐĞĂƐŚŽƌƚŵĞĞƟŶŐŶĞǆƚǁĞĞŬ͕ŽƌǇŽƵǁĞĐĂŶĮŶĚĂƟŵĞƚŽĚŝƐĐƵƐƐŝƚĂƚƚŚĞƉƌŝůϮϬͲϮϯ
ŵĞĞƟŶŐ͘

dŚĂŶŬƐŵƵĐŚĞǀĞƌǇŽŶĞ͘dĂŬĞĐĂƌĞ͘
^ƵǌĂŶŶĞ

ͲͲ
6X]DQQH:RUNHU
$FWLQJ6XEVLVWHQFH3ROLF\&RRUGLQDWRU
2IILFHRI6XEVLVWHQFH0DQDJHPHQW
86)LVKDQG:LOGOLIH6HUYLFH
$QFKRUDJH$.
2IILFH
0RELOH




           Case
           Case3:20-cv-00195-SLG
                3:20-cv-00195-SLG Document
                                  Document44-3
                                           49-1 Filed
                                                Filed05/11/21
                                                      07/02/21 Page
                                                               Page23
                                                                    67of
                                                                       of921
                                                                          76 0499-FSB
01266-FSB




                            NWX-DOI-FISH & WILDLIFE

                         Moderator: Subsistence Management
                                    June 22, 2020
                                     3:36 pm CT


Coordinator:   Welcome and thank you for standing by. All participants will be able to listen
               only until the question-and-answer session of today's conference. At that time if
               you would like to ask a question you may do so by pressing star then 1 and
               recording your first and last name. Today's conference is being recorded. If you
               have any objections you may disconnect at this time. I would now like to turn
               the call over to your host for today, Ms. Sue Detwiler, Assistant Regional
               Director. Ma'am you may begin.


Sue Detwiler   Okay thank you operator. My name is Sue Detwiler, the new Assistant -
               relatively new Assistant Regional Director for the Office of Subsistence
               Management with Fish & Wildlife.


               I've been in the position for a couple of months now and so this is my first board
               meeting, and I am replacing Tom Doolittle who has done a great job these last
               almost two years in the position of Assistant Regional Director.


               So Tom is also online during this meeting as is Lisa Maas who is now also
               replacing (Suzanne Worker) as the Policy Coordinator, so they're both online
               along with some other folks from Office of Subsistence Management who will
               be here as support and also providing presentations.


     Case
      Case3:20-cv-00195-SLG
           3:20-cv-00195-SLG Document
                              Document44-3
                                       49-1 Filed
                                             Filed05/11/21
                                                   07/02/21 Page
                                                             Page790
                                                                  68 of 921
                                                                        76 01266-FSB
01325-FSB




(Theo):          Yes. That is correct. And once again, keep in mind that any of these COVID-19
                 type special actions, you know, the delegation of authority's been issued but the
                 in-season or land managers would still have to, you know, take action on them.


Gregory Sickaniec:   Right.


(Theo):          And, you know, the delegation letter is clear when it comes down to, you know,
                 issues referenced, you know, conservation concerns and things like that. So it's
                 not like a given that all of these are automatically going to be approved because
                 there could very well be, you know, conservation issues and the land manager,
                 you know, or in-season manager simply, you know, does not see that as being a
                 viable option based on conservation concerns


Gregory Sickaniec:   Okay. Yes. Thank you, (Theo).


(Theo):          You're welcome.


Man:             All right. (Reno) of (Oregon) for discussion and deliberation.


Man:             Very (unintelligible) I'm prepared for a motion.


(Bill):          Hello.


Man:             (Bill)?


Sue Detwiler:    Yes. So this is Sue. I didn't hear a motion but it's my understanding that the
                 board does not need to take affirmative action at this point if it wants the
                 situation to remain the status quo which is that COVID related special actions
                 would not count towards other harvest limits.


       Case
        Case3:20-cv-00195-SLG
             3:20-cv-00195-SLG Document
                                Document44-3
                                         49-1 Filed
                                               Filed05/11/21
                                                     07/02/21 Page
                                                               Page849
                                                                    69 of 921
                                                                          76 01325-FSB
01328-FSB




               emergency hunt or an individual hunt that doesn't also (qualified users) that
               would probably expect how the in-season manager would want to administer
               that hunt.


               Because if it's - if the board takes a (unintelligible) and this is a cumulative
               harvest limit then the in-season manager doesn't really need to keep track of
               which individuals in that community are harvesting the moose for example.


               But if these harvest limits during the emergency seasons do affect an
               individuals, you know, limits for the entire year then they would need to keep
               track of those individuals that are harvesting for the community.


(Theo):        Yes. This is (Theo). Let me add this.


               Regardless of which technique the in-season or land manager is going to use.
               There's going to be a record of the fish and/or wildlife that is harvested. The
               issue - the point of contention would be for that land manager to - if it's going to
               affect the person's ability to hunt in later, regular hunt or fishing seasons, the
               in-season manager would have to, you know, track not just the actual (take) -
               the numbers of animals. But the individuals who harvested that.


               For example, if you decide that - yes, it's going to be the individuals who
               harvested now is not going to be able to harvest, you know, in September or
               October or later on in the season. Then yes. That's going to be an additional
               thing that has to be tracked because obviously than individual would not be
               eligible for a later permit in the regular season.


               But yes - the take of fish and/or wildlife, the actual numbers, the biological data,
               will be recorded no matter what.



     Case
      Case3:20-cv-00195-SLG
           3:20-cv-00195-SLG Document
                              Document44-3
                                       49-1 Filed
                                             Filed05/11/21
                                                   07/02/21 Page
                                                             Page852
                                                                  70 of 921
                                                                        76 01328-FSB
01335-FSB




              and five deer per month on Forest Service land. As you know, your delegation
              letter granted me authority for one year, but only 60 days within that year. So
              my initial plan was to give him a permit for one month for two moose, bull
              moose and five antler deer bucks. And then see how that went before I took
              action on the second month.


              In that delegation letter, I was supposed to talk with the Fish and Game. Consult
              with them. We did that. We have not received any response back from them. I
              do not believe there is any conservation issues. Actually the conversation issue
              actually the harvest of moose in Unit 3 and 1B and portions of 1C, I think last
              year was 130 animals on the (Kupreanof) Island which (Warecape) is located. I
              think there were 50 moose taken off that island from Rocky Path to Dunkin
              Canal and the (Linderbug) Peninsula and actually I think around 20 animals
              form the Kake Road system. Actually deer have actually increased also in that
              area. Actually (Joel) told me that the deer population in the last few years has
              been better than it ever has been. So that's a good stroke. And there's probably a
              lot of elements that play into that.


              Part of my - also in the letter, I was supposed to consult with the Alaska Unified
              Command Mass Care Group to see if they also agreed that there was not or that
              there was a good issue in Kake. They said that they were unaware of any food
              issues, food security issues in Kake. And I received that letter from them or
              email on the fifth. Subsequently, I talked to them a couple different times, kind
              of actually asking them well are you - were you unaware because you haven't
              talked to them. Were you unaware because of what you heard? I was just kind
              of interested in the process. That was on June 5 on a Friday.


              On the 8th, I talked with him and then (Desire Chambers) who is the food
              security supervisor and they - after discussions with them and discussions with
              the Salvation Army and trying to get a hold of Kake. I guess they sent a


    Case
     Case3:20-cv-00195-SLG
          3:20-cv-00195-SLG Document
                             Document44-3
                                      49-1 Filed
                                            Filed05/11/21
                                                  07/02/21 Page
                                                            Page859
                                                                 71 of 921
                                                                       76 01335-FSB
01336-FSB




                 questionnaire to Kake to ask some of these questions. They never heard back
                 from them. So they stood firm on their statement that they're unaware of any
                 food security issues at Kake.


                 So basically at that point, as my delegation letter says, I think the last, one of the
                 last sentences says in the event that the Alaska Unified from their Command
                 Mass Care group does not confirm the need for this special action. You will
                 defer this special action back to the board. And basically, that's where the
                 Chairman. So that's all I have. If you have any questions for me, please ask.
                 Thank you.


Man:             Good summary there. Any questions from the board?


Man:             Yes, I was just - sorry, I'm trying to trip up on my words here about this one.
                 Because, you know, this is a petty important topic about the food security and
                 I'm glad that you kind of made several attempts to try to get an answer to what
                 criteria they're using to figure out if there's a food security issue in Kake or not.
                 Because, you know, just being a local (unintelligible), Chief Resident myself, I
                 know that food security has been an issue in Southeast Alaska for months. More
                 so because of transportation problems that these rural communities with the
                 rural highways has been basically the Alaskan (unintelligible) highway, no
                 operating at high enough capacity that they had empty storage for months.
                 They're not being able to get it in the cost of living and getting, you know, stuff
                 into Kake. It's just, you know, it's exponentially higher for months if not a year.
                 Due to that issue. And then we have this pandemic on top of that. I can see why
                 there's a true hardship in Kake happening.


                 You know, but that's just my perception as a rural resident living in the area.
                 You know, so I wish we could get a better set of criteria because if we do
                 provide an opportunity as the federal board manager and then we have


       Case
        Case3:20-cv-00195-SLG
             3:20-cv-00195-SLG Document
                                Document44-3
                                         49-1 Filed
                                               Filed05/11/21
                                                     07/02/21 Page
                                                               Page860
                                                                    72 of 921
                                                                          76 01336-FSB
01344-FSB




(Bert Jackson):   There's (Joel).


Man:              Mr. (Jackson), are you on Mr. President?


(Bert Jackson):   Yes, I am, Mr. Chair. Okay, yes, we're going through this special request here
                  and you know we did develop now a semi-quasi policy out there hearing back
                  that we have to run our stuff through this program to identify whether the food
                  security issues are not. And, you know, there's some statements made about,
                  you know, the process that unfolded up to that determination. And so I just, you
                  know, wanted to get a little feedback or discussion out of Kake. I'll give you
                  that opportunity to speak today.


(Joel Jackson):   All right, thank you, Mr. (Chair). Like you all know, my name is (Joel Jackson).
                  I’m the president of the Organized Village of Kake. When I started this process
                  we did start having some problems securing meat for our village. You know, so
                  it was a food security back then. We are still getting some meat. But I think like
                  the Chairman said that, you know, it's hard to buy from the stores because the
                  prices have went up. They went way up for meat especially. And our stores are
                  still trying to fill their orders to where that everybody can get what they need.
                  We're still on limits on like for instance paper towel and tissue paper and that
                  kind of stuff, cleaning supply. But the meat that we're getting is processed meat.
                  It's - and I’m not speaking ill of the store. They're doing the best they can. You
                  know, it's processed meat. Nonetheless, it's not very good.


                  I mean I bought hamburger, the outside was pink. The inside was brown. And
                  that was the last time I bought hamburger from the store. I don't even buy any
                  other meat from the store at all unless it's frozen and, you know, comes direct
                  from the factory. Then I buy a little bit. But right now, with the number
                  climbing around us, right now I believe that we need the best quality meat that


       Case
        Case3:20-cv-00195-SLG
             3:20-cv-00195-SLG Document
                                Document44-3
                                         49-1 Filed
                                               Filed05/11/21
                                                     07/02/21 Page
                                                               Page868
                                                                    73 of 921
                                                                          76 01344-FSB
01345-FSB




              we can get for our people, our elders and our tribal citizens. I mean they're used
              to eating that meat. I mean that's about the healthiest meat that you can get. And
              right now at this point, it's very critical that we supply this meat to them. So that
              they are healthy as they can be. Because with the number climbing, it went from
              400 to over 700. You know, people in Alaska are affected by this COVID-19
              virus. And it's all around us. It's all around all the small villages.


              So, you know, right I'm concentrating. I'm trying to get them the best meat
              possible. We're trying to supply everybody in town with fresh fish. We believe
              in doing it ever since we started. You know, numerous people in town have
              pitched in and if they get, you know, al little bit more halibut or whatever, they
              give it out. You know, so we're trying to supplement the money that the - like
              my community we got about 85% unemployment. So, you know, it's important
              right now that we try to help our elders and tribal citizens. There's no disruption
              in the food chain other than at the vendors down south. We're not able to - the
              stores here are not able to secure everything that they ordered. Every order is
              limited.


              So and hey, we got a ferry today. Wow, probably over half a year went by
              before we got a ferry. I mean, you know, I don't know when the next one will
              be. I know the communities around us, you know, they're hurting. And as well
              as Kake. Anxiety level and the frustration and, you know, people are scared.
              And the best way that I see and I've been telling my nephews and my grandsons
              that if you get too much. You hand it out. Give it to them. They said that will put
              a smile on their face.


              And we need to lift our people up. So that's the whole things about us sharing.
              The concept of sharing has always been passed on to us. And, you know, that's
              very important right now. We're trying to hold each other up. And, you know,
              it's like I told Chad and he mentioned there's no shortage of moose or deer on


    Case
     Case3:20-cv-00195-SLG
          3:20-cv-00195-SLG Document
                             Document44-3
                                      49-1 Filed
                                            Filed05/11/21
                                                  07/02/21 Page
                                                            Page869
                                                                 74 of 921
                                                                       76 01345-FSB
01346-FSB




                 the island. The past couple of years have been phenomenal. We hardly have any
                 people go to (unintelligible) where we used to have to go to get deer.


                 So, you know, we've always been conservationists. We never took too much of
                 anything. We were always mindful in our practice as native people. That we are
                 responsible for our fish and wildlife. Probably more so than anybody else in this
                 world. Because we lived on this land for over 10,000 years. So we know what
                 our people need. And I've been very mindful of including everybody and
                 everything that I did starting from the fish and game to the forest service.


                 And then to you guys and I understand it went to the Department of the Interior
                 and then went back down to (unintelligible). And then to the mass whatever
                 thing. I never heard of it before. I don't know if anybody in our community
                 heard of that before. So if they send out a questionnaire, the people would
                 probably say what the heck is that? Who are these people?


                 You know, so it's - and I appreciate your time. And I'll leave it at that. Thank
                 you.


Man:             Thank you, Mr. (Jackson). Any questions from the board for Mr. (Jackson)? All
                 right, hearing none, I thank you again, Mr. (Jackson) just wanted to, you know,
                 just provide that opportunity for you to speak to the board on this specific topic
                 and definitely the best deal in your community in these challenging times. And
                 certainly broad that their cultural value system is such that we can take are of all
                 the people to the best of their ability with, you know, our up and coming young
                 subsistence users learning those traditional ways of sharing with their leaders
                 and whatnot. So definitely appreciate your village and the way it's standing up
                 in these trying times and making a difference for our people. So thank you.


                 We'll go ahead and continue on with the discussion here, the other board


       Case
        Case3:20-cv-00195-SLG
             3:20-cv-00195-SLG Document
                                Document44-3
                                         49-1 Filed
                                               Filed05/11/21
                                                     07/02/21 Page
                                                               Page870
                                                                    75 of 921
                                                                          76 01346-FSB
01352-FSB




                  And so, you know, I feel this is a real good step in the direction of maintaining
                  the level of trust that we have already established. And, hopefully, it can build
                  off of this and continue to provide opportunity for the membership. Thank you,
                  guys, for the support on this. I think it's a very big deal.


Sue Detwiler:     Sorry, I think -


Greg Sickaniec:   Mr. Chair - Mr. Chair, this is Greg.


Tony Christianson:    Greg, go ahead.


Greg Sickaniec:   I was just going to ask - so under the information that was provided, there was a
                  description of the explanation that the emergency action authorized it from a
                  date of June 10 to August 10. Are we going to make adjustments to these dates
                  based on our action today? And I just wanted to make sure that we are
                  maintaining the expectation of this 30-day review by the in-season manager to
                  determine the need for an additional 30 days. I just want to make sure that I'm
                  comfortable with what we were - what we had on the table here.


Tony Christianson:    Okay. Is there anybody on the Board that is not comfortable with the criteria
                  as it is?


Dave Schmid:      No, Mr. Chairman. This is Dave. My understand was that, you know, that date
                  from the - it would be 30 days from the date here that the District Ranger
                  in-season manager issues that to the Organized Village of Kake, and that's up to
                  two moose and five deer for that 30 days and that he will re-evaluate at the end
                  of that based on the conditions at that point, was my understanding.


Greg Sickaniec:   This is Greg. I'm comfortable with that, from the date that the actual issuance of
                  the permit starts that window.


     Case
      Case3:20-cv-00195-SLG
           3:20-cv-00195-SLG Document
                              Document44-3
                                       49-1 Filed
                                             Filed05/11/21
                                                   07/02/21 Page
                                                             Page876
                                                                  76 of 921
                                                                        76 01352-FSB
